 



EXHIBIT 10.1
FIRST AMENDED AND RESTATED REVOLVING CREDIT
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER, AS ADMINISTRATIVE AGENT AND AS COLLATERAL AGENT)
AND
JPMORGAN CHASE BANK, N.A. (AS LENDER), BANK OF AMERICA, N.A. (AS LENDER AND AS
DOCUMENTATION AGENT), NATIONAL CITY BUSINESS CREDIT,
INC. (AS LENDER AND AS DOCUMENTATION AGENT), WACHOVIA BANK,
NATIONAL ASSOCIATION (AS LENDER AND AS DOCUMENTATION AGENT) AND
SUCH OTHER LENDERS WHICH ARE NOW OR HEREAFTER A PARTY HERETO
AND
PNC CAPITAL MARKETS, INC. AND J. P. MORGAN SECURITIES, INC.,
(AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS)
AND
OREGON METALLURGICAL CORPORATION, ALLEGHENY LUDLUM
CORPORATION, ATI PROPERTIES, INC., TDY INDUSTRIES, INC.,
ALC FUNDING CORPORATION, JESSOP STEEL COMPANY,
JEWEL ACQUISITION, LLC, ATI FUNDING CORPORATION AND JESSOP STEEL
ACQUISITION, LLC
(AS BORROWERS)
AND
THE GUARANTORS PARTY HERETO
(AS GUARANTORS)
AUGUST 4, 2005

 



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT
     First Amended and Restated Revolving Credit and Security Agreement, dated
as of August 4, 2005, by and among Oregon Metallurgical Corporation, a
corporation organized under the laws of the State of Oregon (“Oremet”),
Allegheny Ludlum Corporation, a corporation organized under the laws of the
Commonwealth of Pennsylvania (“ALC”), ATI Properties, Inc., a corporation
organized under the laws of the State of Delaware (“ATIP”), TDY Industries,
Inc., a corporation organized under the laws of the State of California (“TDY”),
ALC Funding Corporation, a corporation organized under the laws of the State of
Delaware (“ALC Funding”), Jessop Steel Company, a corporation organized under
the laws of the Commonwealth of Pennsylvania (“Jessop”), Jewel Acquisition, LLC,
a limited liability company organized under the laws of the State of Delaware
(“Jewel”), ATI Funding Corporation, a Delaware corporation (“ATI Funding”), and
Jessop Steel Acquisition, LLC, a Pennsylvania limited liability company (“Jessop
LLC”) (Oremet, ALC, ATIP, TDY, ALC Funding, Jessop, Jewel, ATI Funding and
Jessop LLC are each a “Borrower” and collectively the “Borrowers”), each of the
Guarantors (as hereinafter defined), the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and PNC Bank, National Association (“PNC”), as
administrative agent and collateral agent for the Lenders (PNC, in such
capacity, the “Agent”), Bank of America, N.A., National City Business Credit,
Inc. and Wachovia Bank, National Association, as documentation agents for the
Lenders (collectively, the “Documentation Agents”) and PNC Capital Markets, Inc.
and J. P. Morgan Securities, Inc., as co-lead arrangers and joint book runners
(collectively, the “Co-Lead Arrangers”).
WITNESSETH:
     WHEREAS, the Borrowers (excluding ATI Funding and Jessop LLC), the
Guarantors (including ATI Funding and excluding AII LLC), various financial
institutions (the “Existing Lenders”), PNC, as administrative agent and
collateral agent for the Existing Lenders, Congress Financial Corporation, Bank
of America, N.A. (successor by merger to Fleet Capital Corporation) and GMAC
Commercial Finance LLC, as documentation agents for the Existing Lenders entered
into that certain Revolving Credit and Security Agreement, dated June 13, 2003
(as amended prior to the date hereof, the “Existing Credit Agreement”); and
     WHEREAS, the Borrowers, the Guarantors, the Lenders, the Agent and the
Documentation Agents desire to amend and restate the Existing Credit Agreement,
pursuant to the terms and conditions set forth herein.
     IN CONSIDERATION of the mutual covenants and undertakings herein contained,
the receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Guarantors, the Lenders, the Agent and the Documentation Agents hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



I. DEFINITIONS.
     1.1 Accounting Terms.
          As used in this Agreement, the Notes, or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, whenever such
accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP.
     1.2 General Terms.
          For purposes of this Agreement the following terms shall have the
following meanings:
          “AAC” shall mean AII Acquisition Corp., a Delaware corporation and its
successors and assigns.
          “Accountants” shall have the meaning set forth in Section 9.5 hereof.
          “Account Control Agreement (ALC Funding)” shall mean the First Amended
and Restated Notification and Control Agreement, dated of even date herewith, by
and among ALC Funding, PNC Bank, Delaware, and Agent, together with all
amendments, supplements, modifications, substitutions and replacements thereto
and thereof.
          “Account Control Agreement (ATI Funding)” shall mean the Notification
and Control Agreement, dated of even date herewith, by and among ATI Funding,
PNC Bank, Delaware, and Agent, together with all amendments, supplements,
modifications, substitutions and replacements thereto and thereof.
          “Account Control Agreements” shall mean, collectively, the Account
Control Agreement (ALC Funding), the Account Control Agreement (ATI Funding),
and any other Account Control Agreement in form and substance satisfactory to
the Agent entered into by and among the applicable Borrower, the Agent and the
Person at which the applicable account is located, together with all amendments,
supplements, modifications, substitutions and replacements thereto and thereof.
          “Additional Cash on Deposit” shall mean the aggregate cash balance in
any Borrower’s account with any Person which is assigned to the Agent pursuant
to an Assignment of Account and subject to an Account Control Agreement.
          “Adjusted EBITDA” shall mean for any fiscal period (a) the sum of
(i) EBITDA (ii) minus any gain or plus any loss of any other Person accounted
for on the equity method except to the extent of cash distributions received
during such fiscal period, (iii) plus or minus, as applicable, any other
non-cash non-recurring items of gain or loss with respect to such fiscal period
not already excluded hereunder, (iv) plus any non-cash pension expense and minus
any

2



--------------------------------------------------------------------------------



 



non-cash pension income of ATI and its Subsidiaries on a consolidated basis
resulting from the application of SFAS 87 and plus that portion of SFAS 106
expenses equal to the cash payments from the VEBA with respect to such fiscal
period.
          “Advances” shall mean and include the Revolving Advances and Letters
of Credit.
          “Advance Rates” shall have the meaning set forth in Section 2.1(a)
hereof.
          “Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director or officer (i) of such Person,
(ii) of any Subsidiary of such Person or (iii) of any Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
          “Agent” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “Agent’s Letter” shall mean the First Amended and Restated Agent’s Fee
Letter dated of even date herewith, by and among the Borrowers and the Agent.
          “Aggregate Consideration” shall mean with respect to any Permitted
Acquisition the sum of (a) the cash paid by any Loan Party, directly or
indirectly, to the seller in connection therewith, plus (b) common stock of ATI
issued (valued at market price at the close of trading on the date of the
definitive acquisition agreement pursuant to which the Permitted Acquisition is
to be made) in connection with such Permitted Acquisition, plus (c) Indebtedness
for Borrowed Money incurred or assumed by any Loan Party, whether in favor of
the seller or otherwise and whether fixed or contingent, in connection with such
Permitted Acquisition, plus (d) any Guaranty given or incurred by any Loan Party
in connection therewith, and plus (e) any other consideration given or
obligation incurred by any Loan Party in connection therewith.
          “AIC” shall mean AII Investment Corp., a Delaware corporation and its
successors and assigns.
          “AII LLC” shall mean AII Acquisition Holdings, LLC, a Pennsylvania
limited liability company and its successors and assigns.
          “ALC” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “ALC Funding” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “ALC J&L Note” shall mean the Promissory Note dated June 1, 2004, made
by ALC in favor of J&L in the original principal amount of Seven Million Five
Hundred Thousand and 00/100 Dollars ($7,500,000.00).

3



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the higher of (i) the Base Rate in effect on such day and (ii) the Federal
Funds Open Rate in effect on such day plus one-half of one percent (.50%) per
annum.
          “Anti-Terrorism Laws” shall mean any laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA Patriot Act, the
laws comprising or implementing the Bank Secrecy Act, and the laws administered
by the United States Treasury Department’s Office of Foreign Asset Control (as
any of the foregoing laws may from time to time be amended, renewed, extended,
or replaced).
          “Applicable Base Rate Margin” shall have the meaning set forth in
Section 3.1(b) hereof.
          “Applicable Euro Dollar Rate Margin” shall have the meaning set forth
in Section 3.1(b) hereof.
          “Applicable Commitment Fee Percentage” shall have the meaning set
forth in Section 3.3 hereof.
          “Applicable Letter of Credit Fee Percentage” shall have the meaning
set forth in Section 3.2(a) hereof.
          “Arcelor” shall mean Arcelor S.A., a corporation organized under the
laws of Luxembourg.
          “Assignment of Account (ALC Funding)” shall mean the First Amended and
Restated Pledge and Security Agreement, dated of even date herewith, by and
between ALC Funding and the Agent, together with all amendments, supplements,
modifications, substitutions and replacements thereto and thereof.
          “Assignment of Account (ATI Funding)” shall mean the Pledge and
Security Agreement, dated of even date herewith, by and between ATI Funding and
the Agent, together with all amendments, supplements, modifications,
substitutions and replacements thereto and thereof.
          “Assignments of Account” shall mean, collectively, the Assignment of
Account (ALC Funding), the Assignment of Account (ATI Funding), and any other
Pledge and Security Agreement in form and substance satisfactory to the Agent
entered into by the applicable Borrower and the Agent, together with all
amendments, supplements, modifications, substitutions and replacements thereto
and thereof.
          “ATI” shall mean Allegheny Technologies Incorporated, a Delaware
corporation and its successors and assigns.
          “ATICH” shall mean ATI Canada Holdings, Inc., a Delaware corporation
and its successors and assigns.

4



--------------------------------------------------------------------------------



 



          “ATI Funding” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns..
          “ATII” shall mean Allegheny Technologies International, Inc., a
California corporation and its successors and assigns.
          “ATIP” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “Authority” shall have the meaning set forth in Section 4.18(d)
hereof.
          “Availability” shall mean, with respect to any fiscal period, the sum
of (a) the amount derived in Section 2.1(a)(y)(i) hereof, plus (b) the lesser of
the amount derived in (1) Section 2.1(a)(y)(ii)(A) or
(2) Section 2.1(a)(y)(ii)(B) hereof, plus (c) the amount by which the amount
derived in Section 2.1(a)(y)(iii) exceeds Twenty Five Million and 00/100 Dollars
($25,000,000.00).
          “Availability Coverage Ratio” shall mean and include, with respect to
any fiscal period, the ratio of (a) Availability to (b) the amount of
outstanding Revolving Advances at the end of such period plus the Dollar
Equivalent amount of outstanding Letters of Credit at the end of such period.
          “Base Rate” shall mean the base commercial lending rate of PNC as
publicly announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
          “Blocked Account Agreements” shall mean, collectively, the First
Amended and Restated Blocked Account Agreement and the Deposit Account Control
Agreement in substantially the form of Exhibit B attached hereto and made a part
hereof entered into by the Borrowers, as applicable, the Agent and the bank at
which the applicable Blocked Account is located, together with all amendments,
supplements, modifications, substitutions and replacements thereto and thereof.
          “Blocked Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
          “Blocked Person” shall have the meaning assigned to such term in
Section 5.23(b) hereof.
          “Borrower” or “Borrowers” shall have the meaning set forth in the
preamble to this Agreement and shall extend to all permitted successors and
assigns of such Persons.
          “Borrowers’ Account” shall have the meaning set forth in Section 2.7
hereof.
          “Borrowing Agent” shall mean ALC.

5



--------------------------------------------------------------------------------



 



          “Borrowing Base Certificate” shall mean a certificate duly executed by
an officer of Borrowing Agent appropriately completed and in substantially the
form of Exhibit A hereto.
          “Business Day” shall mean any day other than Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required by law to be
closed for business in Pittsburgh, Pennsylvania and, if the applicable Business
Day relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
          “Capital Expenditures” shall mean any expenditure made or liability
incurred which is, in accordance with GAAP, treated as a capital expenditure and
not as an expense item for the year in which it was made or incurred, as the
case may be.
          “Cash Dominion Triggering Event” shall mean the Borrowers’ Undrawn
Availability is less than the Required Minimum Amount at which time the
Borrowers shall comply with the terms of Section 4.15(d) and (h).
          “Cash on Deposit” shall mean the sum of the Cash on Deposit (ALC
Funding), the Cash on Deposit (ATI Funding) and any Additional Cash on Deposit.
          “Cash on Deposit (ALC Funding)” shall mean the aggregate cash balance
in ALC Funding’s account with PNC Bank, Delaware which is assigned to the Agent
pursuant to the Assignment of Account (ALC Funding).
          “Cash on Deposit (ATI Funding)” shall mean the aggregate cash balance
in ATI Funding’s account with PNC Bank, Delaware which is assigned to the Agent
pursuant to the Assignment of Account (ATI Funding).
          “Cash on Deposit Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iii) hereof.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
          “Change of Control” shall mean (i) any Person or group of Persons
acting in concert (within the meaning of Sections 13(d) or 14(a) of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) twenty percent (20%) or more of the issued
and outstanding voting capital stock of ATI; or (ii) within the period of twelve
(12) consecutive calendar months, individuals who are directors of ATI on the
first (1st) day of such period, together with any new directors whose election
or nomination for election by the equity holders of ATI was approved by a vote
of at least a majority of the directors of ATI then still in office or whose
election or nomination for election was previously so approved, shall cease to
constitute a majority of the board of directors of ATI.
          “Charges” shall mean all taxes, charges, fees, imposts, levies or
other assessments, including, without limitation, all net income, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license,

6



--------------------------------------------------------------------------------



 




withholding, payroll, employment, social security, unemployment, excise,
severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including, without
limitation, the Pension Benefit Guaranty Corporation or any environmental agency
or superfund), upon the Collateral, any Loan Party or any Affiliates of a Loan
Party.
          “CIP Regulations” shall have the meaning assigned to such term in
Section 14.11 hereof.
          “Closing Date” shall mean August 4, 2005 or such other date as may be
agreed to by the parties hereto.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time and the regulations promulgated thereunder.
          “Collateral” shall mean and include:
               (a) all Receivables;
               (b) all General Intangibles;
               (c) all Inventory;
               (d) all Investment Property;
               (e) all Cash on Deposit;
               (f) all of each Loan Party’s right, title and interest in and to
(i) all merchandise returned or rejected by Customers, relating to or securing
any of the Receivables; (ii) all of each Loan Party’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to any Loan Party from any Customer relating to
the Receivables; (iv) other property, including warranty claims, relating to any
goods securing this Agreement; (v) all of each Loan Party’s contract rights,
rights of payment which have been earned under a contract right, instruments
(including promissory notes), documents, chattel paper (including electronic
chattel paper), warehouse receipts, deposit accounts including, but not limited
to, the Blocked Accounts, letters of credit, and money; (vi) all commercial tort
claims (whether now existing or hereafter arising); (vii) if and when obtained
by any Loan Party, all real and personal property of third parties in which such
Loan Party has been granted a lien or security interest as security for the
payment or enforcement of Receivables; and (vii) any other goods, personal
property, if any, in which any Loan Party may hereafter in writing grant a
security interest to Agent hereunder, or in any amendment or supplement hereto
or thereto, or under any other agreement between Agent and any Loan Party;
               (g) all of each Loan Party’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computer software
(owned by any

7



--------------------------------------------------------------------------------



 



Loan Party or in which it has an interest), computer programs, tapes, disks and
documents relating to (a), (b), (c), (d), (e) or (f) of this Paragraph; and
               (h) all proceeds and products of (a), (b), (c), (d), (e), (f) and
(g) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds;
provided, however, that Collateral shall exclude in all cases (x) stock or other
equity interest in any Subsidiaries of Loan Parties, (y) all Indebtedness of any
Loan Party or any Subsidiary of a Loan Party owed to or held by a Loan Party and
(z) to the extent the terms of the Indebtedness of TDY to Lombard US Equipment
Finance Corporation (“Lombard Finance”) expressly prohibit TDY from granting a
Lien to someone other than Lombard Finance on TDY’s rights under the Third
Amendment to and Restatement of Lease Purchase Agreement dated as of December 1,
2002, by and between TDY and Chester County, South Carolina (the “Chester County
Lease Purchase Agreement”), all assets (including real estate and Equipment),
General Intangibles and documents related thereto, all Receivables, chattel
paper, General Intangibles arising out of the disposition of any of the
foregoing, all right to receive return of any premiums for or proceeds of any
insurance, condemnation award, indemnity or guaranty with respect to any of the
foregoing, and all products and proceeds of the foregoing (the “Lombard
Collateral”), such Lombard Collateral (to the extent it would otherwise be
Collateral hereunder) shall not be deemed Collateral so long as such express
prohibition is in effect.
          “Collateral Assignment” shall mean the Collateral Assignment of
Representations, Warranties, Covenants, and Indemnity and Purchase Price
Adjustment Rights, dated June 1, 2004, made by Jewel and ALC to the Agent with
respect to the representations, warranties, covenants, and indemnity and escrow
provisions of the J&L Asset Purchase Agreement, acknowledged by J&L and Arcelor.
          “Commitment Percentage” of any Lender shall mean the percentage set
forth below such Lender’s name on the signature page hereof as same may be
adjusted upon any assignment by a Lender pursuant to Section 16.3(b) hereof and
by any increases under Section 2.25 hereof.
          “Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.
          “Computation Date” shall have the meaning set forth in Section 2.20
hereof.
          “Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties, domestic or foreign, necessary to carry on any Loan
Party’s business, including, without limitation, any Consents required under all
applicable federal, state or other applicable law.

8



--------------------------------------------------------------------------------



 



          “Contract Rate” shall mean, as of the date of determination, the then
applicable interest rate on any Domestic Rate Loan or Eurodollar Rate Loan in
accordance with Section 3.1(a) or 3.1(b), as the case may be.
          “Controlled Group” shall mean all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any Loan Party, are treated as a single
employer under Section 414 of the Code.
          “Customer” shall mean and include the account debtor with respect to
any Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.
          “Default” shall mean an event which, with the giving of notice or
passage of time or both, would constitute an Event of Default.
          “Default Rate” shall have the meaning set forth in Section 3.1 hereof.
          “Defaulting Lender” shall have the meaning set forth in
Section 2.22(a) hereof.
          “Depository Accounts” shall have the meaning set forth in
Section 4.15(h) hereof.
          “Dollar” and the sign “$” shall mean lawful money of the United States
of America.
          “Dollar Equivalent” shall mean, with respect to any amount of any
currency, the Equivalent Amount of such currency expressed in Dollars.
          “Domestic Rate Loan” shall mean any Advance that bears interest based
upon the Alternate Base Rate.
          “Drawing Date” shall have the meaning assigned to such term in
Section 2.11(b) hereof.
          “Earnings Before Interest and Taxes” shall mean for any fiscal period
the sum of (i) net income (or loss) of ATI and its Subsidiaries on a
consolidated basis for such period (excluding extraordinary gains or losses
including, without limitation, those items created by mandated changes in
accounting treatment), plus (ii) all net interest expense of ATI and its
Subsidiaries on a consolidated basis for such period, (iii) plus all charges
against or minus credits to income of ATI and its Subsidiaries on a consolidated
basis for such period for federal, state and local taxes.
          “EBITDA” shall mean for any fiscal period the sum of (i) Earnings
Before Interest and Taxes for such period plus (ii) depreciation expenses of ATI
and its Subsidiaries for such period, plus (iii) amortization expenses of ATI
and its Subsidiaries for such period.

9



--------------------------------------------------------------------------------



 



          “EI” shall mean Environmental, Inc., a California corporation and its
successors and assigns.
          “Eligible Inventory” shall mean and include with respect to each
Borrower, Inventory, including work in process (unless otherwise deemed
ineligible by Agent), of each Borrower valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
opinion, obsolete, slow moving or unmerchantable and which Agent, in its sole
and reasonable discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate including,
without limitation, whether the Inventory is subject to a perfected, first
priority security interest in favor of Agent and whether the Inventory conforms
to all standards imposed by any governmental agency, division or department
thereof which has regulatory authority over such goods or the use or sale
thereof.
In addition, no Inventory of any Borrower shall be Eligible Inventory if it:
               (a) is not owned by such Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Inventory), except the Liens in
favor of Agent, on behalf of itself and Lenders, and other Permitted
Encumbrances (subject to reserves established by Agent in accordance with the
terms of this Agreement);
               (b) (i) is not located on premises owned, leased or rented by
such Borrower and set forth in Schedule 4.5 (as such Schedule may be updated
from time to time), or (ii) is stored at a leased location, unless Agent has
given its prior consent thereto or unless either (x) a reasonably satisfactory
landlord waiver has been delivered to Agent, or (y) reserves reasonably
satisfactory to Agent have been established by Agent with respect thereto or
(iii) is stored with a bailee or warehouseman unless a reasonably satisfactory
warehouseman waiver or a reasonably satisfactory, acknowledged bailee letter has
been received by Agent or reserves reasonably satisfactory to Agent have been
established by Agent with respect thereto, or (iv) is located at a location
owned by a Borrower that is subject to a mortgage in favor of a lender other
than Agent unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent;
               (c) is in transit unless such otherwise Eligible Inventory is in
transit from a domestic location owned by a Borrower or a domestic location
identified on Schedule 8.1(t) (as such Schedule may be updated from time to
time) to a domestic location owned by a Borrower or a location identified on
Schedule 8.1(t) (as such Schedule may be updated from time to time);
               (d) is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent and Lenders;
               (e) is placed on consignment (or is being held pursuant to a
consignment agreement);

10



--------------------------------------------------------------------------------



 



               (f) is excess, obsolete, unsalable, shopworn, seconds, damaged or
unfit for sale;
               (g) consists of display items or packing or shipping materials,
manufacturing supplies or replacement parts;
               (h) is not of a type held for sale in the ordinary course of such
Borrower’s business;
               (i) breaches any of the representations or warranties pertaining
to Inventory of such Borrower set forth in this Agreement or in any of the Other
Documents;
               (j) consists of any costs associated with “freight-in” charges;
               (k) consists of any gross profit mark-up in connection with the
sale and distribution thereof to any division of any Borrower or to any
Affiliate of such Borrower;
               (l) consists of Hazardous Substances or goods that can be
transported or sold only with licenses that are not readily available;
               (m) is not covered by casualty insurance as required by terms of
this Agreement reasonably acceptable to Agent;
               (n) was produced in violation of the Fair Labor Standards Act and
subject to the “hot goods” provision contained in Title 29 U.S.C. §215(a)(1); or
               (o) is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in a reasonable manner.
          “Eligible Receivables” shall mean and include with respect to each
Borrower, each Receivable of such Borrower arising in the ordinary course of
such Borrower’s business and which Agent, in its sole and reasonable credit
judgment, shall deem to be an Eligible Receivable, based on such considerations
as Agent may from time to time deem appropriate. A Receivable shall not be
deemed eligible unless such Receivable is subject to Agent’s first priority
perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent. In addition, no Receivable of a Borrower shall be an
Eligible Receivable if:
               (a) it arises out of a sale made by any Borrower to an Affiliate
of any Borrower or to a Person controlled by an Affiliate of any Borrower;
               (b) it is due or unpaid more than sixty (60) days after the
original due date or more than one hundred twenty (120) days after the original
invoice date;
               (c) fifty percent (50%) or more of the Receivables from such
Customer are not deemed Eligible Receivables hereunder;

11



--------------------------------------------------------------------------------



 



               (d) any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
               (e) the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, any
petition which is filed against it in any involuntary case under such bankruptcy
laws, or (viii) take any action for the purpose of effecting any of the
foregoing;
               (f) the sale is to a Customer outside the continental United
States of America or Canada, unless the sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to Agent in its sole discretion;
               (g) the sale to the Customer is on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment or any other repurchase or
return basis or is evidenced by chattel paper;
               (h) Agent believes, in its sole reasonable judgment, that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Customer’s financial inability to pay;
               (i) the Customer is the United States of America, any state or
any department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable laws and has complied with Section 6.4 hereof;
               (j) the goods giving rise to such Receivable have not been
shipped to the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower or the Receivable otherwise does not
represent a final sale;
               (k) the Receivables of the Customer exceed a credit limit
determined by Agent, in its sole reasonable discretion, to the extent such
Receivables exceed such limit;
               (l) the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, or is owed by a Customer that is also a creditor or
supplier of a Borrower (but only to the extent of such Borrower’s obligations to
such Customer from time to time) or the Receivable is contingent in any respect
or for any reason;
               (m) the applicable Borrower has made any agreement with any
Customer for any deduction therefrom (but only to the extent of such deduction
therefrom), except for discounts or allowances made in the ordinary course of
business for prompt payment,

12



--------------------------------------------------------------------------------



 



all of which discounts or allowances are reflected in the calculation of the
face value of each respective invoice related thereto;
               (n) any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed;
               (o) such Receivable is not payable to a Borrower; or
               (p) such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.
          “Environmental Complaint” shall have the meaning set forth in
Section 4.18(d) hereof.
          “Environmental Laws” shall mean all federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes relating to the protection of the
environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations and orders of federal, state and local
governmental agencies and authorities with respect thereto.
          “Equivalent Amount” shall mean, at any time, as determined by the
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the “Reference Currency”) which is to be
computed as an equivalent amount of another currency (the “Equivalent
Currency”): (i) if the Reference Currency and the Equivalent Currency are the
same, the amount of such Reference Currency, or (ii) if the Reference Currency
and the Equivalent Currency are not the same, the amount of such Equivalent
Currency converted from such Reference Currency at the Agent’s spot selling rate
(based on the market rates then prevailing and available to the Agent) for the
sale of such Equivalent Currency for such Reference Currency at a time
determined by the Agent on the second Business Day immediately preceding the
event for which such calculation is made.
          “Equivalent Currency” shall have the meaning assigned to such term in
the definition of Equivalent Amount.
          “Equipment” shall mean and include as to each Loan Party all of such
Loan Party’s goods (other than Inventory) whether now owned or hereafter
acquired and wherever located including, without limitation, all equipment,
machinery, apparatus, motor vehicles, fittings, furniture, furnishings,
fixtures, parts, accessories and all replacements and substitutions therefor or
accessions thereto.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time and the rules and regulations promulgated
thereunder.
          “Euro” shall mean the European common currency pursuant to the
European monetary union.

13



--------------------------------------------------------------------------------



 



          “Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then
current Interest Period relating thereto the interest rate per annum determined
by PNC by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate of interest determined by PNC in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the average of the London interbank offered rates
for U.S. Dollars quoted by the British Bankers’ Association as set forth on the
Moneyline Telerate (or appropriate successor or, if British Banker’s Association
or its successor ceases to provide such quotes, a comparable replacement
determined by PNC) display page 3750 (or such other display page on the
Moneyline Telerate Service as may replace display page 3750) two (2) Business
Days prior to the first day of such Interest Period for an amount comparable to
such Eurodollar Rate Loan and having a borrowing date and a maturity comparable
to such Interest Period by (ii) a number equal to 1.00 minus the Reserve
Percentage. The Eurodollar Rate may also be expressed by the following formula:
Average of London interbank offered rates quoted by BBA as shown on
Eurodollar Rate = Moneyline Telerate Service display page 3750 or appropriate
successor
1.00 - Reserve Percentage
          “Eurodollar Rate Loan” shall mean an Advance at any time that bears
interest based on the Eurodollar Rate.
          “Executive Order No. 13224” shall mean the Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
          “Event of Default” shall mean the occurrence of any of the events set
forth in Article X hereof.
          “Existing Lenders” shall have the meaning set forth in the preamble to
this Agreement.
          “Existing Letters of Credit” shall have the meaning set forth in
Section 2.9(a).
          “Federal Funds Effective Rate” for any day shall mean the rate per
annum (based on a year of 360 days and actual days elapsed and rounded upward to
the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or
any successor) on such day as being the weighted average of the rates on
overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
          “Federal Funds Open Rate” shall mean the rate per annum determined by
the Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the “open” rate for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by

14



--------------------------------------------------------------------------------



 



federal funds brokers on such day, as quoted by Garvin Guybutler, any successor
entity thereto, or any other broker selected by the Agent, as set forth on the
applicable Telerate display page; provided, however, that if such day is not a
Business Day, the Federal Funds Open Rate for such day shall be the “open” rate
on the immediately preceding Business Day, or if no such rate shall be quoted by
a Federal funds broker at such time, such other rate as determined by the Agent
in accordance with its usual procedures.
          “Financial Covenant Triggering Event” shall mean (a) the Borrowers’
Undrawn Availability is less than the Required Minimum Amount for any period of
five (5) consecutive Business Days during the then current fiscal quarter or
(b) the Borrowers’ daily average Undrawn Availability for any calendar month
during the then current fiscal quarter is less than the Required Minimum Amount,
at which time the Loan Parties shall comply with the terms of Section 6.5.
          “First Testing Quarter” shall have the meaning set forth in
Section 6.5.
          “Fixed Charge Coverage Ratio” shall mean and include, with respect to
any fiscal period, the ratio of (a) Adjusted EBITDA minus Capital Expenditures
that were not specifically funded by Indebtedness (other than a Revolving
Advance) of ATI and its Subsidiaries on a consolidated basis with respect to
such period, plus cash tax refunds received by ATI and its Subsidiaries on a
consolidated basis with respect to such period, minus cash taxes due and owing
or paid of ATI and its Subsidiaries on a consolidated basis with respect to such
period to (b) Fixed Charges.
          “Fixed Charges” shall mean, with respect to any fiscal period, the sum
of (a) interest expense of ATI and its Subsidiaries on a consolidated basis with
respect to such period, plus (b) scheduled principal payments on Indebtedness of
ATI and its Subsidiaries on a consolidated basis with respect to such period,
plus (c) cash dividends and distributions paid and funds applied of ATI and its
Subsidiaries on a consolidated basis with respect to such period as permitted by
Section 7.7 hereof, plus (d) the amount by which the total amount of cash
contributed to the Pension Plans or any Plan exceeds the amount of cash
contributions to such Pension Plans or Plan that were expensed of ATI and its
Subsidiaries on a consolidated basis with respect to such period, plus
(e) Restricted Payments of the Loan Parties with respect to such period.
          “Formula Amount” shall have the meaning set forth in Section 2.1(a).
          “GAAP” shall mean generally accepted accounting principles in the
United States of America in effect from time to time.
          “General Intangibles” shall mean and include as to each Loan Party all
of such Loan Party’s general intangibles, whether now owned or hereafter
acquired including, without limitation, all payment intangibles, choses in
action, causes of action, corporate or other business records, United States
patents and patent applications, United States trademarks, United States service
marks, goodwill associated with such United States marks, United States
copyrights, whether registered or unregistered, United States patent and
trademark licenses, customer lists, tax refunds, tax refund claims, all claims
under guarantees, security interests or other security

15



--------------------------------------------------------------------------------



 



held by or granted to such Loan Party to secure payment of any of the
Receivables by a Customer (other than to the extent covered by Receivables) all
rights of indemnification and all other intangible property of every kind and
nature (other than Receivables).
          “Governmental Acts” shall have the meaning assigned to such term in
Section 2.16 hereof.
          “Governmental Body” shall mean any nation or government, any state or
other political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.
          “Guarantor” shall mean ATI, TDYH, IHM, Rome, TIO, Titanium Wire,
ATICH, ATII, AAC, AII LLC, AIC and EI and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.
          “Guaranty” shall mean any guaranty of the obligations of Borrowers
executed by a Guarantor in favor of Agent for its benefit and for the ratable
benefit of Lenders, together with all amendments, supplements, modifications,
substitutions and replacements thereto and thereof and “Guarantees” means,
collectively, all such Guarantees.
          “Hazardous Discharge” shall have the meaning set forth in
Section 4.18(d) hereof.
          “Hazardous Substance” shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances or
related materials as defined in CERCLA, the Hazardous Materials Transportation
Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA or any other applicable
Environmental Law and in the regulations adopted pursuant thereto.
          “Hazardous Wastes” shall mean all waste materials subject to
regulation under CERCLA, RCRA or applicable state law, and any other applicable
Federal and state laws now in force or hereafter enacted relating to hazardous
waste disposal.
          “Hedging Contracts” shall mean currency swap agreements, energy, raw
material, commodity and other swap agreements and futures agreements, interest
rate swap agreements, interest rate cap agreements, interest rate collar
agreements, option agreements or any other similar hedging agreements or
arrangements entered into by a Loan Party in the ordinary course of business and
not for speculative purposes.
          “Hedging Obligations” shall mean all liabilities of a Loan Party under
Hedging Contracts.
          “IHM” shall mean International Hearth Melting, LLC, an Oregon limited
liability company and its successors and assigns.
          “Incentive Pricing Effective Date” shall have the meaning set forth in
Section 3.1(b) hereof.

16



--------------------------------------------------------------------------------



 



          “Indebtedness” of a Person at a particular date shall mean all
obligations of such Person which in accordance with GAAP would be classified
upon a balance sheet as liabilities (except capital stock and surplus earned or
otherwise) and in any event, without limitation by reason of enumeration, shall
include all Hedging Obligations, indebtedness, debt and other similar monetary
obligations of such Person whether direct or guaranteed, and all premiums, if
any, due at the required prepayment dates of such indebtedness, and all
indebtedness secured by a Lien on assets owned by such Person, whether or not
such indebtedness actually shall have been created, assumed or incurred by such
Person. Any indebtedness of such Person resulting from the acquisition by such
Person of any assets subject to any Lien shall be deemed, for the purposes
hereof, to be the equivalent of the creation, assumption and incurring of the
indebtedness secured thereby, whether or not actually so created, assumed or
incurred.
          “Indebtedness for Borrowed Money” shall mean, as to any Person at any
time, any and all indebtedness, obligations or liabilities (whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute of
contingent, or joint or several) of such Person for or in respect of:
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
(contingent or otherwise) under any Letter of Credit or Hedging Contract, or
(iv) obligations with respect to capitalized leases.
          “Ineligible Security” shall mean any security which may not be
underwritten or dealt in by member banks of the Federal Reserve System under
Section 16 of the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as
amended.
          “Intellectual Property Security Agreement” shall mean the Patent and
Trademark Security Agreement, dated June 13, 2003, made by ATIP for the benefit
of the Agent, together with all amendments, supplements, modifications,
substitutions and replacements thereto and thereof.
          “ISP” shall have the meaning set forth in Section 2.9(b) hereof.
          “Interest Period” shall mean the period provided for any Eurodollar
Rate Loan pursuant to Section 2.2(b) hereof.
          “Inventory” shall mean and include as to each Loan Party all of such
Loan Party’s now owned or hereafter acquired goods, merchandise and other
personal property, wherever located, to be furnished under any consignment
arrangement, contract of service or held for sale or lease, all raw materials,
work in process, finished goods and materials and supplies of any kind, nature
or description which are or might be used or consumed in such Loan Party’s
business or used in selling or furnishing such goods, merchandise and other
personal property, and all documents of title or other documents representing
them.
          “Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.
          “Investment Property” shall mean and include as to each Loan Party,
all of such Loan Party’s now owned or hereafter acquired securities (whether
certificated or uncertificated), securities entitlements, securities accounts,
commodities contracts and commodities accounts.

17



--------------------------------------------------------------------------------



 



          “Issuer” shall mean any Person who issues a Letter of Credit pursuant
to the terms hereof.
          “J&L” shall mean J&L Specialty Steel, LLC, a limited liability company
organized under the laws of the State of Delaware.
          “J&L Acquisition” shall mean the acquisition by Jewel of certain of
the assets of J&L pursuant to and substantially consistent with the J&L Asset
Purchase Agreement.
          “J&L Asset Acquisition Documents” shall mean the J&L Asset Purchase
Agreement, the ALC J&L Note, the Jewel J&L Note and all other documents,
agreements and instruments executed in connection with the J&L Asset Acquisition
Agreement.
          “J&L Asset Purchase Agreement” shall mean the Asset Purchase
Agreement, dated as of February 16, 2004, by and among J&L, Arcelor, Jewel and
ALC.
          “J&L Note Repurchase” shall have the meaning assigned to such term in
Section 7.16 hereof.
          “Jessop” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “Jessop LLC” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “Jewel” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “Jewel J&L Note” shall mean the Promissory Note dated June 1, 2004,
made by Jewel in favor of J&L in the original principal amount of Fifty Two
Million Two Hundred Nine Thousand Three Hundred Sixty Seven and 00/100 Dollars
($52,209,367.00) which is secured by the Real Property and Equipment of J&L
acquired by Jewel pursuant to the J&L Asset Acquisition Documents and which is
subject to adjustment pursuant to the J&L Asset Acquisition Documents.
          “Lender” and “Lenders” shall have the meaning ascribed to such term in
the preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
          “Lender Hedging Obligations” shall mean Hedging Obligations of a
Borrower or ATI owing to any Person that was a Lender or an Affiliate of the
Lender on the trade date for any such Hedging Obligation, or an assignee of such
Person; provided that such Hedging Obligation is entered into in the ordinary
course of business of such Borrower or ATI and not for speculative purposes and
is reported by the Borrowing Agent to the Agent and the Lenders on each
Borrowing Base Certificate delivered hereunder.
          “Letter of Credit Application” shall have the meaning set forth in
Section 2.9(a) hereof.

18



--------------------------------------------------------------------------------



 



          “Letter of Credit Borrowing” shall have the meaning assigned to such
term in Section 2.11(d) hereof.
          “Letter of Credit Fees” shall have the meaning set forth in
Section 3.2 hereof.
          “Letters of Credit” shall have the meaning set forth in Section 2.8
hereof.
          “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including, without limitation, any conditional sale or other
title retention agreement, any lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code or comparable law of any
jurisdiction.
          “Loan Party” or “Loan Parties” shall mean, singularly or collectively,
as the context may require, each Borrower and each Guarantor.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the condition, operations, assets or business of the Loan Parties, taken as
a whole, (b) the Loan Parties’ (taken as a whole) ability to pay the Obligations
in accordance with the terms thereof, (c) the value of the Collateral, or
Agent’s Liens on the Collateral or, subject to Permitted Encumbrances, the
priority of any such Lien or (d) the practical realization of the benefits of
Agent’s and each Lender’s rights and remedies under this Agreement and the Other
Documents.
          “Maximum Revolving Advance Amount” shall mean Three Hundred
Twenty-Five Million and 00/100 Dollars ($325,000,000.00) or such higher amount
which may result from the provisions of Section 2.25 hereof.
          “Monthly Advances” shall have the meaning set forth in Section 3.1(a)
hereof.
          “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.
          “Net Orderly Liquidation Value” means with regard to any Inventory,
the net proceeds that could be expected from an orderly liquidation sale of such
Inventory, after all expenses, professionally managed, with the seller obligated
to sell over a defined period not to exceed twenty (20) weeks from the
commencement of such sale, assuming that (a) the Borrowers’ facilities are in
limited operation, utilizing select current employees of the Borrowers, for the
purpose of liquidating the Inventory, (b) the Inventory would be disposed of on
a piecemeal basis or through appropriate groupings, under a scenario whereby the
purchasers are buying “as is, where is” for cash or cash equivalent, (c) the
terms are sold on a Free On Board (“FOB”) warehouse basis, and (d) taking into
consideration current economic trends, condition, location and marketability.
          “Note” shall mean each Revolving Credit Note and “Notes” shall
collectively mean all of the Revolving Credit Notes.

19



--------------------------------------------------------------------------------



 



          “Obligations” shall mean and include any and all loans, advances,
debts, liabilities, obligations, covenants and duties (absolute, contingent,
matured or unmatured) owing by any one or more of the Loan Parties to any one or
more of the Lenders or Agent or to any other direct or indirect subsidiary or
affiliate of Agent or any Lender of any kind or nature, present or future
(including, without limitation, any interest accruing thereon after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether or not evidenced by any note, guaranty or other
instrument, whether arising under any agreement, instrument or document,
(including, without limitation, this Agreement and the Other Documents) whether
or not for the payment of money, whether arising by reason of an extension of
credit, opening of a letter of credit, loan, equipment lease or guarantee, under
any Hedging Contract or in connection with any cash management or treasury
administration services or in any other manner, whether arising out of
overdrafts or deposit or other accounts or electronic funds transfers (whether
through automated clearing houses or otherwise) or out of the Agent’s or any
Lenders non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any Loan
Party’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Loan
Party and any amendments, extensions, renewals or increases and all costs and
expenses of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Loan Party to Agent or Lenders to perform acts or
refrain from taking any action.
          “Optional Currency” shall mean any of the Euro or Swiss francs and any
other currency approved by the Agent and the Lenders pursuant to Section 2.20
hereof.
          “Order” shall have the meaning assigned to such term in Section 2.17
hereof.
          “Original Currency” shall have the meaning set forth in Section 2.24
hereof.
          “Other Currency” shall have the meaning set forth in Section 2.24
hereof.
          “Oremet” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “Other Documents” shall mean the Revolving Credit Notes, the
Questionnaire, the Intellectual Property Security Agreement, the Assignments of
Account, the Account Control Agreements, the Collateral Assignment, the Waivers,
any Guaranty, and any and all other agreements, instruments and documents,
including, without limitation, guarantees, pledges, powers of attorney,
consents, and all other writings heretofore, now or hereafter executed by any

20



--------------------------------------------------------------------------------



 




Loan Party and/or delivered to Agent or any Lender in respect of the
transactions contemplated by this Agreement.
          “Parent” of any Person shall mean a corporation or other entity
owning, directly or indirectly at least 50% of the shares of stock or other
ownership interests having ordinary voting power to elect a majority of the
directors of the Person, or other Persons performing similar functions for any
such Person.
          “Participant” shall mean each Person who shall be granted the right by
any Lender to participate in any of the Advances and who shall have entered into
a participation agreement in form and substance satisfactory to such Lender.
          “Participation Advance” shall have the meaning assigned to such term
in Section 2.11(d) hereof.
          “Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation.
          “Pension Plans” shall mean, singularly or collectively, as the context
may require, the Pension Plans listed on Schedule 1.2(a), as amended, modified
or supplemented from time to time.
          “Permitted Acquisitions” shall mean as set forth in Section 7.1
hereof.
          “Permitted Encumbrances” shall mean (a) Liens in favor of Agent for
the benefit of Agent and Lenders; (b) Liens for taxes, assessments or other
governmental charges not delinquent or being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
taken by the Loan Parties; provided, that, such Liens shall have no effect on
the priority of the Liens in favor of Agent or the value of the assets in which
Agent has such a Lien and a stay of enforcement of any such Lien shall be in
effect; (c) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance
or general liability or product liability insurance; (d) deposits or pledges to
secure bids, tenders, contracts (other than contracts for the payment of money),
leases, statutory obligations, surety and appeal bonds and other obligations of
like nature arising in the ordinary course of any Loan Party’s business;
(e) mechanics’, workers’, materialmen’s or other like Liens arising in the
ordinary course of any Loan Party’s business with respect to obligations which
are not due or which are being contested in good faith by the applicable Loan
Party; (f) Liens placed upon fixed assets hereafter acquired to secure a portion
of the purchase price thereof, provided that (x) any such lien shall not
encumber any other property of the Loan Parties and (y) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6;
(g) easements, rights of way, restrictions, leases and other similar title
exceptions or Liens affecting Real Property, none of which materially impairs
the use of such Real Property or the value thereof, and none of which is
violated in any material respect by existing or supporting structures or land
use; (h) Liens consisting of pledges of government securities or not more than
One

21



--------------------------------------------------------------------------------



 




Hundred Million and 00/100 Dollars ($100,000,000.00) of cash collateral to
secure obligations under Hedging Contracts entered into in the ordinary course
of business; (i) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution, provided that (1) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the applicable Loan Party in excess of those set forth by regulations
promulgated by the Federal Reserve Board, and (2) such deposit account is not
intended by such Loan Party to provide collateral to the depository institution;
(j) Liens on assets (other than Collateral) acquired in connection with a
Permitted Acquisition, provided that such Liens extend only to the assets
acquired in such Permitted Acquisition; (k) judgment liens which do not
constitute an Event of Default under Section 10.7; and (l) Liens disclosed on
Schedule 1.2 provided that, except as set forth on Schedule 1.2, the principal
amount secured thereby is not hereafter increased, and no additional assets
become subject to such Lien.
          “Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).
          “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA, maintained for employees of Borrowers or any member of
the Controlled Group or any such Plan to which any Borrower or any member of the
Controlled Group is required to contribute on behalf of any of its employees.
          “PNC” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “Priority Lender Hedging Obligations” shall mean all Lender Hedging
Obligations the aggregate mark to market value of which does not exceed Twenty
Five Million and 00/100 Dollars ($25,000,000.00) as reported by the Borrowing
Agent to the Agent on each Borrowing Base Certificate delivered hereunder. Such
priority shall be determined by the chronological order of such Hedging
Contracts beginning with those Hedging Contracts entered into the date that most
precedes the date of determination.
          “Projections” shall have the meaning set forth in Section 5.5(a)
hereof.
          “Purchasing Lender” shall have the meaning set forth in Section 16.3
hereof.
          “Questionnaire” shall mean the Documentation Information Questionnaire
and the responses thereto provided by the Loan Parties and delivered to Agent.
          “RCRA” shall mean the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901 et seq., as same may be amended from time to time.
          “Real Property” shall mean all real property, both owned and leased,
of the Loan Parties.

22



--------------------------------------------------------------------------------



 



          “Receivables” shall mean and include, as to each Loan Party, all of
such Loan Party’s accounts, contract rights, instruments (including those
evidencing indebtedness owed to Loan Parties by their Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances, credit card receivables, and all other
forms of obligations owing to such Loan Party arising out of or in connection
with the sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
          “Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.
          “Reference Currency” shall have the meaning assigned to such term in
the definition of Equivalent Amount.
          “Regulations” shall have the meaning set forth in Section 16.16
hereof.
          “Reimbursement Obligation” shall have the meaning assigned to such
term in Section 2.11(b) hereof.
          “Releases” shall have the meaning set forth in Section 5.7(c)(i)
hereof.
          “Reportable Event” shall mean a reportable event described in Section
4043(b) of ERISA or the regulations promulgated thereunder.
          “Required Lenders” shall mean Lenders holding at least fifty-one
percent (51%) of the Advances and, if no Advances are outstanding, shall mean
Lenders holding fifty-one percent (51%) of the Commitment Percentages.
          “Required Minimum Amount” shall mean Seventy Five Million and 00/100
Dollars ($75,000,000.00); provided that such amount shall be increased on a pro
rata basis in connection with any increase in the Maximum Revolving Advance
Amount pursuant to Section 2.25 hereof.
          “Reserve Percentage” shall mean the maximum effective percentage in
effect on any day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding.
          “Restricted Payments” shall mean (a) investments made by any Loan
Party in accordance with Section 7.4(i), (b) loans and advances made by any Loan
Party in accordance with Section 7.5(d) that have not been repaid within ninety
(90) days of the date made, (c) prepayments, repurchases, redemptions,
retirements or acquisitions made by any Loan Party in accordance with
Section 7.16(c), and (d) prepayments, repurchases, redemptions, retirements or
acquisitions made by Jewel in accordance with Section 7.16(d).
          “Revolving Advances” shall mean Advances made other than Letters of
Credit.

23



--------------------------------------------------------------------------------



 



          “Revolving Credit Note” or “Revolving Credit Notes” shall mean,
singularly or collectively, as the context may require, the promissory notes
referred to in Section 2.1(a) hereof, together with all amendments,
restatements, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
          “Rome” shall mean Rome Metals, LLC, a Pennsylvania limited liability
company and its successors and assigns.
          “Second Priority Lender Hedging Obligations” shall mean all Lender
Hedging Obligations other than Priority Lender Hedging Obligations. At the time
a Hedging Contract (with respect to which the Lender Hedging Obligations arising
therefrom cause the aggregate mark to market value of all Lender Hedging
Obligations to exceed Twenty-Five Million and 00/100 Dollars ($25,000,000.00))
is executed, the Borrowing Agent shall specify in writing to the Agent that
after giving effect to such Lender Hedging Obligations, the aggregate mark to
market value of all Lender Hedging Obligations as of such date will exceed
Twenty Five Million and 00/100 Dollars ($25,000,000.00) and the parties to such
Hedging Contract shall have expressly agreed that the Lender Hedging Obligations
arising therefrom shall constitute Second Priority Lender Hedging Obligations
under this Agreement. Such Second Priority Lender Hedging Obligations shall
remain Second Priority Lender Hedging Obligations until the Borrowing Agent
shall have delivered written notice to the Agent designating such Second
Priority Lender Hedging Obligations as Priority Lender Hedging Obligations, and
the Agent shall have approved such redesignation, which written notice shall
include a list of all Priority Lender Hedging Obligations, the aggregate mark to
market value of which shall not exceed Twenty Five Million and 00/100 Dollars
($25,000,000.00).
          “Second Testing Quarter” shall have the meaning set forth in
Section 6.5.
          “Section 20 Subsidiary” shall mean the Subsidiary of the bank holding
company controlling PNC, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.
          “Settlement Date” shall mean the Closing Date and thereafter Wednesday
of each week unless such day is not a Business Day in which case it shall be the
next succeeding Business Day.
          “Subsidiary” shall mean a corporation or other entity of whose shares
of stock or other ownership interests having ordinary voting power (other than
stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person.
          “TDY” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
          “TDYH” shall mean TDY Holdings, LLC, a Delaware limited liability
company and its successors and assigns.
          “Term” shall have the meaning set forth in Section 13.1 hereof.

24



--------------------------------------------------------------------------------



 



          “Termination Event” shall mean (i) a Reportable Event with respect to
any Plan subject to Title IV of ERISA or Multiemployer Plan; (ii) the withdrawal
of any Loan Party or any member of the Controlled Group from a Plan subject to
Title IV of ERISA or Multiemployer Plan during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA;
(iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.
          “Third Testing Quarter” shall have the meaning set forth in
Section 6.5.
          “TIO” shall mean TI Oregon, Inc., an Oregon corporation and its
successors and assigns.
          “Titanium Wire” shall mean Titanium Wire Corporation, a Pennsylvania
corporation and its successors and assigns.
          “Toxic Substance” shall mean and include any material present on the
Real Property which has been shown to have significant adverse effect on human
health or which is subject to regulation under the Toxic Substances Control Act
(TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable
Federal or state laws now in force or hereafter enacted relating to toxic
substances. “Toxic Substance” includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.
          “Transferee” shall have the meaning set forth in Section 16.3(b)
hereof.
          “UCP” shall have the meaning set forth in Section 2.9(b) hereof.
          “Undrawn Availability” shall mean an amount equal to the lesser of (1)
(a) the lesser of (i) the Formula Amount plus the aggregate Dollar Equivalent
amount of outstanding Letters of Credit minus all Cash on Deposit or (ii) the
Maximum Revolving Advance Amount, minus (b) the sum of (w) the outstanding
amount of Revolving Advances plus (x) the Dollar Equivalent amount of
outstanding Letters of Credit plus (y) all amounts due and owing to Borrowers’
trade creditors which are outstanding sixty (60) days or more beyond the due
date, plus (z) fees and expenses for which Borrowers are liable but which have
not been paid or charged to Borrowers’ Account, plus (c) all Cash on Deposit or
(2) the Maximum Revolving Advance Amount.
          “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

25



--------------------------------------------------------------------------------



 



          “VEBA” shall mean collectively, for purposes of this Agreement, the
Allegheny Ludlum Corporation Bargaining Unit, Voluntary Employee’s Benefit Trust
and the Jessop Steel Company Bargaining Unit Voluntary Employee’s Beneficiary
Trust.
          “Waivers” shall mean, collectively, any and all Landlord’s Waivers,
Warehouseman’s Waivers, Creditor’s Waivers, Landlord’s Waiver and Agreements,
Mortgagee Waivers, Bailee Letters and Processing Facility Waivers, executed and
delivered in connection with this Agreement, in form and substance satisfactory
to the Agent, together with all amendments, supplements, modifications,
substitutions and replacements thereto and thereof.
          “Week” shall mean the time period commencing with the opening of
business on a Wednesday and ending on the end of business the following Tuesday.
     1.3 Uniform Commercial Code Terms.
          All terms used herein and defined in the Uniform Commercial Code as
adopted in the Commonwealth of Pennsylvania from time to time shall have the
meaning given therein unless otherwise defined herein. To the extent the
definition of any category or type of Collateral is expanded by any amendment,
modification or revision to the Uniform Commercial Code, such expanded
definition will apply automatically as of the date of such amendment,
modification or revision.
     1.4 Certain Matters of Construction.
          The terms “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including, without limitation, references
to any of the Other Documents, shall include any and all modifications or
amendments thereto and any and all extensions or renewals thereof.
II. ADVANCES, PAYMENTS.
     2.1 (a) Revolving Advances. Subject to the terms and conditions set forth
in this Agreement, each Lender, severally and not jointly, will make Revolving
Advances to Borrowers in aggregate amounts outstanding at any time equal to such
Lender’s Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount less the aggregate Dollar Equivalent amount of outstanding
Letters of Credit or (y) an amount equal to the sum of:
               (i) up to eighty-five percent (85%), subject to the provisions of
Section 2.1(b) hereof (“Receivables Advance Rate”), of Eligible Receivables,
plus
               (ii) up to the least of (A) sixty-five percent (65%) of the value
of Eligible Inventory subject to the provisions of Section 2.1(b) hereof or
(B) eighty-five percent (85%) of the Net Orderly Liquidation Value (expressed as
a percentage of cost) of Eligible

26



--------------------------------------------------------------------------------



 



Inventory subject to the provisions of Section 2.1(b) hereof (the lesser of
(A) and (B) above is the “Inventory Advance Rate”) or (C) Two Hundred Forty
Million and 00/100 Dollars ($240,000,000.00) in the aggregate at any one time,
plus
               (iii) one hundred percent (100%), subject to the provisions of
Section 2.1(b) hereof (“Cash on Deposit Advance Rate”), of Cash on Deposit (the
Receivables Advance Rate, the Inventory Advance Rate and the Cash on Deposit
Advance Rate shall be referred to collectively, as the “Advance Rates”), minus
               (iv) the aggregate Dollar Equivalent amount of outstanding
Letters of Credit, minus
               (v) at any time when the Borrowers’ Undrawn Availability is less
than the sum of the Required Minimum Amount plus Twenty Five Million and 00/100
Dollars ($25,000,000.00), the aggregate mark to market value of the Priority
Lender Hedging Obligations, minus
               (vi) such reserves as Agent may reasonably deem proper and
necessary from time to time.
     The amount derived from the sum of Sections 2.1(a)(y)(i), (ii) and (iii)
minus the sum of Section 2.1 (a)(y)(iv), (v) and (vi) at any time and from time
to time shall be referred to as the “Formula Amount”. The Revolving Advances
shall be evidenced by one or more secured promissory notes (collectively, the
“Revolving Credit Note”) substantially in the form attached hereto as
Exhibit 2.1(a).
          (b) Discretionary Rights. Subject to Section 16.2(b)(vii), the Advance
Rates may be increased or decreased by Agent at any time and from time to time
in the exercise of its reasonable discretion. Each Borrower consents to any such
increases or decreases and acknowledges that decreasing the Advance Rates or
increasing the reserves may limit or restrict Advances requested by Borrowing
Agent. Agent shall give Borrowing Agent fifteen (15) Business Days prior written
notice of its intention to decrease the Advance Rates.
     2.2 Procedure for Borrowing Advances.
          (a) Borrowing Agent on behalf of any Borrower may notify Agent prior
to 11:00 a.m. (Pittsburgh, Pennsylvania time) on a Business Day of a Borrower’s
request to incur, on that day, a Revolving Advance hereunder. Should any amount
required to be paid as interest hereunder, or as fees or other charges under
this Agreement or any other agreement with Agent or Lenders, or with respect to
any other Obligation, become due, same shall be deemed a request for a Revolving
Advance as of the date such payment is due, in the amount required to pay in
full such interest, fee, charge or Obligation under this Agreement or any other
agreement with Agent or Lenders, and such request shall be irrevocable.
          (b) Notwithstanding the provisions of (a) above, in the event any
Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall notify
Agent in writing no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) at
least three (3) Business Days’ prior to the date of such proposed borrowing,
specifying (i) the date of the proposed borrowing

27



--------------------------------------------------------------------------------



 



(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Revolving Advance to be borrowed, which amount shall be in a minimum amount
of Five Million and 00/100 Dollars ($5,000,000.00) and in integral multiples of
One Million and 00/100 Dollars ($1,000,000.00) thereafter, and (iii) the
duration of the first Interest Period therefor. Interest Periods for Eurodollar
Rate Loans shall be for one (1), two (2), three (3) or six (6) months; provided,
(A) if an Interest Period would end on a day that is not a Business Day, it
shall end on the next succeeding Business Day unless such day falls in the next
succeeding calendar month in which case the Interest Period shall end on the
next preceding Business Day and (B) the Borrowing Agent shall not select,
convert to or renew any Interest Period for any portion of the Revolving
Advances that ends after the last day of the Term. No Eurodollar Rate Loan shall
be made available to Borrower during the continuance of a Default or an Event of
Default.
          (c) Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
          The Borrowing Agent shall elect the initial Interest Period applicable
to a Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not less than three (3) Business Days prior to the last day of the
then current Interest Period applicable to such Eurodollar Rate Loan. If Agent
does not receive timely notice of the Interest Period elected by Borrowing
Agent, Borrowers shall be deemed to have elected to convert to a Domestic Rate
Loan subject to Section 2.2(d) hereinbelow.
          (d) Provided that no Event of Default shall have occurred and be
continuing, any Borrower may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan. If
a Borrower desires to convert a loan, Borrowing Agent shall give Agent not less
than three (3) Business Days’ prior written notice to convert from a Domestic
Rate Loan to a Eurodollar Rate Loan or one (1) Business Day’s prior written
notice to convert from a Eurodollar Rate Loan to a Domestic Rate Loan,
specifying the date of such conversion, the loans to be converted and if the
conversion is from a Domestic Rate Loan to any other type of loan, the duration
of the first Interest Period therefor. After giving effect to each such
conversion, there shall not be outstanding more than five (5) Eurodollar Rate
Loans, in the aggregate.
          (e) At its option and upon three (3) Business Days’ prior written
notice, any Borrower may prepay the Eurodollar Rate Loans in whole at any time
or in part from time to time, without premium or penalty (except as set forth in
the last sentence of this Section 2.2(e)), but with accrued interest on the
principal being prepaid to the date of such repayment. Such Borrower shall
specify the date of prepayment of Advances which are Eurodollar Rate

28



--------------------------------------------------------------------------------



 




Loans and the amount of such prepayment. In the event that any prepayment of a
Eurodollar Rate Loan is required or permitted on a date other than the last
Business Day of the then current Interest Period with respect thereto, such
Borrower shall indemnify Agent and Lenders therefor in accordance with
Section 2.2(f) hereof.
          (f) Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent demonstrable error.
          (g) Notwithstanding any other provision hereof, if any applicable law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar
Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder
shall forthwith be cancelled and Borrowers shall, if any affected Eurodollar
Rate Loans are then outstanding, promptly upon request from Agent, either pay
all such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type. If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
     2.3 Disbursement of Advance Proceeds.
          All Advances shall be disbursed from whichever office or other place
Agent may designate from time to time and, together with any and all other
Obligations of Borrowers to Agent or Lenders, shall be charged to Borrowers’
Account on Agent’s books. During the Term, Borrowers may use the Revolving
Advances by borrowing, prepaying and reborrowing, all in accordance with the
terms and conditions hereof. The proceeds of each Revolving Advance requested by
Borrowers or deemed to have been requested by Borrowers under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or

29



--------------------------------------------------------------------------------



 



other immediately available funds or, with respect to Revolving Advances deemed
to have been requested by any Borrower, be disbursed to Agent to be applied to
the outstanding Obligations giving rise to such deemed request.
     2.4 Maximum Advances.
          The aggregate balance of outstanding Revolving Advances and the Dollar
Equivalent amount of Letters of Credit outstanding at any time shall not exceed
the lesser of (a) the Maximum Revolving Advance Amount or (b) the Formula
Amount.
     2.5 Repayment of Advances.
               (a) The Revolving Advances shall be due and payable in full on
the last day of the Term subject to earlier prepayment as herein provided.
               (b) To the extent that Collateral of the Borrowers is required to
be deposited into Blocked Accounts or Depository Accounts pursuant to
Section 4.15(h) hereof, each Borrower recognizes that the amounts evidenced by
checks, notes, drafts or any other items of payment relating to and/or proceeds
of Collateral may not be collectible by Agent on the date received. In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the Business Day on which Agent receives those items of payment, each
Borrower agrees that, in computing the charges under this Agreement, all items
of payment shall be deemed applied by Agent on account of the Obligations one
(1) Business Day after the Business Day Agent receives such payments via wire
transfer or electronic depository check. Agent is not, however, required to
credit Borrowers’ Account for the amount of any item of payment which is
unsatisfactory to Agent and Agent may charge Borrowers’ Account for the amount
of any item of payment which is returned to Agent unpaid.
               (c) All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 P.M. (Pittsburgh, Pennsylvania time) on the
due date therefor in lawful money of the United States of America in federal
funds or other funds immediately available to Agent. Agent shall have the right
to effectuate payment on any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.
               (d) Borrowers shall pay principal, interest, and all other
amounts payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.
     2.6 Repayment of Excess Advances.
          The aggregate balance of outstanding Revolving Advances and the Dollar
Equivalent amount of Letters of Credit outstanding at any time in excess of the
maximum amount of such Advances permitted hereunder shall be immediately due and
payable without the necessity of any demand, at the Payment Office, whether or
not a Default or Event of Default has occurred.

30



--------------------------------------------------------------------------------



 



     2.7 Statement of Account.
          Agent shall maintain, in accordance with its customary procedures, a
loan account (“Borrowers’ Account”) in the name of Borrowers in which shall be
recorded the date and amount of each Advance made by Agent and the date and
amount of each payment in respect thereof; provided, however, the failure by
Agent to record the date and amount of any Advance shall not adversely affect
Agent or any Lender. Each month, Agent shall send to Borrowing Agent a statement
showing the accounting for the Advances made, payments made or credited in
respect thereof, and other transactions between Agent and Borrowers (and, with
respect to Letters of Credit only, ATI) during such month. The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
demonstrable error and shall constitute an account stated between Lenders and
Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent. The records of Agent with respect to the loan account shall be
conclusive evidence absent demonstrable error of the amounts of Advances
(including the Dollar Equivalent amount of Letters of Credit outstanding, as
applicable) and other charges thereto and of payments applicable thereto.
     2.8 Letters of Credit.
          Subject to the terms and conditions hereof, Agent shall (a) issue or
cause the issuance of documentary, standby or direct pay letters of credit (such
letters of credit and the Existing Letters of Credit are collectively, the
“Letters of Credit”) on behalf of any Borrower or ATI; provided, however, that
Agent will not be required to issue or cause to be issued any Letters of Credit
to the extent that the face Dollar Equivalent amount of such Letters of Credit
would then cause the sum of (i) the outstanding Revolving Advances plus (ii) the
outstanding Dollar Equivalent amount of Letters of Credit to exceed the lesser
of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount. The
maximum amount of the Dollar Equivalent amount of Letters of Credit outstanding
shall not exceed One Hundred Seventy Five Million and 00/100 Dollars
($175,000,000.00) in the aggregate at any time.
     2.9 Issuance of Letters of Credit.
               (a) Borrowing Agent, on behalf of any Borrower or ATI, may
request Agent to issue or cause the issuance of a Letter of Credit by delivering
to Agent at the Payment Office, Agent’s form of Letter of Credit Application
(the “Letter of Credit Application”) completed to the satisfaction of Agent;
and, such other certificates, documents and other papers and information as
Agent may reasonably request no later than 10:00 a.m. (Pittsburgh, Pennsylvania
time) at least five (5) Business Days’ prior to the date of such proposed
issuance. Borrowing Agent, on behalf of Borrowers and ATI, also has the right to
give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit. As of the date hereof, those letters of credit set forth on
Schedule 2.9 attached hereto and made a part hereof, which were issued pursuant
to the Existing Credit Agreement by the Agent

31



--------------------------------------------------------------------------------



 



and are outstanding on the date hereof (the “Existing Letters of Credit”), are
hereby deemed to be Letters of Credit issued and outstanding hereunder.
               (b) Each Letter of Credit shall, among other things, (i) provide
for the payment of sight drafts or other forms of written demand for payment or,
acceptances of usance drafts when presented for honor thereunder in accordance
with the terms thereof and when accompanied by the documents described therein,
(ii) have an expiry date not later than the last day of the Term, and (iii) at
the direction of the Borrowing Agent, be denominated in either Dollars or an
Optional Currency. Each documentary and direct pay Letter of Credit shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, and any
amendments or revisions thereof adhered to by the Issuer (the “UCP”). Each
standby Letter of Credit shall be subject to the International Standby Practices
1998, International Chamber of Commerce Publication 590 and any amendments or
revisions thereof adhered to by the Issuer (the “ISP”) or the UCP, as determined
by the Issuer. Each Letter of Credit shall be governed, to the extent not
inconsistent with the UCP or the ISP, as applicable, by the laws of the
Commonwealth of Pennsylvania (provided, however, upon the request of the
Borrowing Agent and the consent of the Issuer, a Letter of Credit may be
governed by the laws of a state other than Pennsylvania).
               (c) Agent shall notify Lenders of the request by Borrowing Agent
for a Letter of Credit hereunder within a reasonable time after receiving such
request.
               (d) Agent shall have absolute discretion whether to accept any
draft. Without in any way limiting Agent’s absolute discretion whether to accept
any draft, Borrowing Agent will not present for acceptance any draft, and Agent
will generally not accept any drafts (i) that arise out of transactions
involving the sale of goods by any Borrower or ATI not in the ordinary course of
its business, (ii) that involve a sale to an Affiliate of any Borrower or ATI,
(iii) that involve any purchase for which Agent has not received all related
documents, instruments and forms requested by Agent, or (iv) that is not
eligible for discounting with Federal Reserve Banks pursuant to paragraph 7 of
Section 13 of the Federal Reserve Act, as amended.
     2.10 Requirements For Issuance of Letters of Credit.
               (a) Reserved.
               (b) Borrowing Agent shall authorize and direct any Issuer to name
the applicable Borrower or ATI as the “Applicant” or “Account Party” of each
Letter of Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing
Agent shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit, the application therefor or any acceptance therefor.
               (c) In connection with all Letters of Credit issued or caused to
be issued by Agent under this Agreement, each Borrower and ATI hereby appoints
Agent, or its designee, as its attorney, with full power and authority upon the
occurrence and during the

32



--------------------------------------------------------------------------------



 



continuance of an Event of Default or Default, (i) to sign and/or endorse such
Borrower’s or ATI’s name upon any warehouse or other receipts, letter of credit
applications and acceptances; (ii) to sign such Borrower’s or ATI’s name on
bills of lading; (iii) to clear Inventory through the United States of America
Customs Department (“Customs”) in the name of such Borrower or ATI or Agent or
Agent’s designee, and to sign and deliver to Customs officials powers of
attorney in the name of such Borrower or ATI for such purpose; and (iv) to
complete in such Borrower’s or ATI’s name or Agent’s, or in the name of Agent’s
designee, any order, sale or transaction, obtain the necessary documents in
connection therewith, and collect the proceeds thereof. Neither Agent nor its
attorneys will be liable for any acts or omissions nor for any error of judgment
or mistakes of fact or law, except for Agent’s or its attorney’s willful
misconduct or gross negligence. This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.
               (d) Reserved.
     2.11 Disbursements, Reimbursement.
               (a) Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.
               (b) In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, Agent will promptly notify the
Borrowing Agent. Provided that the Borrowing Agent shall have received such
notice, Borrowers shall reimburse (such obligation to reimburse Agent shall
sometimes be referred to as a “Reimbursement Obligation”) Agent prior to 12:00
noon, Pittsburgh time on each date that an amount is paid by Agent under any
Letter of Credit (each such date, a “Drawing Date”) in an amount equal to the
amount so paid by Agent. In the event Borrowers fail to reimburse Agent for the
full amount of any drawing under any Letter of Credit by 12:00 noon, Pittsburgh
time, on the Drawing Date, Agent will promptly notify each Lender thereof, and
Borrowers shall be deemed to have requested that Domestic Rate Loans be made by
Lenders to be disbursed on the Drawing Date under such Letter of Credit, subject
to the amount of the unutilized portion of the lesser of the Maximum Revolving
Advance Amount or the Formula Amount and subject to the conditions set forth in
Section 8.2 other than any notice requirements. Any notice given by Agent
pursuant to this Section 2.11(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
               (c) Each Lender shall upon any notice pursuant to Section 2.11(b)
make available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon Lenders shall
(subject to Section 2.11(d)) each be deemed to have made a Domestic Rate Loan to
Borrowers in that amount. If any Lender so notified fails to make available to
Agent for the account of Agent the amount of such Lender’s Commitment Percentage
of such amount by no later than 2:00 p.m., Pittsburgh time on the Drawing Date,
then interest shall accrue on such Lender’s obligation to make such payment,

33



--------------------------------------------------------------------------------



 



from the Drawing Date to the date on which such Lender makes such payment (i) at
a rate per annum equal to the Federal Funds Effective Rate during the first
three (3) days following the Drawing Date and (ii) at a rate per annum equal to
the rate applicable to Domestic Rate Loans on and after the fourth (4th) day
following the Drawing Date. Agent will promptly give notice of the occurrence of
the Drawing Date, but failure of the Agent to give any such notice on the
Drawing Date or in sufficient time to enable any Lender to effect such payment
on such date shall not relieve such Lender from its obligation under this
Section 2.11(c).
               (d) With respect to any unreimbursed drawing that is not
converted into a Domestic Rate Loan to Borrowers in whole or in part as
contemplated by Section 2.11(b), because of Borrowers’ failure to satisfy the
conditions set forth in Section 8.2 other than any notice requirements or for
any other reason, Borrowers shall be deemed to have incurred from Agent a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Domestic Rate Loans. Each Lender’s payment to Agent pursuant to Section 2.11(c)
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing and shall constitute a “Participation Advance” from such
Bank in satisfaction of its participation obligation under this Section 2.11.
     2.12 Repayment of Participation Advances.
               (a) Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Agent under the Letter of Credit with respect to which any Lender has
made a Participation Advance to Agent, or (ii) in payment of interest on such a
payment made by Agent under such a Letter of Credit, Agent will pay to each
Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.
               (b) If Agent is required at any time to return to any Borrower,
or to a trustee, receiver, liquidator, custodian, or any official in any
insolvency proceeding, any portion of the payments made by any Borrower to Agent
pursuant to Section 2.11(b) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Lender shall, on demand of Agent,
forthwith return to Agent the amount of its Commitment Percentage of any amounts
so returned by Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to Agent, at a rate per annum
equal to the Federal Funds Effective Rate in effect from time to time.
     2.13 Documentation.
          Each Borrower agrees to be bound by the terms of Agent’s application
and agreement for letters of credit and Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Borrower’s own. In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern.
It is understood and agreed that, except in the case of gross negligence or
willful misconduct, Agent shall not be liable for any error, negligence and/or
mistakes, whether of

34



--------------------------------------------------------------------------------



 



omission or commission, in following any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
     2.14 Determinations to Honor Drawing Requests.
          In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.
     2.15 Nature of Participation and Reimbursement Obligations.
          Each Lender’s obligation in accordance with this Agreement to make the
Revolving Advances or Participation Advances as a result of a drawing under a
Letter of Credit, and the Obligations of Borrowers to reimburse Agent upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this
Section 2.15 under all circumstances, including the following circumstances:
                    (i) any set-off, counterclaim, recoupment, defense or other
right which such Lender may have against Agent or any of its Affiliates, any
Borrower, ATI or any other Person for any reason whatsoever;
                    (ii) the failure of any Borrower or any other Person to
comply, in connection with a Letter of Credit Borrowing, with the conditions set
forth in this Agreement for the making of a Revolving Advance, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Lenders to make Participation
Advances under Section 2.11;
                    (iii) any lack of validity or enforceability of any Letter
of Credit;
                    (iv) any claim of breach of warranty that might be made by
any Borrower, any Subsidiary of any Borrower, ATI, or any Lender against any
beneficiary of a Letter of Credit, or the existence of any claim, set-off,
recoupment, counterclaim, crossclaim, defense or other right which any Borrower,
ATI or any Lender may have at any time against a beneficiary, successor
beneficiary any transferee or assignee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
its Affiliates or any Lender or any other Person or, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower, ATI or
any Subsidiary of a Borrower and the beneficiary for which any Letter of Credit
was procured);
                    (v) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or

35



--------------------------------------------------------------------------------



 



provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;
                    (vi) payment by Agent or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
                    (vii) the solvency of, or any acts of omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;
                    (viii) any failure by Agent or any of Agent’s Affiliates to
issue any Letter of Credit in the form requested by any Borrower or ATI, unless
Agent has received written notice from such Borrower or ATI of such failure
within three (3) Business Days after Agent shall have furnished such Borrower or
ATI a copy of such Letter of Credit and such error is material and no drawing
has been made thereon prior to receipt of such notice;
                    (ix) any Material Adverse Effect on any Borrower or ATI;
                    (x) any breach of this Agreement or any other Loan Document
by any party thereto;
                    (xi) the occurrence or continuance of an insolvency
proceeding with respect to any Borrower or ATI;
                    (xii) the fact that an Event of Default or a Default shall
have occurred and be continuing;
                    (xiii) the fact that the Term shall have expired or this
Agreement or the Commitments hereunder shall have been terminated; and
                    (xiv) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.
     2.16 Indemnity.
          In addition to amounts payable as provided in Section 16.5, Borrowers
hereby agree to protect, indemnify, pay and save harmless Agent and any of
Agent’s Affiliates that has issued a Letter of Credit from and against any and
all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which Agent or any of Agent’s Affiliates
may incur or be subject to as a consequence, direct or indirect, of the issuance
of any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of Agent as determined by a final judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by Agent or any of Agent’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or

36



--------------------------------------------------------------------------------



 



future de jure or de facto government or governmental authority (all such acts
or omissions herein called “Governmental Acts”).
     2.17 Liability for Acts and Omissions.
          As between any Borrower or ATI and Agent, or Agent’s Affiliates, such
Borrower or ATI assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to any
Borrower, any Subsidiary of any Borrower, or other Person or property relating
therefrom: (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if Agent or Agent’s Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower, ATI or any
Subsidiary of any Borrower against any beneficiary of such Letter of Credit, or
any such transferee, or any dispute between or among any Borrower, ATI or any
Subsidiary of any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Agent or
Agent’s Affiliates, as applicable, including any Governmental Acts, and none of
the above shall affect or impair, or prevent the vesting of, any of Agent’s or
Agent’s Affiliates rights or powers hereunder. Nothing in the preceding sentence
shall relieve Agent from liability for Agent’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall Agent or Agent’s
Affiliates be liable to any Borrower, ATI or any Subsidiary of any Borrower for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
          Without limiting the generality of the foregoing, Agent and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliate; (iv) may honor any drawing

37



--------------------------------------------------------------------------------



 



that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on Agent or its Affiliate in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject to
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Agent or Agent’s
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put Agent or Agent’s Affiliates under any resulting liability
to Borrowers, ATI or any Lender.
     2.18 Additional Payments.
          Any sums reasonably expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including, without limitation, any Borrower’s
obligations under Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be
charged to Borrowers’ Account as a Revolving Advance and added to the
Obligations.
     2.19 Manner of Borrowing and Payment.
               (a) Each borrowing of Revolving Advances shall be advanced
according to the applicable Commitment Percentages of Lenders.
               (b) Each payment (including each prepayment) by Borrowers on
account of the principal of and interest on the Revolving Advances, shall be
applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders. Except as expressly provided herein, all
payments (including prepayments) to be made by any Borrower on account of
principal, interest and fees shall be made without set off or counterclaim and
shall be made to Agent on behalf of the Lenders to the Payment Office, in each
case on or prior to 1:00 P.M., Pittsburgh, Pennsylvania time, in Dollars and in
immediately available funds.
               (c) (i) Notwithstanding anything to the contrary contained in
Sections 2.19(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each borrowing of Revolving Advances shall be
advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by Agent.
On or before 1:00 P.M., Pittsburgh, Pennsylvania time, on each Settlement Date
commencing with the first Settlement Date following the Closing Date, Agent and
Lenders shall make certain payments as follows: (I) if the aggregate amount of
new Revolving Advances made by Agent during the preceding Week (if any) exceeds
the aggregate

38



--------------------------------------------------------------------------------



 



amount of repayments applied to outstanding Revolving Advances during such
preceding Week, then each Lender shall provide Agent with funds in an amount
equal to its applicable Commitment Percentage of the difference between (w) such
Revolving Advances and (x) such repayments and (II) if the aggregate amount of
repayments applied to outstanding Revolving Advances during such Week exceeds
the aggregate amount of new Revolving Advances made during such Week, then Agent
shall provide each Lender with funds in an amount equal to its applicable
Commitment Percentage of the difference between (y) such repayments and (z) such
Revolving Advances.
                    (ii) Each Lender shall be entitled to earn interest at the
applicable Contract Rate on outstanding Advances which it has funded.
                    (iii) Promptly following each Settlement Date, Agent shall
submit to each Lender a certificate with respect to payments received and
Advances made during the Week immediately preceding such Settlement Date. Such
certificate of Agent shall be conclusive in the absence of demonstrable error.
               (d) If any Lender or Participant (a “benefitted Lender”) shall at
any time receive any payment of all or part of its Advances, or interest
thereon, or receive any Collateral in respect thereof (whether voluntarily or
involuntarily or by set-off) in a greater proportion than any such payment to
and Collateral received by any other Lender, if any, in respect of such other
Lender’s Advances, or interest thereon, and such greater proportionate payment
or receipt of Collateral is not expressly permitted hereunder, such benefitted
Lender shall purchase for cash from the other Lenders a participation in such
portion of each such other Lender’s Advances, or shall provide such other Lender
with the benefits of any such Collateral, or the proceeds thereof, as shall be
necessary to cause such benefitted Lender to share the excess payment or
benefits of such Collateral or proceeds ratably with each of the other Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
               (e) Unless Agent shall have been notified by telephone, confirmed
in writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrowers a corresponding amount. Agent
will promptly notify Borrowers of its receipt of any such notice from a Lender.
If such amount is made available to Agent on a date after such next Settlement
Date, such Lender shall pay to Agent on demand an amount equal to the product of
(i) the daily average Federal Funds Effective Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (ii) such amount,
times (iii) the number of days from and including such Settlement Date to the
date on which such amount becomes immediately available to Agent. A certificate
of Agent submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of demonstrable error. If such

39



--------------------------------------------------------------------------------



 



amount is not in fact made available to Agent by such Lender within three
(3) Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from Borrowers; provided, however,
that Agent’s right to such recovery shall not prejudice or otherwise adversely
affect Borrowers’ rights (if any) against such Lender.
     2.20 Periodic Computations of Dollar Equivalent Amounts of Outstanding
Letters of Credit; Requests for Additional Optional Currencies.
          The Agent will determine the Dollar Equivalent amount of (i) proposed
Letters of Credit to be denominated in an Optional Currency as of the requested
date of issuance, as the case may be, and (ii) outstanding Letters of Credit
denominated in an Optional Currency as of the last Business Day of each month,
(each such date under clauses (i) and (ii), a “Computation Date”). The Borrowing
Agent may deliver to the Agent a written request that Letters of Credit to be
issued hereunder be permitted to be issued in any other lawful currency (other
than Dollars), in addition to the currency specified in the definition of
“Optional Currency” herein provided that such currency must be freely
convertible into Dollars. The Agent will promptly notify the Lenders of any such
request. The Agent and each Lender may grant or accept such request in their
sole discretion. The Agent will promptly notify the Borrowing Agent of the
acceptance or rejection by the Agent and each of the Lenders of the Borrowing
Agent’s request. The requested currency shall be approved as an Optional
Currency hereunder only if the Agent and all of the Lenders approve the
Borrowing Agent’s request.
     2.21 Use of Proceeds.
          Borrowers shall apply the proceeds of Advances (i) to repay
Indebtedness, if any, (ii) to pay fees and expenses relating to the transaction
contemplated by this Agreement, (iii) for general corporate purposes and (iv) to
provide for working capital needs.
     2.22 Defaulting Lender.
               (a) Notwithstanding anything to the contrary contained herein, in
the event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.22 while such Lender Default remains in effect.
               (b) Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default. Amounts received in respect of
principal of any type of Advances shall be applied to reduce the applicable
Advances of each Lender pro rata based on the aggregate of the

40



--------------------------------------------------------------------------------



 



outstanding Advances of that type of all Lenders at the time of such
application; provided, that, such amount shall not be applied to any Advances of
a Defaulting Lender at any time when, and to the extent that, the aggregate
amount of Advances of any Non-Defaulting Lender exceeds such Non-Defaulting
Lender’s Commitment Percentage of all Advances then outstanding.
               (c) A Defaulting Lender shall not be entitled to give
instructions to Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the Other Documents. All amendments,
waivers and other modifications of this Agreement and the Other Documents may be
made without regard to a Defaulting Lender and, for purposes of the definition
of “Required Lenders”, a Defaulting Lender shall be deemed not to be a Lender
and not to have Advances outstanding.
               (d) Other than as expressly set forth in this Section 2.22, the
rights and obligations of a Defaulting Lender (including the obligation to
indemnify Agent) and the other parties hereto shall remain unchanged. Nothing in
this Section 2.22 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.
               (e) In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement (provided that such reinstatement as
a “Lender” shall be without prejudice to any claims that Borrowers may have
against the Defaulting Lender as a result of its default).
     2.23 Currency Fluctuations.
          If on any Computation Date the aggregate balance of outstanding
Revolving Advances and the Dollar Equivalent amount of Letters of Credit
outstanding is in excess of the maximum amount of such Advances permitted
hereunder as a result of a change in exchange rates between the Optional
Currency and Dollars, then the Agent shall notify the Borrowing Agent of the
same. The Borrowers shall pay or prepay the Revolving Advances (subject to
Borrowers’ indemnity obligations hereunder) within one (1) Business Day after
receiving such notice such that the aggregate balance of outstanding Revolving
Advances and the Dollar Equivalent amount of Letters of Credit outstanding shall
not exceed the maximum amount of such Advances permitted hereunder after giving
effect to such payments or prepayments.
     2.24 Judgment Currency.
               (a) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Lender
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

41



--------------------------------------------------------------------------------



 



               (b) The obligation of the Borrowers in respect of any sum due
from the Borrowers to any Lender hereunder shall, notwithstanding any judgment
in an Other Currency, whether pursuant to a judgment or otherwise, be discharged
only to the extent that, on the Business Day following receipt by any Lender of
any sum adjudged to be so due in such Other Currency, such Lender may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, Borrowers
agree, as a separate obligation and notwithstanding any such judgment or
payment, to indemnify such Lender against such loss.
     2.25 Increase of Maximum Revolving Advance Amount.
          If at any time after the Closing Date, and so long as no Event of
Default or Default has occurred and is continuing, the Borrowers desire to
increase the Maximum Revolving Advance Amount, the Borrowers shall notify the
Agent, who will promptly notify each Lender thereof (such notice to contain a
description of the increase in the rate of interest or any fees contemplated in
the last sentence of this Section 2.25, if any), provided that any such increase
shall be in a minimum of Ten Million and 00/100 Dollars ($10,000,000.00) and the
aggregate of all such increases shall not exceed One Hundred Fifty Million and
00/100 Dollars ($150,000,000.00). The existing Lenders shall have the right (but
not the obligation) at any time or from time to time within fifteen (15)
Business Days following such notice to increase their respective commitments to
make Advances so as to provide such additional commitment to make Advances
pro-rata in accordance with the Commitment Percentages of each, and any portion
of such requested increase which is not provided by any such existing Lender
shall be available to the other existing Lenders; provided, that if more than
one existing Lender desires to increase its commitment to make Advances in
respect of the portion not provided by an existing Lender, such participating
Lenders shall provide such portion of the additional commitments to make
Advances on a pro rata basis in accordance with the proportion that their
respective Commitment Percentage bears to each other, and thereafter, to the
extent not provided by existing Lenders, to any additional lending institution
or institutions proposed by the Borrowers and which is approved by the Agent
(which approval will not be unreasonably withheld) and which becomes a party to
this Agreement pursuant to documentation reasonably acceptable to the Agent and
prepared at the Borrowers’ expense, which documentation may be executed by the
Loan Parties and the Agent (as agent for the Lenders) without further consent or
action of the Lenders, such consent hereby deemed to be irrevocably given to the
Agent by the Lenders; provided, however, that the Borrowers shall have the right
to have all of such increase provided by such approved additional lending
institution or institutions if all the existing Lenders decline to increase
their commitments to make Advances to accommodate any such requested increase.
In the event of any such increase in the Maximum Revolving Advance Amount and in
the commitment to make Advances of any Lender affected pursuant to the terms of
this Section 2.25, new Revolving Credit Notes shall, to the extent deemed
reasonably necessary or appropriate by the Agent (or as may be reasonably
requested by an existing Lender increasing its commitment to make Advances
hereunder or an additional Lender that becomes a party hereto), be executed and
delivered by the Borrowers and, to the extent deemed appropriate by the Agent,
the surrender and cancellation of existing Revolving Credit Note(s) shall be
effected; and the Loan Parties shall execute and deliver such additional
documentation setting forth the new commitments to make Advances as the Agent
shall reasonably request (which documentation

42



--------------------------------------------------------------------------------



 



may be executed by the Loan Parties and the Agent (as agent for the Lenders)
without further consent or action of the Lenders, such consent herein is deemed
to be irrevocably given to the Agent by the Lenders). Each Lender hereby agrees
that the Agent may, with the prior consent of the Borrowers, increase the rate
of interest or increase any fee payable by the Borrowers to the Lenders pursuant
to this Agreement with respect to all Advances in order to effect any such
increase in the Maximum Revolving Advance Amount pursuant to the terms of this
Section 2.25.
III. INTEREST AND FEES.
     3.1 Interest.
               (a) Interest on Advances shall be payable in arrears on the first
(1st) day of each month with respect to Domestic Rate Loans and on the last day
of the Term and, with respect to Eurodollar Rate Loans, at the end of each
Interest Period or, for Eurodollar Rate Loans with an Interest Period in excess
of three (3) months, at the earlier of (a) each three months on the anniversary
date of the commencement of such Eurodollar Rate Loan or (b) the end of the
Interest Period. Interest charges shall be computed on the actual principal
amount of Advances outstanding during the month (the “Monthly Advances”). On the
Closing Date through the day immediately preceding the first (1st) Incentive
Pricing Effective Date, (x) Domestic Rate Loans shall bear interest for each day
at a rate per annum equal to the Alternate Base Rate plus one quarter of one
percent (.25%) and (y) Eurodollar Rate Loans shall bear interest for each
applicable Interest Period at a rate per annum equal to the Eurodollar Rate plus
one and one quarter of one percent (1.25%).
               (b) Subject to the terms and conditions of this Agreement, during
each calendar month of the Borrowers, in accordance with Section 9.2 hereof, the
Borrowing Agent shall submit to the Agent a Borrowing Base Certificate as of the
last day of the prior calendar month. Upon receipt of the Borrowing Base
Certificate by the Agent as of January 31, 2006 and as of the last day of each
calendar month thereafter, the Borrowers’ Availability Coverage Ratio shall be
calculated for the calendar month then ending. From the first (1st) day of the
first (1st) full calendar month following the Agent’s receipt of such Borrowing
Base Certificate (the “Incentive Pricing Effective Date”) until the next
Incentive Pricing Effective Date, (x) Domestic Rate Loans shall bear interest
for each day at a rate per annum equal to the Alternate Base Rate plus the
applicable margin determined by reference to the Borrowers’ Availability
Coverage Ratio (the “Applicable Base Rate Margin”) set forth below and
(y) Eurodollar Rate Loans shall bear interest during each applicable Interest
Period at a rate per annum equal to the Eurodollar Rate plus the applicable
margin determined by reference to the Borrowers’ Availability Coverage Ratio
(the “Applicable Eurodollar Rate Margin”) set forth below:

43



--------------------------------------------------------------------------------



 



                                              Applicable           Applicable
Letter   Applicable     Availability   Eurodollar Rate   Applicable Base   of
Credit Fee   Commitment Fee Tier   Coverage Ratio   Margin   Rate Margin  
Percentage   Percentage
I
  ³ 5.00 to 1.00     1.00 %     0 %     1.00 %     0.20 %
II
  ³ 4.00 to 1.00 < 5.00 to 1.00     1.25 %     0.25 %     1.25 %     0.25 %
III
  ³ 3.00 to 1.00 < 4.00 to 1.00     1.50 %     0.50 %     1.50 %     0.30 %
IV
  < 3.00 to 1.00     1.75 %     1.00 %     1.75 %     0.35 %

               (c) Subject to the terms and conditions of this Agreement, in the
event that the Borrowers fail to timely deliver the Borrowing Base Certificate
in accordance with Section 9.2 hereof, the Applicable Base Rate Margin, the
Applicable Eurodollar Rate Margin and the Applicable Letter of Credit Fee
Percentage shall be the amount corresponding to Tier IV until the delivery of
such Borrowing Base Certificate. In addition, subject to the terms and
conditions of this Agreement, in the event that the Borrowers fail to timely
deliver the Borrowing Base Certificate in accordance with Section 9.2 hereof,
the Applicable Commitment Fee Percentage shall be the amount corresponding to
Tier I until the delivery of such Borrowing Base Certificate.
               (d) Whenever, subsequent to the date of this Agreement, the
Alternate Base Rate is increased or decreased, the applicable Contract Rate for
Domestic Rate Loans shall be similarly changed without notice or demand of any
kind by an amount equal to the amount of such change in the Alternate Base Rate
during the time such change or changes remain in effect. The Eurodollar Rate
shall be adjusted with respect to Eurodollar Rate Loans without notice or demand
of any kind on the effective date of any change in the Reserve Percentage as of
such effective date. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, the Obligations shall bear interest at the
applicable Contract Rate plus two percent (2%) per annum (the “Default Rate”).
     3.2 Letter of Credit Fees.
               (a) Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face Dollar Equivalent amount of each outstanding
Letter of Credit multiplied by (i) until the first (1st) Incentive Pricing
Effective Date, one and one quarter of one percent (1.25%) per annum and (ii) on
and after the first (1st) Incentive Pricing Effective Date, the applicable
percentage per annum determined by reference to the Borrowers’ Availability
Coverage Ratio as set forth in Section 3.1(b) hereof (the “Applicable Letter of
Credit Fee Percentage”), such fees to be calculated on the basis of a 360-day
year for the actual number of days elapsed and to be payable quarterly in
arrears on the first day of each fiscal quarter and on the last day of the Term
and (y) to the Issuer, for its own account, fees for each Letter of Credit for
the period from and excluding the date of issuance of same to and including the
date of expiration or termination, equal to the average daily face Dollar
Equivalent amount of each outstanding Letter of Credit multiplied by one eighth
of one percent (.125%) per annum, such fees to be calculated on the basis of a
three

44



--------------------------------------------------------------------------------



 



hundred sixty (360) day year for the actual number of days elapsed and to be
payable quarterly in arrears on the first (1st) day of each fiscal quarter and
on the last day of the Term and (z) to the Issuer, for its own account, any and
all fees and expenses as agreed upon by the Issuer and the Borrowing Agent in
connection with any Letter of Credit, including, without limitation, in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder and shall reimburse Agent for any and all
fees and expenses, if any, paid by Agent to the Issuer (all of the foregoing
fees, the “Letter of Credit Fees”). All such charges shall be deemed earned in
full on the date when the same are due and payable hereunder and shall not be
subject to rebate or proration upon the termination of this Agreement for any
reason. Any such charge in effect at the time of a particular transaction shall
be the charge for that transaction, notwithstanding any subsequent change in the
Issuer’s prevailing charges for that type of transaction. All Letter of Credit
Fees payable hereunder shall be deemed earned in full on the date when the same
are due and payable hereunder and shall not be subject to rebate or proration
upon the termination of this Agreement for any reason.
          Immediately upon the request of the Agent after the occurrence and
during the continuance of an Event of Default, Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the outstanding Dollar
Equivalent amount of Letters of Credit, and each Borrower hereby irrevocably
authorizes Agent, in its discretion, on such Borrower’s behalf and in such
Borrower’s name, to open such an account and to make and maintain deposits
therein, or in an account opened by such Borrower, in the amounts required to be
made by such Borrower, out of the proceeds of Receivables or other Collateral or
out of any other funds of such Borrower coming into any Lender’s possession at
any time. Agent will invest such cash collateral (less applicable reserves) in
such short-term money-market items as to which Agent and such Borrower mutually
agree and the net return on such investments shall be credited to such account
and constitute additional cash collateral. So long as such Default or Event of
Default is continuing, no Borrower may withdraw amounts credited to any such
account except upon payment and performance in full of all Obligations and
termination of this Agreement.
     3.3 Commitment Fee.
          If, for any fiscal quarter during the Term, the average daily unpaid
balance of the Advances for each day of such fiscal quarter does not equal the
Maximum Revolving Advance Amount, then Borrowers shall pay to Agent for the
ratable benefit of Lenders a fee at a rate per annum equal to (i) until the
first (1st) Incentive Pricing Effective Date, one quarter of one percent (.25%)
per annum and (ii) on and after the first (1st) Incentive Pricing Effective
Date, the applicable percentage determined by reference to the Borrowers’
Availability Coverage Ratio as set forth in Section 3.1(b) hereof (the
“Applicable Commitment Fee Percentage”) multiplied by the amount by which the
Maximum Revolving Advance Amount exceeds such average daily unpaid balance, such
fees shall be payable to the Agent in arrears on the first (1st) day of each
fiscal quarter after the date hereof until the termination hereof and on the
earlier of (i) such termination date or (ii) the last day of the Term.

45



--------------------------------------------------------------------------------



 



     3.4 Reserved.
     3.5 Computation of Interest and Fees.
          Interest and fees hereunder shall be computed on the basis of a year
of 360 days and for the actual number of days elapsed. If any payment to be made
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the applicable Contract Rate during such extension.
     3.6 Maximum Charges.
          In no event whatsoever shall interest and other charges charged
hereunder exceed the highest rate permissible under law. In the event interest
and other charges as computed hereunder would otherwise exceed the highest rate
permitted under law, such excess amount shall be first applied to any unpaid
principal balance owed by Borrowers, and if the then remaining excess amount is
greater than the previously unpaid principal balance, Lenders shall promptly
refund such excess amount to Borrowers and the provisions hereof shall be deemed
amended to provide for such permissible rate.
     3.7 Increased Costs.
          In the event that any applicable law, treaty or governmental
regulation, or any change therein or in the interpretation or application
thereof, or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Agent or any Lender and any corporation or bank
controlling Agent or any Lender) and the office or branch where Agent or any
Lender (as so defined) makes or maintains any Eurodollar Rate Loans with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:
               (a) subject Agent or any Lender to any tax of any kind whatsoever
with respect to this Agreement or any Other Document or change the basis of
taxation of payments to Agent or any Lender of principal, fees, interest or any
other amount payable hereunder or under any Other Documents (except for changes
in the rate of tax on the overall net income of Agent or any Lender by the
jurisdiction in which it maintains its principal office);
               (b) impose, modify or hold applicable any reserve, special
deposit, assessment or similar requirement against assets held by, or deposits
in or for the account of, advances or loans by, or other credit extended by, any
office of Agent or any Lender, including (without limitation) pursuant to
Regulation D of the Board of Governors of the Federal Reserve System; or
               (c) impose on Agent or any Lender or the London interbank
Eurodollar market any other condition with respect to this Agreement or any
Other Document;
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or

46



--------------------------------------------------------------------------------



 



otherwise) in respect of any of the Advances by an amount that Agent or such
Lender deems to be material, then, in any case Borrowers shall promptly pay
Agent or such Lender, upon its demand, such additional amount as will compensate
Agent or such Lender for such additional cost or such reduction, as the case may
be, provided that the foregoing shall not apply to increased costs which are
reflected in the Eurodollar Rate. Agent or such Lender shall certify the amount
of such additional cost or reduced amount to Borrowers, and such certification
shall be conclusive absent demonstrable error.
     3.8 Basis For Determining Interest Rate Inadequate or Unfair.
          In the event that Agent or any Lender shall have determined that:
               (a) reasonable means do not exist for ascertaining the Eurodollar
Rate applicable pursuant to Section 2.2 hereof for any Interest Period; or
               (b) Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written, telephonic or telegraphic
notice of such determination. If such notice is given, (i) any such requested
Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing
Agent shall notify Agent no later than 10:00 a.m. (Pittsburgh, Pennsylvania
time) two (2) Business Days prior to the date of such proposed borrowing, that
its request for such borrowing shall be cancelled or made as an unaffected type
of Eurodollar Rate Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan
which was to have been converted to an affected type of Eurodollar Rate Loan
shall be continued as or converted into a Domestic Rate Loan, or, if Borrowing
Agent shall notify Agent, no later than 10:00 a.m. (Pittsburgh, Pennsylvania
time) two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of Eurodollar Rate Loan, and (iii) any
outstanding affected Eurodollar Rate Loans shall be converted into a Domestic
Rate Loan, or, if Borrowing Agent shall notify Agent, no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) two (2) Business Days prior to the last Business
Day of the then current Interest Period applicable to such affected Eurodollar
Rate Loan, shall be converted into an unaffected type of Eurodollar Rate Loan,
on the last Business Day of the then current Interest Period for such affected
Eurodollar Rate Loans. Until such notice has been withdrawn, Lenders shall have
no obligation to make an affected type of Eurodollar Rate Loan or maintain
outstanding affected Eurodollar Rate Loans and no Borrower shall have the right
to convert a Domestic Rate Loan or an unaffected type of Eurodollar Rate Loan
into an affected type of Eurodollar Rate Loan.
     3.9 Capital Adequacy.
               (a) In the event that Agent or any Lender shall have determined
that any applicable law, rule, regulation or guideline regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any Lender (for purposes of this Section 3.9, the term

47



--------------------------------------------------------------------------------



 



“Lender” shall include Agent or any Lender and any corporation or bank
controlling Agent or any Lender) and the office or branch where Agent or any
Lender (as so defined) makes or maintains any Eurodollar Rate Loans with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on Agent or any Lender’s capital
as a consequence of its obligations hereunder to a level below that which Agent
or such Lender could have achieved but for such adoption, change or compliance
(taking into consideration Agent’s and each Lender’s policies with respect to
capital adequacy) by an amount deemed by Agent or any Lender to be material,
then, from time to time, Borrowers shall pay upon demand to Agent or such Lender
such additional amount or amounts as will compensate Agent or such Lender for
such reduction. In determining such amount or amounts, Agent or such Lender may
use any reasonable averaging or attribution methods. The protection of this
Section 3.9 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition.
               (b) A certificate of Agent or such Lender setting forth such
amount or amounts as shall be necessary to compensate Agent or such Lender with
respect to Section 3.9(a) hereof when delivered to Borrowers shall be conclusive
absent demonstrable error.
     3.10 Other Considerations.
          The obligations of Borrowers in Sections 3.7 and 3.9 hereof, are
subject to the following: (a) no Lender shall enforce these provisions solely
against Borrowers or against a few of such Lender’s customers without in each
case generally enforcing these (or similar provisions in other contracts)
(provided that, anything herein to the contrary notwithstanding, no Lender shall
be required to disclose to Borrowers the identity of, or the nature of the
Lender’s relationship with, any other of such Lender’s customers) and (b) each
Lender shall designate a different lending office if such designation will avoid
the need for, or materially reduce the amount of, such compensation, costs or
charges and will not be otherwise materially disadvantageous to such Lender; and
(c) any charges, costs or compensation charged to any Lender pursuant to such
sections must be directly attributable to the Revolving Advances.
IV. COLLATERAL: GENERAL TERMS.
     4.1 Security Interest in the Collateral.
          To secure the prompt payment and performance to Agent and each Lender
of the Obligations, each Loan Party hereby reaffirms the security interest
granted to the Agent pursuant to the Existing Credit Agreement and hereby
pledges and grants to Agent for its benefit and for the ratable benefit of each
Lender a continuing security interest in and to all of its Collateral, whether
now owned or existing or hereafter acquired or arising and wheresoever located.
Each Loan Party shall protect and perfect Agent’s security interest and shall
cause its financial statements to reflect such security interest. Each Loan
Party shall promptly provide Agent with written notice of all commercial tort
claims for which the amount of damages sought exceeds Five Hundred Thousand and
00/100 Dollars ($500,000.00), such notice to contain the case title together
with the applicable court and a brief description of the claim(s). Upon delivery
of each

48



--------------------------------------------------------------------------------



 



such notice, such Loan Party shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.
     4.2 Perfection of Security Interest.
          Each Loan Party shall take all action that may be necessary or
desirable, or that Agent may reasonably request, so as at all times to maintain
the validity, perfection, enforceability and priority of Agent’s security
interest in the Collateral or to enable Agent to protect, exercise or enforce
its rights hereunder and in the Collateral, including, but not limited to,
(i) immediately discharging all Liens other than Permitted Encumbrances,
(ii) using commercially reasonable efforts to obtain applicable Waivers, as
Agent may reasonably request (provided that the Loan Parties shall not be
required to obtain Waivers for those locations of Loan Parties identified on
Schedule 8.1(t) at which less than Fifty Thousand and 00/100 Dollars
($50,000.00) of Collateral is located), (iii) delivering to Agent, endorsed or
accompanied by such instruments of assignment as Agent may specify, and stamping
or marking, in such manner as Agent may specify, any and all chattel paper,
instruments, letters of credits and advices thereof and documents evidencing or
forming a part of the Collateral, (iv) entering into warehousing, lockbox and
other custodial arrangements satisfactory to Agent as required hereunder, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, notices and assignments, in each case in form and
substance satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest in Collateral under the
Uniform Commercial Code or other applicable law. Agent is hereby authorized to
file financing statements signed by Agent instead of a Loan Party in accordance
with the Uniform Commercial Code as adopted in the Commonwealth of Pennsylvania
from time to time. By its signature hereto, each Loan Party hereby authorizes
Agent to file against such Loan Party, one or more financing, continuation, or
amendment statements pursuant to the Uniform Commercial Code in form and
substance satisfactory to Agent. All reasonable charges, expenses and fees Agent
may incur in doing any of the foregoing, and any local taxes relating thereto,
shall be charged to Borrowers’ Account as a Revolving Advance of a Domestic Rate
Loan and added to the Obligations, or, at Agent’s option, shall be paid to Agent
for the ratable benefit of Lenders immediately upon demand.
     4.3 Disposition of Collateral.
          Each Loan Party will safeguard and protect all Collateral for Agent’s
general account and make no disposition thereof whether by sale, lease or
otherwise except as otherwise permitted under this Agreement. Notwithstanding
the foregoing, so long as no Default or Event of Default has occurred and is
continuing, each Loan Party shall have the right to take all steps with respect
to any commercial tort claim which such Loan Party shall in its reasonable
discretion deem advisable, including termination or settlement of any such
commercial tort claim.
     4.4 Preservation of Collateral.
          Following the occurrence and during the continuation of a Default or
Event of Default in addition to the rights and remedies set forth in
Section 11.1 hereof, Agent: (a) may at any time take such steps as Agent deems
necessary to protect Agent’s interest in and to preserve

49



--------------------------------------------------------------------------------



 



the Collateral, including the hiring of such security guards or the placing of
other security protection measures as Agent may deem appropriate; (b) may employ
and maintain at any of any Loan Party’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Loan Party’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of any Loan Party’s owned or leased property. Each Loan Party shall
cooperate fully with all of Agent’s efforts to preserve the Collateral as
permitted in the foregoing sentence and will take such actions to preserve the
Collateral as Agent may direct. All of Agent’s expenses of preserving the
Collateral in accordance with the foregoing, including any expenses relating to
the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance of a Domestic Rate Loan and added to the Obligations.
     4.5 Ownership of Collateral.
          With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (a) each Loan Party shall be the sole
owner of and fully authorized and able to sell, transfer, pledge and/or grant a
first priority security interest in each and every item of its respective
Collateral to Agent; and, except for Permitted Encumbrances, the Collateral
shall be free and clear of all Liens and encumbrances whatsoever; (b) each
document and agreement executed by each Loan Party or delivered to Agent or any
Lender in connection with this Agreement shall be true and correct in all
material respects; (c) all signatures and endorsements of each Loan Party that
appear on such documents and agreements shall be genuine and each Loan Party
shall have full capacity to execute same; and (d) each Loan Party’s Inventory
shall be located as set forth on Schedule 4.5 (as such Schedule may be updated
from time to time) and shall not be removed from such location(s) without the
prior written consent of Agent except with respect to the sale of Inventory in
the ordinary course of business and with respect to Inventory in transit from
one location identified on Schedule 4.5 (as such Schedule may be updated from
time to time) to another location identified on Schedule 4.5.
     4.6 Defense of Agent’s and Lenders’ Interests.
          Until (a) payment and performance in full of all of the Obligations
and (b) termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect. During such period no Loan Party shall,
without Agent’s prior written consent, pledge, sell (except Inventory in the
ordinary course of business), assign, transfer, create or suffer to exist a Lien
upon or encumber or allow or suffer to be encumbered in any way except for
Permitted Encumbrances, any part of the Collateral. Each Loan Party shall defend
Agent’s interests in the Collateral against any and all Persons whatsoever,
except against holders of Permitted Liens that have a perfected security
interest with priority over the Agent’s. At any time following demand by Agent
for payment of all Obligations, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including without limitation: labels, stationery, documents,
instruments and advertising materials. If Agent exercises this right to take
possession of the Collateral, the Loan Parties shall, upon demand, assemble it
in the best manner possible and make it available to Agent at a place reasonably
convenient to Agent. In addition, with respect to all Collateral,

50



--------------------------------------------------------------------------------



 



Agent and Lenders shall be entitled to all of the rights and remedies set forth
herein and further provided by the Uniform Commercial Code or other applicable
law. After the occurrence and during the continuance of a Default or an Event of
Default, each Loan Party shall, and Agent may, at its option, instruct all
suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Loan Party’s possession, they, and each of them,
shall be held by such Loan Party in trust as Agent’s trustee, and such Loan
Party will immediately deliver them to Agent in their original form together
with any necessary endorsement.
     4.7 Books and Records.
          Each Loan Party shall (a) keep proper books of record and account in
which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including without limitation by reason of
enumeration, accruals for premiums, if any, due on required payments and
accruals for depreciation, obsolescence, or amortization of properties), which
should be set aside from such earnings in connection with its business. All
determinations pursuant to this subsection shall be made in accordance with, or
as required by, GAAP consistently applied in the opinion of such independent
public accountant as shall then be regularly engaged by the Loan Parties.
     4.8 Financial Disclosure.
          Upon the Loan Parties prior consent if no Default or Event of Default
has occurred and is continuing, which consent shall not be unreasonably
withheld, delayed or conditioned, and at any time after the occurrence and
during the continuance of a Default or Event of Default, each Loan Party hereby
irrevocably authorizes and directs all accountants and auditors employed by such
Loan Party at any time during the Term and promptly after the request of the
Agent to exhibit and deliver to Agent and each Lender copies of any Loan Party’s
financial statements, trial balances or other accounting records of any sort in
the accountant’s or auditor’s possession, and to disclose to Agent and each
Lender any information such accountants may have concerning such Loan Party’s
financial status and business operations. In accordance with and subject to the
foregoing, each Loan Party hereby authorizes all federal, state and municipal
authorities to furnish to Agent and each Lender copies of reports or
examinations relating to such Loan Party, whether made by such Loan Party or
otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Loan Party prior to obtaining such
information or materials from such accountants or such authorities.
     4.9 Compliance with Laws.
          Each Loan Party shall comply with all laws, acts, rules, regulations
and orders of any Governmental Body with jurisdiction over it or its respective
Collateral or any part thereof or to the operation of such Loan Party’s business
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect. Each Loan Party may, however,

51



--------------------------------------------------------------------------------



 



contest or dispute any acts, rules, regulations, orders and directions of those
bodies or officials in any reasonable manner, provided that any related Lien is
inchoate or stayed and sufficient reserves are established to the reasonable
satisfaction of Agent to protect Agent’s Lien on or security interest in the
Collateral. The assets of the Loan Parties at all times shall be maintained in
accordance with the material requirements of all insurance carriers which
provide insurance with respect to the assets of the Loan Parties so that such
insurance shall remain in full force and effect.
     4.10 Inspection of Premises.
          At all reasonable times after providing reasonable advance notice to
the Loan Parties (at least once per year and such additional times as the Agent
deems necessary), (a) Agent shall have full access to and the right to audit,
check, inspect and make abstracts and copies from each Loan Party’s books,
records, audits, correspondence and all other papers relating to the Collateral
and the operation of each Loan Party’s business, and (b) Agent and its agents
may enter upon any of each Loan Party’s premises at any time during business
hours and at any other reasonable time, and from time to time for the purpose of
inspecting and auditing the Collateral itself. After providing reasonable
advance notice to the Loan Parties, Agent and its agents may enter upon any of
each Loan Party’s premises at any time during business hours and at any other
reasonable time, and from time to time (at such times as the Agent deems
necessary or the Required Lenders direct the Agent to do so; provided, however
that prior to the occurrence of a Default or an Event of Default that is
continuing the Required Lenders may not direct the Agent to perform more than
one such visit per fiscal year), for the purpose of appraising the Collateral
and any and all records pertaining thereto and the operation of such Loan
Party’s business. In addition to the foregoing, each Lender shall have the same
rights as the Agent under this Section 4.10 provided that all such audits,
inspections and appraisals conducted by any such Lender shall be at such
Lender’s sole cost and expense. Notwithstanding anything contained herein to the
contrary, upon the occurrence and during the continuance of a Default or an
Event of Default, such audits, inspections and appraisals may be conducted at
any time and from time to time and neither the Agent nor the Lenders shall be
required to provide advance notice to the Loan Parties with respect to
conducting such audits, inspections and appraisals.
     4.11 Insurance.
          Each Loan Party shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral. At each Loan Party’s own cost and
expense in amounts and with carriers acceptable to Agent, each Loan Party shall
(a) keep all its insurable properties and properties in which each Loan Party
has an interest insured against the hazards of fire, flood, sprinkler leakage,
those hazards covered by extended coverage insurance and such other hazards, and
for such amounts, as is customary in the case of companies engaged in businesses
similar to such Loan Party’s including, without limitation, business
interruption insurance; (b) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to such Loan Party insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of such Loan Party either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (c) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by

52



--------------------------------------------------------------------------------



 



others; (d) maintain all such worker’s compensation or similar insurance as may
be required under the laws of any state or jurisdiction in which such Loan Party
is engaged in business; (e) furnish Agent with (i) copies of all policies and
evidence of the maintenance of such policies by the renewal thereof before any
expiration date, and (ii) appropriate loss payable endorsements in form and
substance satisfactory to Agent, naming Agent as a co-insured and loss payee as
its interests may appear with respect to all insurance coverage referred to in
clauses (a), and (c) above, and providing (A) that all proceeds thereunder shall
be payable to Agent, (B) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
Agent. In the event of any loss thereunder, the carriers named therein hereby
are directed by Agent and the applicable Loan Party to make payment for such
loss to Agent and not to such Loan Party and Agent jointly. If any insurance
losses are paid by check, draft or other instrument payable to any Loan Party
and Agent jointly, Agent may endorse such Loan Party’s name thereon and do such
other things as Agent may deem advisable to reduce the same to cash. Agent is
hereby authorized to adjust and compromise claims under insurance coverage
referred to in clauses (a), and (b) above. All loss recoveries with respect to
Collateral received by Agent upon any such insurance may be applied to the
Obligations, in such order as Agent in its sole discretion shall determine. Any
surplus with respect to Collateral shall be paid by Agent to Loan Parties or
applied as may be otherwise required by law. Any deficiency thereon shall be
paid by Loan Parties to Agent, on demand. Any loss recoveries not relating to
items of Collateral shall be paid by Agent to Loan Parties. Anything hereinabove
to the contrary notwithstanding, and subject to the fulfillment of the
conditions set forth below, Agent shall remit to Loan Parties insurance proceeds
with respect to Collateral received by Agent during any calendar year under
insurance policies procured and maintained by Loan Parties which insure Loan
Parties’ insurable Collateral to the extent such insurance proceeds do not
exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate during
such calendar year or Five Million and 00/100 Dollars ($5,000,000.00) per
occurrence. In the event the amount of insurance proceeds with respect to
Collateral received by Agent for any occurrence exceeds Five Million and 00/100
Dollars ($5,000,000.00), then Agent shall not be obligated to remit the
insurance proceeds to Loan Parties unless Loan Parties shall provide Agent with
evidence reasonably satisfactory to Agent that the insurance proceeds will be
used by Loan Parties to repair, replace or restore the insured Collateral which
was the subject of the insurable loss. In the event the Loan Parties have
previously received (or, after giving effect to any proposed remittance by Agent
to the Loan Parties would receive) insurance proceeds with respect to Collateral
which equal or exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the
aggregate during any calendar year, then Agent may, in its sole discretion,
either remit the insurance proceeds to the Loan Parties upon the Loan Parties
providing Agent with evidence reasonably satisfactory to Agent that the
insurance proceeds will be used by the Loan Parties to repair, replace, restore
or reuse the insured Collateral which was the subject of the insurable loss, or
apply the proceeds to the Obligations, as aforesaid. The agreement of Agent to
remit insurance proceeds in the manner above provided shall be subject in each
instance to satisfaction of each of the following conditions: (x) No Event of
Default or Default shall then have occurred and be continuing, and (y) the Loan
Parties shall use the insurance proceeds with respect to Collateral to repair,
replace, restore or reuse the insured Collateral which was the subject of the
insurable loss and for no other purpose.

53



--------------------------------------------------------------------------------



 



     4.12 Failure to Pay Insurance.
          If any Loan Party fails to obtain insurance as hereinabove provided,
or to keep the same in force, Agent, if Agent so elects, may obtain such
insurance and pay the premium therefor on behalf of such Loan Party, and charge
Borrowers’ Account therefor as a Revolving Advance of a Domestic Rate Loan and
such expenses so paid shall be part of the Obligations.
     4.13 Payment of Taxes.
          Each Loan Party will pay, when due, all taxes, assessments and other
Charges lawfully levied or assessed upon such Loan Party or any of the
Collateral including, without limitation, real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes, except those taxes, assessments or
Charges to the extent that any Loan Party has contested or disputed those taxes,
assessments or Charges in good faith, by expeditious protest, administrative or
judicial appeal or similar proceeding provided that any related tax Lien is
stayed and sufficient reserves are established to the reasonable satisfaction of
Agent to protect Agent’s security interest in or Lien on the Collateral. If any
tax by any governmental authority is or may be imposed on or as a result of any
transaction between any Loan Party and Agent or any Lender which Agent or any
Lender may be required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to the Loan Parties pay
the taxes, assessments or other Charges and each Loan Party hereby indemnifies
and holds Agent and each Lender harmless in respect thereof. Agent will not pay
any taxes, assessments or Charges to the extent that any Loan Party has
contested or disputed those taxes, assessments or Charges in good faith, by
expeditious protest, administrative or judicial appeal or similar proceeding
provided that any related tax lien is stayed and sufficient reserves are
established to the reasonable satisfaction of Agent to protect Agent’s security
interest in or Lien on the Collateral. The amount of any payment by Agent under
this Section 4.13 shall be charged to Borrowers’ Account as a Revolving Advance
of a Domestic Rate Loan and added to the Obligations and, until the Loan Parties
shall furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Loan Parties’ credit and
Agent shall retain its security interest in any and all Collateral held by
Agent.
     4.14 Payment of Leasehold Obligations.
          Each Loan Party shall at all times pay, when and as due, its rental
obligations under all leases under which it is a tenant, except those rental
obligations to the extent that any Loan Party has contested or disputed those
rental obligations in good faith by expeditious protest provided that sufficient
reserves are established with respect thereto to the reasonable satisfaction of
Agent, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so, except to the extent that such
failure to comply would not be reasonably likely to have a Material Adverse
Effect.

54



--------------------------------------------------------------------------------



 



     4.15 Receivables.
               (a) Nature of Receivables. Each of the Receivables shall be a
bona fide and valid account representing a bona fide indebtedness incurred by
the Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Loan Party, or work, labor or services theretofore
rendered by a Loan Party as of the date each Receivable is created. Same shall
be due and owing without dispute, setoff or counterclaim except as may be stated
on the accounts receivable schedules delivered by Loan Parties to Agent.
               (b) Solvency of Customers. Each Customer, to the Loan Party’s
actual knowledge, as of the date each Receivable is created, is and will be
solvent and able to pay all Receivables on which the Customer is obligated in
full when due or with respect to such Customers of any Loan Party who are not
solvent such Loan Party has set up on its books and in its financial records bad
debt reserves adequate to cover the uncollectible portion.
               (c) Locations of Loan Parties. Each Loan Party’s chief executive
office is located at the addresses set forth on Schedule 4.15(c) hereto (as such
Schedule shall be updated from time to time). Until written notice is given to
Agent by Borrowing Agent of any other office at which any Loan Party keeps its
records pertaining to Receivables, all such records shall be kept at such
executive office.
               (d) Collection of Receivables. Upon the occurrence of a Cash
Dominion Triggering Event, until any Loan Party’s authority to do so is
terminated by Agent in accordance with the terms of this Agreement (which notice
Agent may give at any time following the occurrence of an Event of Default or a
Default), each Loan Party will, at such Loan Party’s cost and expense, but on
Agent’s behalf and for Agent’s account, collect as Agent’s property and in trust
for Agent all amounts due on Receivables, and shall not commingle such
collections with any Loan Party’s funds or use the same except to pay
Obligations. Upon the occurrence of a Cash Dominion Triggering Event, each
Borrower shall deliver to Agent, or deposit in the Blocked Account, in original
form and on the date of receipt thereof, all checks, drafts, notes, money
orders, acceptances, cash and other evidences of Indebtedness.
               (e) Notification of Assignment of Receivables. At any time
following the occurrence and during the continuance of an Event of Default or a
Default, Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in, the Receivables to any and all Customers or any
third party holding or otherwise concerned with any of the Collateral.
Thereafter, Agent shall have the sole right to collect the Receivables, take
possession of the Collateral, or both. Agent’s actual collection expenses,
including, but not limited to, stationery and postage, telephone and telegraph,
secretarial and clerical expenses and the salaries of any collection personnel
used for collection, may be charged to Borrowers’ Account and added to the
Obligations.
               (f) Power of Agent to Act on Loan Parties’ Behalf. Agent shall
have the right, at any time after the occurrence and during the continuance of a
Default or an Event of Default, to receive, endorse, assign and/or deliver in
the name of Agent or any Loan Party any

55



--------------------------------------------------------------------------------



 



and all checks, drafts and other instruments for the payment of money relating
to the Receivables, and each Loan Party hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed. Each Loan Party hereby
constitutes Agent or Agent’s designee as such Loan Party’s attorney with power
at any time after the occurrence and during the continuance of an Event of
Default or Default (i) to endorse such Loan Party’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Loan Party’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (iii) to send verifications of Receivables to any
Customer; (iv) to sign such Loan Party’s name on all financing statements or any
other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; (v) to demand payment of the Receivables; (vi) to enforce payment of the
Receivables by legal proceedings or otherwise; (vii) to exercise all of Loan
Parties’ rights and remedies with respect to the collection of the Receivables
and any other Collateral; (viii) to settle, adjust, compromise, extend or renew
the Receivables; (ix) to settle, adjust or compromise any legal proceedings
brought to collect Receivables; (x) to prepare, file and sign such Loan Party’s
name on a proof of claim in bankruptcy or similar document against any Customer;
(xi) to prepare, file and sign such Loan Party’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Receivables; and (xii) to do all other acts and things necessary to carry out
this Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence or willful
misconduct; this power being coupled with an interest is irrevocable while any
of the Obligations remain unpaid. Agent shall have the right at any time
following the occurrence of an Event of Default or Default which is continuing,
to change the address for delivery of mail addressed to any Loan Party to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to any Loan Party.
               (g) No Liability. Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom unless such liability arises from Agent’s or any
Lender’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction. Following the occurrence of an Event of Default or
Default which is continuing, Agent may, without notice or consent from any Loan
Party, sue upon or otherwise collect, extend the time of payment of, compromise
or settle for cash, credit or upon any terms any of the Receivables or any other
securities, instruments or insurance applicable thereto and/or release any
obligor thereof. Agent is authorized and empowered to accept following the
occurrence and during the continuance of an Event of Default or Default the
return of the goods represented by any of the Receivables, without notice to or
consent by any Loan Party, all without discharging or in any way affecting any
Loan Party’s liability hereunder.
               (h) Establishment of a Lockbox Account, Dominion Account. Upon
the occurrence of a Cash Dominion Triggering Event and until cash dominion with
respect to such Cash Dominion Triggering Event has been suspended in accordance
with this Agreement, all proceeds of Collateral of the Borrowers shall be
remitted directly by the customers of the

56



--------------------------------------------------------------------------------



 



Borrowers to (or, to the extent the Borrowers received such proceeds directly,
they shall be deposited by Borrowers into) a lockbox account, dominion account
or such other “blocked account” (“Blocked Accounts”) as Agent may require
pursuant to a Blocked Account Agreement. Borrowers shall issue to any such bank,
an irrevocable letter of instruction directing said bank to transfer such funds
so deposited to Agent, either to any account maintained by Agent at said bank or
by wire transfer to appropriate account(s) of Agent. All funds deposited in such
Blocked Account shall immediately become the property of Agent and Borrowers
shall obtain the agreement by such bank to waive any offset rights against the
funds so deposited. Neither Agent nor any Lender assumes any responsibility for
such blocked account arrangement, including without limitation, any claim of
accord and satisfaction or release with respect to deposits accepted by any bank
thereunder. Alternatively, upon the occurrence of a Cash Dominion Triggering
Event and until cash dominion with respect to such Cash Dominion Triggering
Event has been suspended in accordance with this Agreement, Agent may establish
depository accounts (“Depository Accounts”) in the name of Agent at a bank or
banks for the deposit of such funds and Borrowers shall deposit all proceeds of
Collateral or cause same to be deposited, in kind, in such Depository Accounts
of Agent in lieu of depositing same to the Blocked Accounts.
               (i) Suspension of Cash Dominion. Notwithstanding anything that
may be contained herein to the contrary, after a Cash Dominion Triggering Event,
so long as (a) no Default or Event of Default has occurred and is continuing,
(b) the Borrowers’ daily average Undrawn Availability for the most recently
ended six (6) consecutive calendar months has been greater than or equal to One
Hundred Seventy-Five Million and 00/100 Dollars ($175,000,000.00), (c) the
proforma Fixed Charge Coverage Ratio (for ATI and its Subsidiaries on a
consolidated basis) for the period equal to the four (4) consecutive fiscal
quarters most recently ended is not less than 1.0 to 1.0, and (d) not more than
one Cash Dominion Triggering Event has occurred hereunder, upon a written
request received by the Agent from the Borrowing Agent certifying that the above
items (a) through (d) have occurred and requesting that (i) the requirements of
Sections 4.15(d) and 4.15(h) be suspended until the next Cash Dominion
Triggering Event occurs and (ii) the existing Blocked Account Agreements be
terminated, the Agent shall terminate the existing Blocked Account Agreements
and shall provide written notice to the Borrowing Agent that the requirements of
Sections 4.15(d) and 4.15(h) will be suspended until the next Cash Dominion
Triggering Event; provided, however, that the Agent shall have received, prior
to the termination of the requirements for the maintenance of cash dominion of
the Agent hereunder, duly executed new Blocked Account Agreements establishing
Blocked Accounts or Depository Accounts, as the case may be, with financial
institutions acceptable to the Agent for the collection or servicing of the
Receivables and proceeds of the Collateral and such agreements shall be
satisfactory to the Agent in its sole reasonable discretion and shall not go
into effect until the occurrence of the next Cash Dominion Triggering Event.
               (j) Adjustments. No Loan Party will, without Agent’s consent,
compromise or adjust any Receivables (or extend the time for payment thereof) or
accept any returns of merchandise or grant any additional discounts, allowances
or credits thereon except for those compromises, adjustments, returns,
discounts, credits and allowances as have been heretofore customary in the
business or industry of such Loan Party.

57



--------------------------------------------------------------------------------



 



     4.16 Maintenance of Equipment.
          The Equipment shall be maintained in good operating condition and
repair in substantial accordance with industry standards (reasonable wear and
tear excepted) and all necessary replacements of and repairs thereto shall be
made, provided that no Loan Party shall have any obligation to maintain, replace
or repair Equipment that is not reasonably deemed by such Loan Party to be
necessary in the conduct of such Loan Party’s business. No Loan Party shall use
or operate the Equipment in violation of any law, statute, ordinance, code, rule
or regulation except to the extent that such violation would not have a Material
Adverse Effect.
     4.17 Exculpation of Liability.
          Nothing herein contained shall be construed to constitute Agent or any
Lender as any Loan Party’s agent for any purpose whatsoever, nor shall Agent or
any Lender be responsible or liable for any shortage, discrepancy, damage, loss
or destruction of any part of the Collateral wherever the same may be located
and regardless of the cause thereof unless directly caused by the Agent’s or any
Lender’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction. Neither Agent nor any Lender, whether by anything
herein or in any assignment or otherwise, assume any of any Loan Party’s
obligations under any contract or agreement assigned to Agent or such Lender,
and neither Agent nor any Lender shall be responsible in any way for the
performance by any Loan Party of any of the terms and conditions thereof.
     4.18 Environmental Matters.
               (a) The Loan Parties shall maintain the Real Property remains in
compliance with all Environmental Laws except to the extent that such failure to
comply would not reasonably be expected to have a Material Adverse Effect and
they shall not knowingly place or permit to be placed any Hazardous Substances
on any Real Property except as permitted by applicable law, permits or
appropriate governmental authorities.
               (b) The Loan Parties shall establish and/or maintain systems to
achieve and monitor continued compliance with all applicable Environmental Laws
with respect to their operations except to the extent that such failure to
comply would not reasonably be expected to have a Material Adverse Effect.
               (c) The Loan Parties shall (i) employ in connection with the use
of the Real Property appropriate technology necessary to maintain compliance
with any applicable Environmental Laws except to the extent that such failure to
comply would not reasonably be expected to have a Material Adverse Effect and
(ii) dispose of any and all Hazardous Waste generated at the Real Property only
at facilities and with carriers that maintain valid permits under RCRA and any
other applicable Environmental Laws. The Loan Parties shall use their best
efforts to obtain certificates of disposal, such as hazardous waste manifest
receipts, from all treatment, transport, storage or disposal facilities or
operators employed by the Loan Parties in connection with the transport or
disposal of any Hazardous Waste generated at the Real Property.
               (d) In the event any Loan Party obtains, gives or receives notice
of any Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real

58



--------------------------------------------------------------------------------



 



Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Loan
Party’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), in each case
dealing with matters which would reasonably be expected to have a Material
Adverse Effect, then Borrowing Agent shall, within five (5) Business Days, give
written notice of same to Agent detailing facts and circumstances of which any
Loan Party is aware giving rise to the Hazardous Discharge or Environmental
Complaint.
               (e) The Loan Parties shall promptly forward to Agent copies of
any request for information, notification of potential liability, demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Loan Party to dispose of Hazardous Substances and shall upon Agent’s request,
continue to forward copies of correspondence between any Loan Party and the
Authority regarding such claims to Agent until the claim is settled in each case
to the extent dealing with matters which would reasonably be expected to have a
Material Adverse Effect. The Loan Parties shall promptly forward to Agent copies
of all documents and reports concerning a Hazardous Discharge at the Real
Property that any Loan Party is required to file under any Environmental Laws.
               (f) The Loan Parties shall respond promptly to any Hazardous
Discharge or Environmental Complaint and take all necessary action in order to
safeguard the health of any Person and to avoid subjecting the Collateral or
Real Property to any Lien.
               (g) The Loan Parties shall defend and indemnify Agent and Lenders
and hold Agent, Lenders and their respective employees, agents, directors and
officers harmless from and against all loss, liability, damage and expense,
claims, costs, fines and penalties, including attorney’s fees, suffered or
incurred by Agent or Lenders under or on account of any Environmental Laws,
including, without limitation, the assertion of any Lien thereunder, with
respect to any Hazardous Discharge, the presence of any Hazardous Substances
affecting the Real Property, whether or not the same originates or emerges from
the Real Property or any contiguous real estate, including any loss of value of
the Real Property as a result of the foregoing except to the extent such loss,
liability, damage and expense is attributable to or resulting from actions on
the part of Agent or any Lender. The Loan Parties’ obligations under this
Section 4.18 shall arise upon the discovery of the presence of any Hazardous
Substances at the Real Property in violation of applicable Environmental Laws,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. The Loan Parties’ obligation and the indemnifications hereunder
shall survive the termination of this Agreement.

59



--------------------------------------------------------------------------------



 



     4.19 Financing Statements.
          Except as respects (i) the financing statements filed by Agent,
(ii) the financing statements described on Schedule 1.2(b), and (iii) those
financing statements permitted to be filed hereunder, no financing statement
covering any of the Collateral or any proceeds thereof is on file in any public
office.
V. REPRESENTATIONS AND WARRANTIES.
     Each Loan Party represents and warrants as follows:
     5.1 Authority.
          Each Loan Party has full power, authority and legal right to enter
into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder, as the case may
be. This Agreement and the Other Documents to which it is a party constitute the
legal, valid and binding obligation of each Loan Party, enforceable in
accordance with their terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium or similar
laws affecting creditors’ rights generally. The execution, delivery and
performance of this Agreement and of the Other Documents by each Loan Party a
party hereto or thereto (a) are within such Loan Party’s corporate or limited
liability company powers, as the case may be, have been duly authorized, are not
in contravention of law or the terms of such Loan Party’s by-laws, certificate
of incorporation, operating agreement or certificate of formation or other
applicable documents relating to such Loan Party’s formation or to the conduct
of such Loan Party’s business or of any material agreement or undertaking to
which such Loan Party is a party or by which such Loan Party is bound, and
(b) will not conflict with nor result in any breach in any of the provisions of
or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any agreement, charter document, instrument, by-law, or other instrument to
which such Loan Party is a party or by which it or its property may be bound.
     5.2 Formation and Qualification.
               (a) Each Loan Party is duly incorporated or organized, as the
case may be, and in good standing under the laws of the state listed on
Schedule 5.2(a) and is qualified to do business and is in good standing in the
states listed on Schedule 5.2(a) which constitute all states in which
qualification and good standing are necessary for such Loan Party to conduct its
business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect. Each Loan Party has
delivered to Agent true and complete copies of its certificate of incorporation
and by-laws or certificate of formation and operating agreement, or other
organizational documents, as the case may be, and will promptly notify Agent of
any amendment or changes thereto.
               (b) The only Subsidiaries of each Loan Party are listed on
Schedule 5.2(b) (as revised from time to time).

60



--------------------------------------------------------------------------------



 



     5.3 Survival of Representations and Warranties.
          All representations and warranties of such Loan Party contained in
this Agreement and the Other Documents, as the case may be, shall be true at the
time of such Loan Party’s execution of this Agreement and the Other Documents,
as the case may be, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.
     5.4 Tax Returns.
          Each Loan Party’s federal tax identification number is set forth on
Schedule 5.4. Each Loan Party has filed all federal, state and local tax returns
and other reports each is required by law to file and has paid all taxes,
assessments, fees and other governmental charges that are due and payable except
those taxes, assessments, fees and other governmental charges to the extent that
any Loan Party has contested or disputed those taxes, assessments, fees or
governmental charges in good faith, by expeditious protest, administrative or
judicial appeal or similar proceeding provided that any related tax Lien is
stayed and sufficient reserves are established to the reasonable satisfaction of
Agent to protect Agent’s security interest in or Lien on the Collateral. All
applicable Federal income tax returns of each Loan Party have been examined and
reported upon by the appropriate taxing authority or closed by applicable
statute and satisfied for all fiscal years prior to and including the fiscal
year ending December 31, 1999. The provision for taxes on the books of each Loan
Party are adequate for all years not closed by applicable statutes, and for its
current fiscal year, and no Loan Party has any knowledge of any deficiency or
additional assessment in connection therewith not provided for on its books.
     5.5 Financial Statements.
               (a) The (i) quarterly income and cash flow projections of ATI and
its Subsidiaries on a consolidated basis and its projected balance sheet for the
fiscal year ending December 31, 2005, and (ii) the annual income and cash flow
projections of ATI and its Subsidiaries on a consolidated basis and its
projected balance sheet for the fiscal years ending December 31, 2005 through
December 31, 2009 (the projections referenced in (i) and (ii) are collectively,
the “Projections”) were prepared by the Chief Financial Officer of ATI, are
based on underlying assumptions which provide a reasonable basis for the
projections contained therein and reflect the Loan Parties’ judgment based on
known circumstances existing on the date of this Agreement of the most likely
set of conditions and course of action for the projected period.
               (b) The consolidated balance sheet of ATI and its Subsidiaries as
of the fiscal year ending December 31, 2004, and the related statements of
income, changes in stockholder’s equity, and changes in cash flow for the period
ended on such date, all accompanied by reports thereon containing opinions
without qualification by independent certified public accountants, copies of
which have been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of ATI and its
Subsidiaries on a consolidated basis at such date and the results of its
operations for such period. Since the fiscal quarter ending June 30, 2005 there
has been no material change in the condition, financial or otherwise, of ATI and
its Subsidiaries as shown on the consolidated balance sheet as of such date

61



--------------------------------------------------------------------------------



 



and no change in the aggregate value of machinery, equipment and Real Property
owned by the Loan Parties, except changes in the ordinary course of business,
none of which individually or in the aggregate has had a Material Adverse
Effect.
     5.6 Corporate Name.
          Except as set forth on Schedule 5.6, no Loan Party has been known by
any other corporate name in the past five years and does not sell Inventory
under any other name, nor has any Loan Party been the surviving corporation of a
merger or consolidation or acquired all or substantially all of the assets of
any Person during the preceding five (5) years.
     5.7 O.S.H.A. and Environmental Compliance.
               (a) Except as set forth on Schedule 5.7, each Loan Party has duly
complied with, and its facilities, business, assets, property, leaseholds and
Equipment are in compliance in all material respects with, the provisions of the
Federal Occupational Safety and Health Act, the Environmental Protection Act,
RCRA and all other Environmental Laws except to the extent such failure to
comply would not reasonably be expected to have a Material Adverse Effect; there
have been no outstanding citations, notices or orders of non-compliance issued
to any Loan Party or relating to its business, assets, property, leaseholds or
Equipment under any such laws, rules or regulations.
               (b) Each Loan Party has been issued all required federal, state
and local licenses, certificates or permits relating to all applicable
Environmental Laws except to the extent the failure to obtain such licenses,
certificates or permits would not reasonably be expected to have a Material
Adverse Effect.
               (c) (i) There are no releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property in violation of any Environmental Law;
(ii) there are no underground storage tanks or polychlorinated biphenyls on the
Real Property in violation of applicable Environmental Laws; and (iii) no
Hazardous Substances are present on the Real Property in violation of applicable
Environmental Laws except to the extent that such violation would not reasonably
be expected to have a Material Adverse Effect.
     5.8 Solvency; No Litigation, Violation, Indebtedness or Default.
               (a) After giving effect to the transactions contemplated by this
Agreement, the Loan Parties will be solvent, able to pay their debts as they
mature, have capital sufficient to carry on their business and all businesses in
which they are about to engage, and (i) as of the Closing Date, the fair present
saleable value of their assets, calculated on a going concern basis, is in
excess of the amount of their liabilities and (ii) subsequent to the Closing
Date, the fair saleable value of their assets (calculated on a going concern
basis) will be in excess of the amount of their liabilities.
               (b) Except as disclosed in Schedule 5.8(b), no Loan Party has
(i) any pending or threatened litigation, arbitration, actions or proceedings
which could reasonably be expected to have a Material Adverse Effect, and
(ii) any liabilities nor indebtedness for borrowed

62



--------------------------------------------------------------------------------



 



money other than the Obligations and other liabilities for borrowed money as
permitted hereunder.
               (c) No Loan Party is in violation of any applicable statute,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, governmental authority or arbitration board or tribunal, to the
extent such violation would reasonably be expected to have a Material Adverse
Effect.
               (d) No Loan Party nor any member of the Controlled Group
maintains or contributes to any Plan other than those listed on Schedule 5.8(d)
hereto. Except as set forth in Schedule 5.8(d), (i) no Plan has incurred any
“accumulated funding deficiency,” as defined in Section 302(a)(2) of ERISA and
Section 412(a) of the Code, whether or not waived, and each Loan Party and each
member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of each Plan, (ii) each Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto is
exempt from federal income tax under Section 501(a) of the Code, (iii) no Loan
Party nor any member of the Controlled Group has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due which are unpaid, (iv) no Plan which is subject to Title
IV of ERISA has been terminated by the plan administrator thereof nor by the
PBGC, and there is no occurrence which would cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Plan, (v) at this time, the
current value of the assets of each Plan required to be funded under Section 412
of the Code exceeds the present value as measured on an ongoing Plan basis, of
the accrued benefits and other liabilities of such Plan and no Loan Party nor
any member of the Controlled Group knows of any facts or circumstances which
would materially change the value of such assets and accrued benefits and other
liabilities, (vi) no Loan Party nor any member of the Controlled Group has
breached any of the responsibilities, obligations or duties imposed on it by
ERISA with respect to any Plan which could lead to a material liability,
(vii) no Loan Party nor any member of a Controlled Group has incurred any
material liability for any excise tax arising under Section 4972 or 4980B of the
Code, and no fact exists which could give rise to any such liability, (viii) no
Loan Party nor any member of the Controlled Group nor any fiduciary of, nor any
trustee to, any Plan, has engaged in, with respect to any Plan, a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA, (ix) each Loan Party
and each member of the Controlled Group has made all contributions due and
payable with respect to each Plan, (x) there exists no event described in
Section 4043(b) of ERISA, for which the thirty (30) day notice period contained
in 29 CFR §2615.3 has not been waived, (xi) no Loan Party nor any member of the
Controlled Group has any fiduciary responsibility for investments with respect
to any plan existing for the benefit of persons other than employees or former
employees of any Loan Party and any member of the Controlled Group, and (xii) no
Loan Party nor any member of the Controlled Group has withdrawn, completely or
partially, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980.

63



--------------------------------------------------------------------------------



 



     5.9 Patents, Trademarks and Copyrights.
          All material United States patents, United States patent applications,
United States registered trademarks and service marks, including registrations,
applications for registration, registered United States copyrights and
tradenames owned or utilized by any Loan Party are set forth on Schedule 5.9,
and, to the knowledge of the Loan Parties, are valid and, if registration or
application numbers have been listed, have been duly registered or filed with
all appropriate governmental authorities and includes all material registered
intellectual property rights which are reasonably necessary for the operation of
its business. The Loan Parties are not aware of any objection to or pending
challenge to the validity of any such patent, mark, copyright or tradename, and
no Loan Party is aware of any grounds for any challenge, except as set forth in
Schedule 5.9 hereto. Each such patent, patent application, trademark, trademark
application, service mark, service mark application, copyright, copyright
application and trade name owned or held by any Loan Party consists of original
material or property developed by such Loan Party or was lawfully acquired by
such Loan Party from the proper and lawful owner thereof. Each of such items has
been maintained in accordance with such Loan Party’s customary practices so as
to preserve the value thereof from the date of creation or acquisition thereof
except to the extent such Loan Party reasonably determines not to so maintain
such item.
     5.10 Licenses and Permits.
          Except as set forth in Schedule 5.10, each Loan Party (a) is in
compliance with and (b) has procured and is now in possession of, all material
licenses or permits required by any applicable federal, state or local law or
regulation for the operation of its business in each jurisdiction wherein it is
now conducting or proposes to conduct business and where the failure to comply
with or procure such licenses or permits would reasonably be expected to have a
Material Adverse Effect.
     5.11 Default of Indebtedness.
          No Loan Party is in default in the payment of the principal of or
interest on (a) any Indebtedness for Borrowed Money if the Undrawn Availability
of the Borrowers is less than or equal to the Required Minimum Amount or (b) any
Indebtedness for Borrowed Money that individually, or in the aggregate, is in
excess of Ten Million and 00/100 Dollars ($10,000,000.00) if the Undrawn
Availability of the Borrowers exceeds the Required Minimum Amount or under any
instrument or agreement under or subject to which any such Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.
     5.12 No Default.
          No Loan Party is in default in the payment or performance of any of
its contractual obligations which could reasonably be expected to have a
Material Adverse Effect.

64



--------------------------------------------------------------------------------



 



     5.13 No Burdensome Restrictions.
          Except as set forth on Schedule 5.13, no Loan Party is party to any
contract or agreement the performance of which could reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 5.13, no Loan
Party has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien which is not a Permitted
Encumbrance.
     5.14 No Labor Disputes.
          No Loan Party is involved in any material labor dispute which would
reasonably be expected to have a Material Adverse Effect; there are no strikes
or walkouts or union organization of any Loan Party’s employees threatened or in
existence and no labor contract is scheduled to expire during the Term other
than as set forth on Schedule 5.14 hereto.
     5.15 Margin Regulations.
          No Borrower is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect. No part
of the proceeds of any Advance will be used for “purchasing” or “carrying”
“margin stock” as defined in Regulation U of such Board of Governors.
     5.16 Investment Company Act.
          No Borrower is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, nor is it
controlled by such a company.
     5.17 Disclosure.
          No representation or warranty made by any Loan Party in this Agreement
or in any financial statement, report, certificate or any other document
furnished in connection herewith contains any untrue statement of material fact
or omits to state any material fact necessary to make the statements herein or
therein not misleading. There is no fact known to any Loan Party or which
reasonably should be known to such Loan Party which such Loan Party has not
disclosed to Agent in writing with respect to the transactions contemplated by
this Agreement which could reasonably be expected to have a Material Adverse
Effect.
     5.18 Hedging Contracts.
          Except as set forth on Schedule 5.18, no Loan Party is a party to, nor
will it be a party to, any Hedging Contract unless same provides that damages
upon termination following an event of default thereunder are payable on an
unlimited “two-way basis” without regard to fault on the part of either party.

65



--------------------------------------------------------------------------------



 



     5.19 Conflicting Agreements.
          No provision of any mortgage, indenture, contract, agreement,
judgment, decree or order binding on any Loan Party or affecting the Collateral
conflicts with, in any material respect, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.
     5.20 Application of Certain Laws and Regulations.
          No Loan Party nor any Affiliate of any Loan Party is subject to any
statute, rule or regulation which regulates the incurrence of any Indebtedness,
including without limitation, statutes or regulations relative to common or
interstate carriers or to the sale of electricity, gas, steam, water, telephone,
telegraph or other public utility services.
     5.21 Business and Property of Loan Parties.
          Upon and after the Closing Date, the Loan Parties do not propose to
engage in any business other than as set forth on Schedule 5.21 hereto and
activities necessary to conduct the foregoing. On the Closing Date, each Loan
Party will own all the property and possess all of the rights and Consents as is
reasonably necessary for the conduct of the business of such Loan Party.
     5.22 Section 20 Subsidiaries.
          Borrowers do not intend to use and shall not use any portion of the
proceeds of the Advances, directly or indirectly, to purchase during the
underwriting period, or for 30 days thereafter, Ineligible Securities being
underwritten by a Section 20 Subsidiary.
     5.23 Anti-Terrorism Laws.
               (a) None of the Loan Parties nor any Affiliate of any Loan Party,
is in violation in any material respect of any Anti-Terrorism Law or engages in
or conspires to engage in any material respect in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
               (b) None of the Loan Parties, nor any Affiliate of any Loan
Party, is any of the following (each a “Blocked Person”):
                    (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
                    (ii) a Person owned or controlled by, or acting for or on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;
                    (iii) a Person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

66



--------------------------------------------------------------------------------



 



                    (iv) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
                    (v) a Person that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
                    (vi) a Person who is affiliated or associated with a Person
listed above.
          No Loan Party knowingly (i) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.
VI. AFFIRMATIVE COVENANTS.
     Each Borrower shall and, if applicable, each Loan Party shall, until
payment in full of the Obligations and termination of this Agreement:
     6.1 Payment of Fees.
          Pay to Agent on demand all usual and customary fees and expenses which
Agent incurs in connection with (a) the forwarding of Advance proceeds and
(b) the establishment and maintenance of any Blocked Accounts or Depository
Accounts as provided for in Section 4.15(h). Agent may, without making demand,
charge Borrowers’ Account for all such fees and expenses.
     6.2 Conduct of Business and Maintenance of Existence and Assets.
               (a) Conduct continuously and operate actively its business
according to good business practices and maintain all of its properties useful
or necessary in its business in good working order and condition (reasonable
wear and tear excepted and except as may be disposed of in accordance with the
terms of this Agreement), including, without limitation, all licenses, patents,
copyrights, design rights, tradenames, trade secrets and trademarks and take all
actions necessary to enforce and protect the validity of any intellectual
property right or other right included in the Collateral, provided that no Loan
Party shall have any obligation to prosecute or maintain any intellectual
property rights that are not reasonably deemed by such Loan Party to be valuable
or important to conduct such Loan Party’s business; (b) keep in full force and
effect its existence and comply in all material respects with the laws and
regulations governing the conduct of its business where the failure to do so
could reasonably be expected to have a Material Adverse Effect; and (c) make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision thereof where the failure to do so would
reasonably be expected to have a Material Adverse Effect.

67



--------------------------------------------------------------------------------



 



     6.3 Violations.
          Promptly notify Agent in writing of any violation of any law, statute,
regulation or ordinance of any Governmental Body, or of any agency thereof,
applicable to any Loan Party or the Collateral which could reasonably be
expected to have a Material Adverse Effect.
     6.4 Government Receivables.
          To the extent any Borrower desires such Receivables to constitute
Eligible Receivables, take all steps necessary to protect Agent’s interest in
the Collateral under the Federal Assignment of Claims Act or other applicable
state or local statutes or ordinances and deliver to Agent appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of contracts between any Borrower and the United States, any state or any
department, agency or instrumentality of any of them.
     6.5 Fixed Charge Coverage Ratio; Undrawn Availability.
          Maintain a Fixed Charge Coverage Ratio (for ATI and its Subsidiaries
on a consolidated basis) of not less than 1.0 to 1.0 after the occurrence of a
Financial Covenant Triggering Event calculated (i) as of the last day of the
fiscal quarter ending in which the Financial Covenant Triggering Event has
occurred (the “First Testing Quarter”) for the period equal to the fiscal
quarter then ending, (ii) as of the last day of the fiscal quarter ending
immediately after the First Testing Quarter (the “Second Testing Quarter”) for
the period equal to the two (2) consecutive fiscal quarters then ending and
(iii) as of the last day of the fiscal quarter ending immediately after the
Second Testing Quarter (the “Third Testing Quarter”) for the period equal to the
three (3) consecutive fiscal quarters then ending. Thereafter, ATI and its
Subsidiaries shall maintain a Fixed Charge Coverage Ratio of not less than 1.0
to 1.0 as of the last day of the fiscal quarter ending immediately after the
Third Testing Quarter for the period equal to the four (4) consecutive fiscal
quarters then ending and as of the last day of each fiscal quarter thereafter
for the period equal to the four (4) consecutive fiscal quarters then ending.
The Fixed Charge Coverage Ratio shall not be applicable unless a Financial
Covenant Triggering Event has occurred. If a Financial Covenant Triggering Event
has occurred, the Fixed Charge Coverage Ratio shall be applicable and shall be
calculated as set forth above based on the financial information required to be
received with respect thereto pursuant to Section 9.6 hereof.
     6.6 Execution of Supplemental Instruments.
          Execute and deliver to Agent from time to time, upon reasonable
demand, such supplemental agreements, statements, assignments and transfers, or
instructions or documents relating to the Collateral, and such other instruments
as Agent may reasonably request, in order that the full intent of this Agreement
may be carried into effect.
     6.7 Payment of Indebtedness.
          Pay, discharge or otherwise satisfy at or before maturity (subject,
where applicable, to specified grace periods and, in the case of the trade
payables, to normal payment practices) all its obligations and liabilities of
whatever nature, except when the failure to do so could not reasonably be
expected to have a Material Adverse Effect or when the amount or

68



--------------------------------------------------------------------------------



 



validity thereof is currently being contested in good faith by appropriate
proceedings and each Loan Party shall have provided for sufficient reserves with
respect thereto in accordance with GAAP, subject at all times to any applicable
subordination arrangement in favor of Lenders.
     6.8 Standards of Financial Statements.
          Cause all financial statements referred to in Sections 9.5, 9.6, 9.7
and, 9.9 as to which GAAP is applicable to be complete and correct in all
material respects (subject, in the case of interim financial statements, to
normal year-end audit adjustments) and to be prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein (except as concurred in by such reporting accountants or officer, as the
case may be, and disclosed therein).
     6.9 Anti-Terrorism Laws.
          The Loan Parties and their respective Affiliates shall not knowingly
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Loan Parties shall deliver to Lenders any certification
or other evidence requested from time to time by any Lender in its sole
reasonable discretion, confirming the Loan Parties’ compliance with this
Section 6.9.
VII. NEGATIVE COVENANTS.
     No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement:
     7.1 Merger, Consolidation, Acquisition and Sale of Assets.
               (a) Enter into any merger, consolidation or other reorganization
with or into any other Person or acquire all or a substantial portion of the
assets or stock of any Person or permit any other Person to consolidate with or
merge with it; provided however, that (i) any Borrower may merge or consolidate
into another Borrower; (ii) any Loan Party that is not a Borrower may merge or
consolidate into another Loan Party that is not a Borrower; (iii) any Loan Party
that is not a Borrower may merge or consolidate into a Borrower so long as the
Borrower survives such consolidation or merger; (iv) a Loan Party may merge or
consolidate into a Subsidiary that is not a Loan Party so long as the Loan Party
survives such consolidation or merger; and (v) any Loan Party may purchase or
acquire all or a substantial portion of the assets or stock of any Person or a
business or division of another Person (a “Permitted Acquisition”) if all of the
following requirements are met in connection with such acquisition:
                    1) if such Loan Party is acquiring the ownership interests
in such Person, such Person shall become a Borrower or a Guarantor for the
Obligations as reasonably determined by the Agent (subject to the limitations
with respect to foreign

69



--------------------------------------------------------------------------------



 



Subsidiaries described in Section 7.12 hereof);
                    2) in the case of a stock or other ownership purchase, the
Person acquired by such Loan Party shall, to the extent such Person becomes a
Borrower or Guarantor, grant Liens in its assets to the Agent for the benefit of
the Lenders covering the same type of assets as the Collateral, and in the case
of a stock or other ownership purchase or an asset purchase, such Loan Party
shall cause the Lien of the Agent to be a first priority, perfected security
interest, provided, however, to the extent such Person becomes a Borrower, none
of such assets which become Collateral shall be included in the Formula Amount
in accordance with the terms of this Agreement until such time as Agent makes
such determination in its sole reasonable discretion;
                    3) the board of directors or other equivalent governing body
of such Person shall have approved such Permitted Acquisition;
                    4) the business acquired, or the business conducted by the
Person whose ownership interests are being acquired, as applicable, shall be
substantially the same as, or reasonably related to, one or more line or lines
of business conducted by the Loan Parties as described in Section 5.21;
                    5) no Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition; and
                    6) immediately prior to and after giving effect to such
Permitted Acquisition (including the payment of any prospective portion of the
purchase price or earn-outs), the Borrowers shall have at least the Required
Minimum Amount of Undrawn Availability.
               (b) Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except:
                    1) transactions involving the sale, lease or transfer of
Inventory, Equipment or Real Property in the ordinary course of business;
                    2) any sale, transfer or lease of assets (not consisting of
Collateral) (i) in the ordinary course of business which are no longer necessary
or required in the conduct of such Loan Party’s business or (ii) which are
obsolete, of immaterial value or no longer utilized in the business of such Loan
Party;
                    3) any sale, transfer or lease of assets by any Loan Party
to another Loan Party; and
                    4) the sale of any business of the Loan Parties so long as
all of the following requirements are met in connection with such sale or sales:
(A) immediately prior to and after giving effect to any such sale, the Borrowers
shall have at least the Required Minimum Amount of Undrawn Availability; (B) no
Default or Event of Default shall have occurred and be continuing; and (C) such
sale shall be for fair market value and on arms length terms. Accordingly, the
Agent shall release its Lien on the Collateral sold pursuant to the sale or

70



--------------------------------------------------------------------------------



 



sales permitted by this Section 7.1(b)(4).
     7.2 Creation of Liens.
          Create or suffer to exist any Lien or transfer upon or against any of
its property or assets now owned or hereafter acquired, except Permitted
Encumbrances.
     7.3 Guarantees.
          Become liable upon the obligations of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except
(a) as disclosed on Schedule 7.3, (b) guarantees made in the ordinary course of
business; provided, however, that at any time when the Borrowers shall have less
than the Required Minimum Amount of Undrawn Availability such guarantees entered
into during such time (excluding the renewal, extension, replacement and
amendment of those guarantees that existed prior to such time to the extent the
amount subject to any such guarantee has not increased) shall not exceed an
aggregate amount of Twenty Million and 00/100 Dollars ($20,000,000.00), (c) the
endorsement of checks in the ordinary course of business, and (d) guarantees
made by a Loan Party with respect to the obligations of another Loan Party.
     7.4 Investments.
          Except as permitted under Section 7.1(a), purchase or acquire
obligations or stock of, or any other interest in or make on or after the date
of this Agreement any capital contribution to or make any other investment in,
any Person, except (a) investments existing on the Closing Date and set forth on
Schedule 7.4, (b) obligations issued or guaranteed by the United States of
America or any agency thereof, (c) commercial paper with maturities of not more
than 180 days and a published rating of not less than A-2 or P-2 (or the
equivalent rating), (d) certificates of time deposit and bankers’ acceptances
having maturities of not more than 180 days and repurchase agreements backed by
United States government securities of a commercial bank if (i) such bank has a
combined capital and surplus of at least Five Hundred Million and 00/100 Dollars
($500,000,000.00), or (ii) its debt obligations, or those of a holding company
of which it is a Subsidiary, are rated not less than A (or the equivalent
rating) by a nationally recognized investment rating agency, (e) U.S. money
market funds (i) rated BBB by Standard & Poors, Inc. or with an equivalent
rating from Moody’s Investors Service, Inc., or (ii) that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof, (f) investments by a Loan Party in a Loan Party, (g) investments in
mutual funds which invest solely in the investments set forth in items
(b) through (e) above, (h) (i) capital contributions to Shanghai STAL Precision
Stainless Steel Co. Ltd. (“STAL”) of amounts previously loaned, advanced or
extended (including accounts receivable) to STAL by such Loan Party existing as
of the date of this Agreement, and (ii) capital contributions to STAL in a
fiscal year in which STAL repays in cash to such Loan Party amounts previously
loaned, advanced or extended (including accounts receivable) to STAL by such
Loan Party existing as of the date of this Agreement, (i) investments (whether
in cash or in kind) in (i) corporations, general or limited partnerships,
limited liability companies, joint ventures and similar Persons (excluding
natural Persons) that are not Subsidiaries, and (ii) Subsidiaries that are not
Loan Parties, provided, however, that immediately prior to and after giving
effect to such investment made pursuant to this Section

71



--------------------------------------------------------------------------------



 



7.4(i), the Borrowers’ Undrawn Availability shall be at least equal to the
Required Minimum Amount and, provided further, that if the Borrowers’ Undrawn
Availability is less than the Required Minimum Amount immediately prior to or
after giving effect to such investment the aggregate amount of such investments
made during such time when combined with the aggregate amount of all such loans
and advances permitted pursuant to Section 7.5(d) made during such time shall
not exceed Twenty Million and 00/100 Dollars ($20,000,000.00) in the aggregate
in any fiscal year of the Loan Parties.
     7.5 Loans.
          Make, on or after the date of this Agreement, advances, loans or
extensions of credit to any Person (other than another Loan Party), including
without limitation, any Parent, Subsidiary or Affiliate except with respect to
(a) the extension of commercial trade credit in connection with the sale of
Inventory or Equipment or other services in the ordinary course of its business,
(b) loans to its employees in the ordinary course of business including loans
(including capitalization of interest) in connection with ATI’s Stock
Acquisition and Retention Program not to exceed the aggregate amount of Five
Million and 00/100 Dollars ($5,000,000.00) at any time outstanding, (c) loans,
advances or extensions of credit by the Loan Parties to Tennessee Alloys Company
in an amount at any time outstanding not exceeding Five Million and 00/100
Dollars, and (d) loans and advances in or to (i) corporations, general or
limited partnerships, limited liability companies, joint ventures and similar
Persons (excluding natural Persons) that are not Subsidiaries, and (ii)
Subsidiaries that are not Loan Parties, provided, however, that immediately
prior to and after giving effect to such loans and advances made pursuant to
this Section 7.5(d), the Borrowers’ Undrawn Availability shall be at least equal
to the Required Minimum Amount and, provided further, that if the Borrowers’
Undrawn Availability is less than the Required Minimum Amount immediately prior
to or after giving effect to such loans and advances the aggregate amount of all
such loans and advances made during such time when combined with the aggregate
amount of all such investments permitted pursuant to Section 7.4(i) made during
such time shall not exceed Twenty Million and 00/100 Dollars ($20,000,000.00) in
the aggregate in any fiscal year of the Loan Parties.
     7.6 Capital Expenditures.
          At any time when the Borrowers shall have less than the Required
Minimum Amount of Undrawn Availability, make or incur any Capital Expenditure
(including capitalized leases) in any fiscal year in an aggregate amount for all
Loan Parties in excess of One Hundred Million and 00/100 Dollars
($100,000,000.00); provided, however, that to the extent that the amount made or
incurred in any fiscal year is less than such annual limitation, the lesser of
(i) Fifty Million and 00/100 Dollars ($50,000,000.00) or (ii) the amount by
which the amount of such annual limitation exceeds the amount of Capital
Expenditures made or incurred in any such fiscal year may be expended in the
immediately following fiscal year.
     7.7 Dividends.
          Declare, pay or make any dividend or distribution on any shares of the
common stock or preferred stock or other equity interest, as the case may be, of
any Loan Party (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock, or

72



--------------------------------------------------------------------------------



 



cash or other dividends paid by one Loan Party to another Loan Party) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any common or preferred stock or other equity interest, as the
case may be, or of any options to purchase or acquire any such shares of common
or preferred stock or other equity interest, as the case may be, of any Loan
Party except that dividends or distributions described above may be declared,
paid or made and funds may be applied to the purchase, redemption or other
retirement of any common or preferred stock or other equity interest, or of any
options to purchase or acquire any such shares of common or preferred stock or
other equity interest of any Loan Party so long as (a) a notice of termination
with regard to this Agreement shall not be outstanding, (b) no Event of Default
or Default shall exist immediately prior to or after giving effect to such
dividend or distribution, and (c) the Borrowers’ Undrawn Availability equals or
exceeds the Required Minimum Amount immediately prior to and after giving effect
to such dividend or distribution. In addition, the Loan Parties shall not permit
their Subsidiaries to enter into or otherwise be bound by any agreement
prohibiting or restricting the payment of dividends to a Loan Party.
     7.8 Indebtedness.
          Create, incur, assume or suffer to exist any Indebtedness (exclusive
of trade debt and accrued liabilities and reserves arising in the ordinary
course of business as determined in accordance with GAAP) except in respect of
(i) Indebtedness existing on the Closing Date and set forth on Schedule 7.8
(including any extensions, renewals or refinancings thereof), provided that the
principal amount of such Indebtedness shall not be increased without the prior
written consent of the Required Lenders; (ii) Indebtedness to Lenders under or
pursuant to this Agreement or the Other Documents; (iii) Indebtedness incurred
for Capital Expenditures permitted under Section 7.6 hereof; (iv) as permitted
under Section 7.3 hereof; (v) Indebtedness arising from Hedging Contracts
entered into in the ordinary course of business consisting of bona fide hedging
transactions; (vi) Indebtedness for taxes not yet due and payable or being
contested as provided in Section 4.13 hereof; (vii) Indebtedness owed by one
(1) Loan Party to another Loan Party; (viii) assumed Indebtedness incurred in
connection with a Permitted Acquisition; (ix) judgments not constituting an
Event of Default; (x) unfunded obligations under Pension Plans, or any Plan to
the extent such amounts are permitted to remain unfunded under applicable law;
(xi) Indebtedness with respect to customer advances or prepayments made in the
ordinary course of business as determined in accordance with GAAP;
(xii) Indebtedness owed to J&L pursuant to the ALC J&L Note and the Jewel J&L
Note; (xiii) Indebtedness which pursuant to its terms automatically converts
into equity of ATI on a date or dates set forth in documents evidencing or
governing such Indebtedness, provided that substantially all of the net proceeds
of such Indebtedness are used to redeem, or to acquire and retire, all or a
portion of the Indebtedness of ATI owed to the noteholders under that certain
Indenture dated as of December 18, 2001 by and between ATI, as issuer and The
Bank of New York, as trustee; and (xiv) unsecured Indebtedness not otherwise
covered by any of the foregoing so long as the Borrowers’ Undrawn Availability
equals or exceeds the Required Minimum Amount immediately prior to such
Indebtedness being incurred.
     7.9 Nature of Business.
          Substantially change the nature of the business in which it is
presently engaged, nor except as specifically permitted hereby purchase or
invest, directly or indirectly, in any assets

73



--------------------------------------------------------------------------------



 




or property other than in the ordinary course of business for assets or property
which are useful in, necessary for and are to be used in its business as
presently conducted.
     7.10 Transactions with Affiliates.
          Except for transactions among the Loan Parties and transactions
described in Schedule 7.10 hereof, directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, any Affiliate, except transactions in the ordinary course
of business, on an arm’s-length basis on terms no less favorable than terms
which would have been obtainable from a Person other than an Affiliate.
     7.11 Leases.
          At any time when the Borrowers shall have less than the Required
Minimum Amount of Undrawn Availability, enter as lessee into any lease
arrangement for real or personal property (unless capitalized and permitted
under Section 7.6 hereof) if after giving effect thereto, aggregate annual
rental payments for all leased property leased during such time would exceed
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) in any one fiscal year
in the aggregate for all Loan Parties.
     7.12 Subsidiaries.
          Subject to Sections 7.1 and 7.4 hereof, acquire or create, on or after
the date of this Agreement, directly or indirectly, any wholly owned Subsidiary
unless, as determined by the Agent (i) (y) such Subsidiary expressly becomes a
Borrower and becomes jointly and severally liable for the obligations of
Borrowers hereunder, under the Notes and under any other agreement between any
Borrower and Lenders, or (z) such Subsidiary becomes a Guarantor for the
Obligations and among other things, executes a Guaranty in form and substance
reasonably satisfactory to the Agent, (ii) Agent shall have received all
documents, including organizational documents and legal opinions, it may
reasonably require in connection therewith and (iii) and in the case of the
creation of a wholly owned Subsidiary, the Subsidiary created by such Loan Party
shall, to the extent such Subsidiary becomes a Borrower or Guarantor, grant
first priority, perfected Liens in its assets to the Agent for the benefit of
the Lenders covering the same type of assets as the Collateral, provided,
however, to the extent such Subsidiary becomes a Borrower, none of such assets
which become Collateral shall be included in the Formula Amount in accordance
with the terms of this Agreement until such time as Agent makes such
determination in its sole reasonable discretion. Notwithstanding the foregoing,
if such wholly owned Subsidiary (a) is formed or organized outside of the United
States by a Loan Party after the date of this Agreement or (b) is acquired by a
Loan Party pursuant to Section 7.1 and is organized outside of the United
States, such wholly owned foreign Subsidiary shall not be required to join this
Agreement as a Borrower or a Guarantor so long as (1) (i) the Aggregate
Consideration with respect to the acquisition of such wholly owned foreign
Subsidiary or the amount of the investment in forming such wholly owned foreign
Subsidiary is less than Twenty-Five Million and 00/100 Dollars ($25,000,000.00)
and (ii) the sum of (x) the Aggregate Consideration with respect to the
acquisition of all such wholly owned foreign Subsidiaries acquired after the
date of this Agreement which are not Loan Parties and (y) the amount of the
investment in the formation of all such wholly owned foreign Subsidiaries after
the date of this Agreement which are not

74



--------------------------------------------------------------------------------



 




Loan Parties is less than Fifty Million and 00/100 Dollars ($50,000,000.00); or
(2) immediately prior to and after giving effect to such acquisition or
investment, the Borrowers’ Undrawn Availability equals or exceeds the Required
Minimum Amount.
     7.13 Fiscal Year and Accounting Changes.
          Change its fiscal year from a calendar year or make any material
change (i) in accounting treatment and reporting practices except as required or
permitted by GAAP or (ii) in tax reporting treatment except as required or
permitted by law.
     7.14 Amendment of Articles of Incorporation, By-Laws, Certificate of
Organization, Operating Agreement, J&L Asset Acquisition Documents, Etc.
          Amend, modify or waive any term or material provision of (i) its
Articles of Incorporation, By-Laws, Certificate of Formation, Operating
Agreement or other organizational documents, or (ii) the J&L Asset Acquisition
Documents, which amendment, modification or waiver would reasonably be
considered material to Agent, unless, in the case of (i) or (ii) above, required
by law.
     7.15 Compliance with ERISA.
          (i) (x) Maintain, or permit any member of the Controlled Group to
maintain, or (y) become obligated to contribute, or permit any member of the
Controlled Group to become obligated to contribute, to any Plan, other than
those Plans disclosed on Schedule 5.8(d), (ii) engage, or permit any member of
the Controlled Group to engage, in any non-exempt “prohibited transaction”, as
that term is defined in section 406 of ERISA and Section 4975 of the Code,
(iii) incur, or permit any member of the Controlled Group to incur, any
“accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Loan Party or any member of the Controlled Group or the
imposition of a lien on the property of any Loan Party or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
applicable laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan.
     7.16 Prepayment of Indebtedness.
          At any time, directly or indirectly, prepay any Indebtedness for
Borrowed Money or repurchase, redeem, retire or otherwise acquire any
Indebtedness for Borrowed Money of any Loan Party, except for the prepayment,
repurchase, redemption, retirement or acquisition of the following: (a) any
Indebtedness of any Loan Party owed to the Lenders; (b) any Indebtedness of

75



--------------------------------------------------------------------------------



 




any Loan Party owed to another Loan Party; (c) any Indebtedness for Borrowed
Money of any Loan Party not included in clauses (a) and (b) above; and (d) the
Indebtedness owed to J&L pursuant to the Jewel J&L Note (each such prepayment,
repurchase, redemption, retirement or acquisition made in accordance with clause
(d) is a “J&L Note Repurchase”); provided, however, that with respect to clauses
(b), (c) and (d) above, no Default or Event of Default shall exist immediately
prior to and after giving effect to such prepayment, repurchase, redemption,
retirement or acquisition;
          and provided, further that with respect to clauses (c) and (d) above,
the following additional requirement shall apply: immediately prior to and after
giving effect to such prepayment, repurchase, redemption, retirement or
acquisition, the Borrowers’ Undrawn Availability shall equal or exceed the
Required Minimum Amount.
VIII. CONDITIONS PRECEDENT.
     8.1 Conditions to Initial Advances.
          The agreement of Lenders to make the initial Advances requested to be
made on the Closing Date is subject to the satisfaction, or waiver by Lenders,
immediately prior to or concurrently with the making of such Advances, of the
following conditions precedent:
               (a) Notes. Agent shall have received the Notes duly executed and
delivered by an authorized officer of each Borrower;
               (b) Filings, Registrations and Recordings. Each document
(including, without limitation, any Uniform Commercial Code financing statement)
required by this Agreement, any related agreement or under law or reasonably
requested by the Agent to be filed, registered or recorded in order to create,
in favor of Agent, a perfected security interest in or Lien upon the Collateral
shall have been properly filed, registered or recorded in each jurisdiction in
which the filing, registration or recordation thereof is so required or
requested, and Agent shall have received an acknowledgment copy, or other
evidence satisfactory to it, of each such filing, registration or recordation
and satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto;
               (c) Corporate Proceedings of Borrowers. Agent shall have received
a copy of the resolutions in form and substance reasonably satisfactory to
Agent, of the Board of Directors, Managers or Members, as the case may be, of
each Borrower authorizing (i) the execution, delivery and performance of
(w) this Agreement, the Notes, and any related agreements, (x) solely with
respect to ALC Funding, the Assignment of Account (ALC Funding) and any related
agreements, (y) solely with respect to ATI Funding, the Assignment of Account
(ATI Funding) and any related agreements, and (z) solely with respect to ATIP,
the Intellectual Property Security Agreement, and any related agreements, and
(ii) the granting by each Borrower of the security interests in and Liens upon
the Collateral in each case certified by the Secretary or an Assistant Secretary
of each Borrower as of the Closing Date; and, such certificate shall state that
the resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;

76



--------------------------------------------------------------------------------



 



               (d) Incumbency Certificates of Borrowers. Agent shall have
received a certificate of the Secretary, Assistant Secretary, Officer or
Manager, as the case may be, of each Borrower, dated the Closing Date, as to the
incumbency and signature of the officers, managers or members, as the case may
be, of each Borrower executing this Agreement, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary, Assistant Secretary, Officer of Manager, as the
case may be;
               (e) Corporate Proceedings of Guarantors. Agent shall have
received a copy of the resolutions in form and substance reasonably satisfactory
to Agent, of the Board of Directors, Managers or Members, as the case may be, of
each Guarantor authorizing (i) the execution, delivery and performance of this
Agreement, the Guaranties and any related agreements, and (ii) the granting by
each Guarantor of the security interests in and Liens upon the Collateral in
each case certified by the Secretary, Assistant Secretary, Officer or Manager,
as the case may be, of each Guarantor as of the Closing Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;
               (f) Incumbency Certificates of Guarantors. Agent shall have
received a certificate of the Secretary, Assistant Secretary, Officer or
Manager, as the case may be, of each Guarantor, dated the Closing Date, as to
the incumbency and signature of the officers, managers or members, as the case
may be, of each Guarantor executing the documents to which such Guarantor is a
party, any certificate or other documents to be delivered by it pursuant hereto,
together with evidence of the incumbency of such Secretary, Assistant Secretary,
Officer or Manager, as the case may be;
               (g) Certificates. Agent shall have received a copy of the
Articles or Certificate of Incorporation or Certificate of Formation of each
Loan Party, as the case may be, together with all amendments thereto, certified
by the Secretary of State or other appropriate official of such entity’s
jurisdiction of incorporation or formation, as the case may be, together with
copies of the By-Laws or Operating Agreement, of each Loan Party, as the case
may be, and all agreements of each Loan Party’s shareholders or members, as the
case may be, certified as accurate and complete by the Secretary or Manager, of
each Loan Party, as the case may be;
               (h) Good Standing Certificates. Agent shall have received good
standing certificates, or similar certifications, for each Loan Party dated not
more than sixty (60) days prior to the Closing Date, issued by the Secretary of
State or other appropriate official of each such entity’s jurisdiction of
incorporation or formation, as the case may be;
               (i) Legal Opinion. Agent shall have received the executed legal
opinions of Kirkpatrick & Lockhart Nicholson Graham LLP, in house counsel at ATI
and Stoel Rives LLP in form and substance satisfactory to Agent which shall
cover such matters incident to the transactions contemplated by this Agreement,
the Notes, and related agreements as Agent may reasonably require and each Loan
Party hereby authorizes and directs such counsel to deliver such opinions to
Agent and Lenders;
               (j) No Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Loan

77



--------------------------------------------------------------------------------



 



Party or against the officers or directors of any Loan Party (A) in connection
with the Other Documents or any of the transactions contemplated thereby and
which, in the reasonable opinion of Agent, is deemed material or (B) which
could, in the reasonable opinion of Agent, have a Material Adverse Effect; and
(ii) no injunction, writ, restraining order or other order of any nature
materially adverse to any Loan Party or the conduct of its business or
inconsistent with the due consummation of the transactions contemplated by this
Agreement shall have been issued by any Governmental Body;
               (k) Financial Condition Certificates. Agent shall have received
an executed Financial Condition Certificate in the form of Exhibit 8.1(k);
               (l) Collateral Examination. Agent shall have completed a
Collateral examination, the results of which shall be satisfactory in form and
substance to Lenders;
               (m) Fees. Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date pursuant to Article III hereof or the
Agent’s Letter;
               (n) Projections. Agent shall have received a copy of the
Projections which shall be satisfactory in all respects to Lenders;
               (o) Insurance. Agent shall have received in form and substance
satisfactory to Agent, certified copies of Loan Parties’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as lender loss payee with respect to the
Collateral, and certified copies of Loan Parties’ liability insurance policies,
together with endorsements naming Agent as an additional insured;
               (p) Payment Instructions. Agent shall have received written
instructions from Borrowers directing the application of proceeds of the initial
Advances made pursuant to this Agreement;
               (q) Blocked Accounts. Agent shall have received the duly executed
Blocked Account Agreements or other agreements establishing the Blocked Accounts
or Depository Accounts with financial institutions acceptable to Agent for the
collection or servicing of the Receivables and proceeds of the Collateral;
               (r) Consents. Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, such Consents and waivers of such third
parties as might assert claims with respect to the Collateral, as Agent and its
counsel shall deem necessary;
               (s) No Adverse Material Change. (i) since June 30, 2005, there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent shall have been proven to
be inaccurate or misleading in any material respect;
               (t) Waivers and Agreements. Agent shall have received the Waivers
and corresponding landlord, mortgagee, warehouseman, consignment, processing or
similar agreements reasonably requested by and satisfactory to Agent with
respect to all premises leased

78



--------------------------------------------------------------------------------



 



by Loan Parties or at which Inventory is located as set forth on Schedule 8.1(t)
except for those premises or locations at which less than Fifty Thousand and
00/100 Dollars ($50,000.00) of Inventory is located and except for those
premises or locations for which the Agent has instituted reserves which are
reasonably satisfactory to the Agent;
               (u) Guarantees and Other Documents. Agent shall have received
(i) the executed Guarantees, and (ii) the executed Other Documents, all in form
and substance satisfactory to Agent;
               (v) Intellectual Property Security Agreement. Agent shall have
received in form and substance satisfactory to Agent (i) an executed First
Amendment to the Intellectual Property Security Agreement, and (ii) all notices
and powers of attorney with respect thereto;
               (w) Assignment of Account; Account Control Agreement. Agent shall
have received in form and substance satisfactory to Agent the executed
Assignments of Account and Account Control Agreements;
               (x) Closing Certificate. Agent shall have received a closing
certificate signed by the Chief Financial Officer of each Loan Party dated as of
the date hereof, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents to which such Loan Party is a party
are true and correct on and as of such date, (ii) Loan Parties are on such date
in compliance with all the terms and provisions set forth in this Agreement and
the Other Documents, as the case may be, and (iii) on such date no Default or
Event of Default has occurred or is continuing;
               (y) Borrowing Base. Agent and each Lender shall have received
evidence from Borrowers that the aggregate amount of Eligible Receivables and
Eligible Inventory is sufficient in value and amount to support Advances in the
amount requested by Borrowers on the Closing Date;
               (z) Payoff of Existing Lenders. Agent shall have received
(i) from each Existing Lender either (A) the original executed promissory note
issued to such Existing Lender pursuant to the Existing Credit Agreement or
(B) if any Existing Lender fails to return such Existing Lender’s original
executed promissory note, assurances from such Existing Lender that such
Existing Lender will return such note to the Agent within a reasonable period of
time after the Closing Date, and (ii) evidence satisfactory to the Agent that
the Indebtedness owed to each Existing Lender which is not a Lender hereunder
has been paid in full; and
               (aa) Other. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement shall be satisfactory in form and
substance to Agent and its counsel.
     8.2 Conditions to Each Advance.
          The agreement of Lenders to make any Advance requested to be made on
any date (including, without limitation, the initial Advance), is subject to the
satisfaction of the following conditions precedent as of the date such Advance
is made.

79



--------------------------------------------------------------------------------



 



               (a) Representations and Warranties. Each of the representations
and warranties made by any Loan Party in or pursuant to this Agreement and any
related agreements to which it is a party, as the case may be, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date.
               (b) No Default. No Event of Default or Default shall have
occurred and be continuing on such date, or would exist after giving effect to
the Advances requested to be made, on such date; provided, however that Agent,
in its sole discretion, may continue to make Advances notwithstanding the
existence of an Event of Default or Default so long as (i) an existing Event of
Default has not occurred (A) as a result of a failure by any Borrower to pay any
principal on the Obligations when due, (B) pursuant to Sections 10.8, 10.9,
10.16 or 10.18 of this Agreement, or (C) as a result of Liens that were created
hereunder or provided for hereby or under any related agreement on any material
portion of the Collateral no longer being valid and perfected Liens having a
first priority security interest and (ii) the Required Lenders shall not have
directed the Agent to cease making further Advances. To the extent the Agent has
knowledge or notice of the occurrence of any such Default or Event of Default
pursuant to Section 14.6 hereof, it shall give prompt notice of such Advances to
the Lenders. Notwithstanding anything contained in this Section 8.2(b), any
Advances so made shall not be deemed a waiver of any such Event of Default or
Default.
               (c) Maximum Advances. In the case of any Advances requested to be
made, after giving effect thereto, the aggregate Advances shall not exceed the
maximum amount of Advances permitted under Section 2.1 hereof.
Each request for an Advance by Borrowing Agent hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
IX. INFORMATION AS TO LOAN PARTIES.
     ATI, on behalf of itself and the other Loan Parties shall, until
satisfaction in full of the Obligations and the termination of this Agreement:
     9.1 Disclosure of Material Matters.
          Immediately upon learning thereof, report to Agent all matters
materially affecting the value, enforceability or collectibility of any portion
of the Collateral including, without limitation, any Loan Party’s reclamation or
repossession of, or the return to any Loan Party of, a material amount of goods
or material claims or material disputes asserted by any Customer or other
obligor.
     9.2 Schedules.
          Deliver to Agent on or before the fifteenth (15th) day of each month
as and for the prior month (a) accounts receivable agings of the Borrowers
(reconciled to the general ledger), (b) accounts payable schedules of the
Borrowers (reconciled to the general ledger), (c) Inventory

80



--------------------------------------------------------------------------------



 




reports of the Borrowers and (d) a Borrowing Base Certificate (which shall be
calculated as of the last day of the prior month and which shall not be binding
upon Agent or restrictive of Agent’s rights under this Agreement). In addition,
each Loan Party will deliver to Agent at such intervals as Agent may reasonably
require: (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
require including, without limitation, trial balances and test verifications.
Agent shall have the right to confirm and verify all Receivables by any manner
and through any medium it considers advisable and do whatever it may deem
reasonably necessary to protect its interests hereunder. The items to be
provided under this Section are to be in form satisfactory to Agent and executed
by each applicable Loan Party and delivered to Agent from time to time solely
for Agent’s convenience in maintaining records of the Collateral, and any Loan
Party’s failure to deliver any of such items to Agent shall not affect,
terminate, modify or otherwise limit Agent’s Lien with respect to the
Collateral.
     9.3 Litigation.
          Promptly notify Agent in writing of any litigation, suit or
administrative proceeding affecting any Loan Party, whether or not the claim is
covered by insurance, and of any suit or administrative proceeding, which in any
such case could reasonably be expected to have a Material Adverse Effect.
     9.4 Material Occurrences.
          Promptly notify Agent in writing upon the occurrence of (a) any Event
of Default or Default; (b) any event, development or circumstance whereby any
financial statements or other reports furnished to Agent fail in any material
respect to present fairly, in accordance with GAAP consistently applied, the
financial condition or operating results of any Loan Party as of the date of
such statements; (c) any accumulated retirement plan funding deficiency which,
if such deficiency continued for two plan years and was not corrected as
provided in Section 4971 of the Code, could subject any Loan Party to a tax
imposed by Section 4971 of the Code; (d) each and every default by any Loan
Party which would reasonably be expected to result in the acceleration of the
maturity of (i) any Indebtedness for Borrowed Money if the Undrawn Availability
of the Borrowers is less than or equal to the Required Minimum Amount or
(ii) any Indebtedness for Borrowed Money that individually, or in the aggregate
is in excess of Ten Million and 00/100 Dollars ($10,000,000.00) if the Undrawn
Availability of the Borrowers exceeds the Required Minimum Amount, including the
names and addresses of the holders of such Indebtedness with respect to which
there is a default existing or with respect to which the maturity has been or
could be accelerated, and the amount of such Indebtedness; and (e) any other
development in the business or affairs of any Loan Party which could reasonably
be expected to have a Material Adverse Effect; in each case, to the extent
permitted by applicable law, describing the nature thereof and the action Loan
Parties propose to take with respect thereto.
     9.5 Annual Financial Statements.
          Furnish Agent within ninety (90) days after the end of each fiscal
year of the Loan Parties, financial statements of ATI and its Subsidiaries on a
consolidated basis including, but

81



--------------------------------------------------------------------------------



 




not limited to, statements of income and stockholders’ equity and cash flow from
the beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by Ernst & Young, LLP or another
nationally recognized independent certified public accounting firm selected by
ATI and satisfactory to Agent (the “Accountants”). In addition, the reports
shall be accompanied by a certificate of ATI’s Chief Financial Officer which
shall state that, based on an examination sufficient to permit him to make an
informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by such Loan Party
with respect to such event, and such certificate shall have appended thereto
calculations which set forth compliance with the requirements or restrictions
imposed by Sections 6.5, 7.1, 7.3, 7.4, 7.5, 7.6, 7.11, 7.12 and 7.16 hereof. In
addition, upon the reasonable request of the Agent, the Loan Parties shall
provide to the Agent the financial statements set forth above of ATI and its
Subsidiaries on a consolidating basis.
     9.6 Quarterly Financial Statements.
          Furnish Agent within forty-five (45) days after the end of each fiscal
quarter, an unaudited balance sheet of ATI and its Subsidiaries on a
consolidated basis and unaudited statements of income and stockholders’ equity
and cash flow of ATI and its Subsidiaries on a consolidated basis reflecting
results of operations from the beginning of the fiscal year to the end of such
quarter and for such quarter, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year end adjustments that individually and in the aggregate are
not material to the business of the Loan Parties. The reports shall be
accompanied by a certificate signed by the Chief Financial Officer of ATI, which
shall state that, based on an examination sufficient to permit him to make an
informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by the Loan Parties
with respect to such default and, such certificate shall have appended thereto
calculations which set forth compliance with the requirements or restrictions
imposed by Sections 6.5, 7.1, 7.3, 7.4, 7.5, 7.6, 7.11, 7.12 and 7.16 hereof. In
addition, upon the reasonable request of the Agent, the Loan Parties shall
provide to the Agent the financial statements set forth above of ATI and its
Subsidiaries on a consolidating basis.
     9.7 Other Reports.
          Furnish Agent as soon as available, but in any event within ten
(10) days after the filing thereof, with copies of such financial statements,
proxy statements, registration statements, reports and returns as ATI is or may
be required to file with the United States Securities Exchange Commission or any
State Securities Commission.
     9.8 Additional Information.
          Furnish Agent with such additional information as Agent shall
reasonably request in order to enable Agent to determine whether the terms,
covenants, provisions and conditions of this Agreement and the Notes have been
complied with by the Loan Parties including, without

82



--------------------------------------------------------------------------------



 




limitation and without the necessity of any request by Agent, (a) at least
thirty (30) days prior thereto, notice of any Loan Party’s opening of any new
place of business (excluding sales offices) or any Loan Party’s closing of any
existing place of business (except sales offices), and (b) promptly upon any
Loan Party’s learning thereof, notice of any material labor dispute to which any
Loan Party may become a party, any strikes or walkouts relating to any of its
plants or other facilities which would reasonably be expected to result in a
Material Adverse Effect, and the expiration of any labor contract to which any
Loan Party is a party or by which any Loan Party is bound. In addition, at the
reasonable request of the Agent, ATI shall provide to the Agent copies of all
existing environmental audits and reviews with respect to the Real Property.
     9.9 Projected Operating Budget.
          Furnish Agent, no later than December 31 of the prior fiscal year,
commencing with fiscal year 2006 and each fiscal year thereafter during the
Term, a quarter by quarter projected operating budget and cash flow of ATI and
its Subsidiaries on a consolidated basis for such fiscal year (including an
income statement for each quarter and a balance sheet as at the end of each
fiscal quarter), such projections to be accompanied by a certificate signed by
the Chief Financial Officer or Chief Accounting Officer of ATI to the effect
that such projections are based on underlying assumptions which provide a
reasonable basis for the projections contained therein and reflect the Loan
Parties’ judgment based on known circumstances existing on the date of such
projections of the most likely set of conditions and course of action for the
projected period.
     9.10 Notice of Suits, Adverse Events.
          Furnish Agent with prompt notice of (i) any lapse or other termination
of any Consent issued to any Loan Party by any Governmental Body or any other
Person that is material to the operation of any Loan Party’s business, (ii) any
refusal by any Governmental Body or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any Loan
Party with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any Loan
Party, or if copies thereof are requested by Lender, and (iv) copies of any
material notices and other communications from any Governmental Body which
specifically relate to any Loan Party.
     9.11 ERISA Notices and Requests.
          Furnish Agent with immediate written notice in the event that (i) any
Loan Party or any member of the Controlled Group knows or has reason to know
that a Termination Event has occurred, together with a written statement
describing such Termination Event and the action, if any, which such Loan Party
or any member of the Controlled Group has taken, is taking, or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, Department of Labor or PBGC with respect thereto,
(ii) any Loan Party or any member of the Controlled Group knows or has reason to
know that a prohibited transaction (as defined in Sections 406 of ERISA and 4975
of the Code) has occurred together with a written statement describing such
transaction and the action which such Loan Party or any member of the Controlled
Group has taken, is taking or proposes to take with respect thereto, (iii) a
funding waiver request has been filed with respect to any Plan together

83



--------------------------------------------------------------------------------



 




with all communications received by any Loan Party or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Loan Party or any member of the
Controlled Group was not previously contributing shall occur, (v) any Loan Party
or any member of the Controlled Group shall receive from the PBGC a notice of
intention to terminate a Plan or to have a trustee appointed to administer a
Plan, together with copies of each such notice, (vi) any Loan Party or any
member of the Controlled Group shall receive any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Code, together with copies
of each such letter; (vii) any Loan Party or any member of the Controlled Group
shall receive a notice regarding the imposition of withdrawal liability,
together with copies of each such notice; (viii) any Loan Party or any member of
the Controlled Group shall fail to make a required installment or any other
required payment under Section 412 of the Code on or before the due date for
such installment or payment; (ix) any Loan Party or any member of the Controlled
Group knows that (a) a Multiemployer Plan has been terminated, (b) the
administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, or (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan.
     9.12 Additional Documents.
          Execute and deliver to Agent, upon request, such documents and
agreements as Agent may, from time to time, reasonably request to carry out the
purposes, terms or conditions of this Agreement.
X. EVENTS OF DEFAULT.
     The occurrence of any one or more of the following events shall constitute
an “Event of Default”:
     10.1 failure by any Borrower to pay any principal or interest on the
Obligations when due, whether at maturity or by reason of acceleration pursuant
to the terms of this Agreement, or by required prepayment or failure to pay any
other liabilities or make any other payment, fee or charge provided for herein
when due or in any Other Document;
     10.2 any representation or warranty made or deemed made by any Loan Party
in this Agreement or any related agreement or in any certificate, document or
financial or other statement furnished at any time in connection herewith or
therewith, as the case may be, shall prove to have been misleading in any
material respect on the date when made or deemed to have been made;
     10.3 failure by any Loan Party to (i) furnish financial information
required to be provided hereunder when due or within a reasonable period after
receipt of a request, or (ii) permit the inspection of its books or records;
     10.4 issuance of a notice of Lien, levy, assessment, injunction or
attachment against a material portion of any Loan Party’s property which is not
stayed or lifted within thirty (30) days;

84



--------------------------------------------------------------------------------



 



     10.5 except as otherwise provided for in Sections 10.1 and 10.3, failure or
neglect of any Loan Party to perform, keep or observe any term, provision,
condition, covenant herein contained (other than those in Sections 4.6, 4.7, 4.9
or 6.3 hereof), or contained in any other agreement or arrangement, now or
hereafter entered into between any Loan Party and Agent or any Lender;
     10.6 failure or neglect of any Loan Party to perform, keep or observe any
term, provision, condition or covenant contained in Sections 4.6, 4.7, 4.9 or
6.3 hereof and such failure shall continue for thirty (30) days from the
occurrence of such failure or neglect;
     10.7 any judgment or judgments are rendered or judgment liens filed against
any Loan Party for an aggregate amount in excess of Fifty Million and 00/100
Dollars ($50,000,000.00) in excess of available insurance (i) which within
thirty (30) days of such rendering or filing is not either appealed, satisfied,
stayed or discharged of record and (ii) for which such Loan Party has
established sufficient reserves in accordance with GAAP; provided, however, if
Undrawn Availability is less than the Required Minimum Amount at the time of
such judgment or judgments or would be less than the Required Minimum Amount
immediately after such judgment or judgments are satisfied, stayed or discharged
of record, such amount shall be reduced to Twenty Million and 00/100 Dollars
($20,000,000.00);
     10.8 any Loan Party shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing;
     10.9 any Loan Party shall admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business;
     10.10 any change in any Loan Party’s condition or affairs (financial or
otherwise) which in Agent’s reasonable opinion has a Material Adverse Effect;
     10.11 any Lien created hereunder or provided for hereby or under any
related agreement for any reason ceases to be or is not a valid and perfected
Lien having a first priority interest;
     10.12 a default of the obligations of any Loan Party under any other
agreement to which it is a party shall occur which default is not cured within
any applicable grace period and which could reasonably be expected to have a
Material Adverse Effect;
     10.13 (i) if the Undrawn Availability of the Borrowers is less than or
equal to the Required Minimum Amount, any Loan Party shall (a) default in any
payment of principal of or interest on any Indebtedness for Borrowed Money
beyond any period of grace with respect to such payment or (b) default in the
observance of any other covenant, term or condition contained in any agreement
or instrument pursuant to which such Indebtedness for Borrowed Money is created,
secured or evidenced, if the effect of such default is to cause the acceleration
of any such

85



--------------------------------------------------------------------------------



 



Indebtedness for Borrowed Money (whether or not such right shall have been
waived) or (ii) if the Undrawn Availability of the Borrowers exceeds the
Required Minimum Amount, any Loan Party shall (a) default in any payment of
principal of or interest on any Indebtedness for Borrowed Money that
individually, or in the aggregate, is in excess of Ten Million and 00/100
Dollars ($10,000,000.00) beyond any period of grace with respect to such payment
or (b) default in the observance of any other covenant, term or condition
contained in any agreement or instrument pursuant to which such Indebtedness for
Borrowed Money that individually, or in the aggregate, is in excess of Ten
Million and 00/100 Dollars ($10,000,000.00) is created, secured or evidenced, if
the effect of such default is to cause the acceleration of any such Indebtedness
for Borrowed Money (whether or not such right shall have been waived);
     10.14 termination or breach of any Guaranty or similar agreement executed
and delivered to Agent in connection with the Obligations of any Borrower, or if
any Guarantor attempts to terminate, challenges the validity of, or its
liability under, any such Guaranty or similar agreement;
     10.15 any Change of Control shall occur;
     10.16 any material provision of this Agreement shall, for any reason, cease
to be valid and binding on any Loan Party, or any Loan Party shall so claim in
writing to Agent or in any legal action filed by such Loan Party against Agent
or any Lender;
     10.17 (i) any Governmental Body shall (A) revoke, terminate, suspend or
adversely modify any license, permit, patent, trademark or tradename of any Loan
Party which would reasonably be expected to have a Material Adverse Effect, or
(B) commence proceedings to suspend, revoke, terminate or adversely modify any
such license, permit, trademark, tradename or patent and (x) such proceedings
shall not be dismissed or discharged within sixty (60) days and (y) such
suspension, revocation, termination or modification would reasonably be expected
to have a Material Adverse Effect, or (C) schedule or conduct a hearing on the
renewal of any license, permit, trademark, tradename or patent necessary for the
continuation of any Loan Party’s business and (x) the staff of such Governmental
Body issues a report recommending the termination, revocation, suspension or
material, adverse modification of such license, permit, trademark, tradename or
patent and (y) such termination, revocation, suspension or material, adverse
modification would reasonably be expected to have a Material Adverse Effect;
(ii) any agreement which is necessary or material to the operation of any Loan
Party’s business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;
     10.18 any material portion of the Collateral shall be seized or taken by a
Governmental Body, or any Loan Party or the title and rights of any Loan Party
shall have become the subject matter of litigation which might, in the
reasonable opinion of Agent, upon final determination, result in material
impairment or loss of the security provided by this Agreement or the Other
Documents;

86



--------------------------------------------------------------------------------



 



     10.19 the operations of any Loan Party’s manufacturing facility are
interrupted at any time for more than thirty (30) consecutive days, which
interruption would reasonably be expected to have a Material Adverse Effect; or
     10.20 an event or condition specified in Sections 7.15 or 9.11 hereof shall
occur or exist with respect to any Plan and, as a result of such event or
condition, together with all other such events or conditions, any Loan Party or
any member of the Controlled Group shall incur, or in the opinion of Agent be
reasonably likely to incur, a liability to a Plan or the PBGC (or both) which,
in the reasonable judgment of Agent, would have a Material Adverse Effect.
XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
     11.1 Rights and Remedies.
          Upon the occurrence and during the continuance of (i) an Event of
Default pursuant to Section 10.8, all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated; and, (ii) any of the other Events of Default and at any
time thereafter (such default not having previously been cured), at the option
of Required Lenders, all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition against
any Loan Party in any involuntary case under any state or federal bankruptcy
laws, the obligation of Lenders to make Advances hereunder shall be terminated
other than as may be required by an appropriate order of the bankruptcy court
having jurisdiction over any Loan Party. Upon the occurrence and during the
continuance of any Event of Default, Agent shall have the right to exercise any
and all other rights and remedies provided for herein, under the Uniform
Commercial Code and at law or equity generally, including, without limitation,
the right to foreclose the security interests granted herein and to realize upon
any Collateral by any available judicial procedure and/or to take, to the extent
permitted by applicable law, possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Loan Party’s
premises or other premises without legal process and without incurring liability
to any Loan Party therefor, and Agent may thereupon, or at any time thereafter,
in its discretion without notice or demand, take the Collateral and remove the
same to such place as Agent may deem advisable and Agent may require the Loan
Parties to make the Collateral available to Agent at a convenient place. With or
without having the Collateral at the time or place of sale, Agent may sell the
Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect. Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give the Loan Parties reasonable notification of such sale or sales, it being
agreed that in all events written notice mailed to the Loan Parties at least
five (5) days prior to such sale or sales is reasonable notification. At any
public sale Agent or any Lender may bid for and become the purchaser, and Agent,
any Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and such right and equity are hereby
expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, Agent is granted permission to use all of
each Loan Party’s trademarks, trade styles, trade names, patents, patent
applications,

87



--------------------------------------------------------------------------------



 




licenses, franchises and other proprietary rights which are used in connection
with (a) Inventory for the purpose of disposing of such Inventory and
(b) Equipment for the purpose of completing the manufacture of unfinished goods.
The proceeds realized from the sale of any Collateral shall be applied as
follows: first, to the reasonable costs, expenses and attorneys’ fees and
expenses incurred by Agent for collection and for acquisition, completion,
protection, removal, storage, sale and delivery of the Collateral; second, to
interest due upon any of the Obligations and any fees payable under this
Agreement; and, third, to the principal of the Obligations. If any deficiency
shall arise, Borrowers shall remain liable to Agent and Lenders therefor.
     11.2 Reserved.
     11.3 Setoff.
          In addition to any other rights which Agent or any Lender may have
under applicable law, upon the occurrence of an Event of Default hereunder,
Agent and such Lender, including any branch, Subsidiary or Affiliate of Agent or
such Lender, shall have a right to apply any Loan Party’s property held by
Agent, such Lender, such branch, Subsidiary or Affiliate to reduce the
Obligations.
     11.4 Rights and Remedies not Exclusive.
          The enumeration of the foregoing rights and remedies is not intended
to be exhaustive and the exercise of any right or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.
     11.5 Allocation of Payments After Event of Default.
          Notwithstanding any other provisions of this Agreement to the
contrary, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Agent on account of the
Obligations or any other amounts outstanding under any of the Other Documents or
in respect of the Collateral shall be paid over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Lenders under this Agreement and the
Other Documents and any protective advances made by the Agent with respect to
the Collateral under or pursuant to the terms of this Agreement;
     SECOND, to payment of any fees owed to the Agent;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under this Agreement and the
Other Documents or otherwise with respect to the Obligations owing to such
Lender;
     FOURTH, to the payment of all of the Obligations consisting of accrued fees
and interest arising under or pursuant to this Agreement or the Other Documents;

88



--------------------------------------------------------------------------------



 



     FIFTH, to the payment of the outstanding principal amount of the
Obligations constituting Advances (including the payment or cash
collateralization of the outstanding Dollar Equivalent amount of Letters of
Credit) and the payment of Priority Lender Hedging Obligations;
     SIXTH, to all other Obligations (including the payment of Second Priority
Lender Hedging Obligations) and other obligations which shall have become due
and payable under the Other Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above;
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn Dollar Equivalent amount of outstanding
Letters of Credit, such amounts shall be held by the Agent in a cash collateral
account and applied (A) first, to reimburse the Issuer from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FIFTH” and “SIXTH” above in the manner provided in this Section 11.5.
XII. WAIVERS AND JUDICIAL PROCEEDINGS.
     12.1 Waiver of Notice.
          Each Loan Party hereby waives notice of non-payment of any of the
Receivables, demand, presentment, protest and notice thereof with respect to any
and all instruments, notice of acceptance hereof, notice of loans or advances
made, credit extended, Collateral received or delivered, or any other action
taken in reliance hereon, and all other demands and notices of any description,
except such as are expressly provided for herein.
     12.2 Delay.
          No delay or omission on Agent’s or any Lender’s part in exercising any
right, remedy or option shall operate as a waiver of such or any other right,
remedy or option or of any default.
     12.3 Jury Waiver.
          EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION

89



--------------------------------------------------------------------------------



 




HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII. EFFECTIVE DATE AND TERMINATION.
     13.1 Term.
          This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until August 4, 2010 (the “Term”) unless
sooner terminated as herein provided. The Loan Parties may terminate this
Agreement at any time upon thirty (30) days’ prior written notice upon payment
in full of the Obligations.
     13.2 Termination.
          The termination of this Agreement shall not affect any Loan Party’s,
Agent’s or any Lender’s rights, or any of the Obligations having their inception
prior to the effective date of such termination, and the provisions hereof shall
continue to be fully operative until all transactions entered into, rights or
interests created or Obligations have been fully disposed of, concluded or
liquidated. The security interests, Liens and rights granted to Agent and
Lenders hereunder and the financing statements filed hereunder shall continue in
full force and effect, notwithstanding the termination of this Agreement or the
fact that Borrowers’ Account may from time to time be temporarily in a zero or
credit position, until all of the Obligations of each Loan Party have been paid
or performed in full after the termination of this Agreement or each Loan Party
has furnished Agent and Lenders with an indemnification satisfactory to Agent
and Lenders with respect thereto. Accordingly, each Loan Party waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations paid in full in
immediately available funds. All representations, warranties, covenants, waivers
and agreements contained herein shall survive termination hereof until all
Obligations are paid or performed in full. Without limitation, all
indemnification obligations contained herein shall survive the termination
hereof and payment in full of the Obligations.

90



--------------------------------------------------------------------------------



 



XIV. REGARDING AGENT.
     14.1 Appointment.
          Each Lender hereby designates PNC to act as Agent for such Lender
under this Agreement and the Other Documents. Each Lender hereby irrevocably
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and the Other Documents and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto and Agent shall hold all Collateral, payments of
principal and interest, fees (except the fees described in the Agent’s Letter),
charges and collections (without giving effect to any collection days) received
pursuant to this Agreement, for the ratable benefit of Lenders. Agent may
perform any of its duties hereunder by or through its agents or employees. As to
any matters not expressly provided for by this Agreement (including without
limitation, collection of the Notes) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or applicable law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
     14.2 Nature of Duties.
          (a) Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the Other Documents. Neither Agent nor
any of its officers, directors, employees or agents shall be (i) liable for any
action taken or omitted by them as such hereunder or in connection herewith,
unless caused by their gross (not mere) negligence or willful misconduct, or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any of the Other Documents, as
the case may be, or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Loan Party. The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.
          (b) The parties hereto acknowledge and agree that no Person shall
have, solely by reason of its designation as a documentation agent, any power,
duty, responsibility or liability whatsoever under this Agreement or any of the
Other Documents.

91



--------------------------------------------------------------------------------



 



     14.3 Lack of Reliance on Agent and Resignation.
          Independently and without reliance upon Agent or any other Lender,
each Lender has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of each Loan Party in
connection with the making and the continuance of the Advances hereunder and the
taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of each Loan Party. Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Loan Party pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition of any Loan Party, or the existence of any Event of Default or any
Default.
     Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to the Loan Parties.
     Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
     14.4 Certain Rights of Agent.
          If Agent shall request instructions from Lenders with respect to any
act or action (including failure to act) in connection with this Agreement or
any Other Document, Agent shall be entitled to refrain from such act or taking
such action unless and until Agent shall have received instructions from the
Required Lenders; and Agent shall not incur liability to any Person by reason of
so refraining. Without limiting the foregoing, Lenders shall not have any right
of action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.
     14.5 Reliance.
          Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder,

92



--------------------------------------------------------------------------------



 




upon advice of counsel selected by it. Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by Agent with reasonable care.
     14.6 Notice of Default.
          Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received notice from a Lender or a Loan Party
referring to this Agreement or the Other Documents, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that Agent receives such a notice, Agent shall give notice thereof to
Lenders. Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of Lenders.
     14.7 Indemnification.
          To the extent Agent is not reimbursed and indemnified by the Loan
Parties, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct.
     14.8 Agent in its Individual Capacity.
          With respect to the obligation of Agent to lend under this Agreement,
the Advances made by it shall have the same rights and powers hereunder as any
other Lender and as if it were not performing the duties as Agent specified
herein; and the term “Lender” or any similar term shall, unless the context
clearly otherwise indicates, include Agent in its individual capacity as a
Lender. Agent may engage in business with any Loan Party as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.
     14.9 Delivery of Documents.
          To the extent Agent receives financial statements required under
Sections 9.5, 9.6, 9.7 and 9.9 and a Borrowing Base Certificate from the
Borrowing Agent pursuant to the terms of this Agreement, Agent will promptly
furnish such documents and information to Lenders.

93



--------------------------------------------------------------------------------



 



     14.10 Borrowers’ Undertaking to Agent.
          Without prejudice to their respective obligations to Lenders under the
other provisions of this Agreement, each Borrower hereby undertakes with Agent
to pay to Agent from time to time on demand all amounts from time to time due
and payable by it for the account of Agent or Lenders or any of them pursuant to
this Agreement to the extent not already paid. Any payment made pursuant to any
such demand shall pro tanto satisfy the relevant Borrower’s obligations to make
payments for the account of Lenders or the relevant one or more of them pursuant
to this Agreement.
     14.11 No Reliance on Agent’s Customer Identification Program.
          Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, this Agreement, the Other Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any record keeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other laws.
XV. BORROWING AGENCY.
     15.1 Borrowing Agency Provisions.
               (a) Each Borrower hereby irrevocably designates Borrowing Agent
to be its attorney and agent and in such capacity to borrow, sign and endorse
notes, and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
               (b) The handling of this credit facility as a co-borrowing
facility with a borrowing agent in the manner set forth in this Agreement is
solely as an accommodation to Borrowers and at their request. Neither Agent nor
any Lender shall incur liability to Borrowers as a result thereof. To induce
Agent and Lenders to do so and in consideration thereof, each Borrower hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of Borrowers
as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct or
gross (not mere) negligence by the indemnified party.
               (c) All Obligations shall be joint and several (provided that the
obligations of the Loan Parties other than ATI shall not be considered to
guarantee or otherwise

94



--------------------------------------------------------------------------------



 



secure the obligations of ATI hereunder or under any Guaranty executed by ATI),
and each Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Borrower shall in no way be affected by any extensions, renewals and forbearance
granted to Agent or any Lender to any Borrower, failure of Agent or any Lender
to give any Borrower notice of borrowing or any other notice, any failure of
Agent or any Lender to pursue or preserve its rights against any Loan Party, the
release by Agent or any Lender of any Collateral now or thereafter acquired from
any Loan Party, and such agreement by each Borrower to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Agent or any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof. Each Borrower waives all suretyship defenses.
     15.2 Waiver of Subrogation.
          Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers’ property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and repayment in full of the Obligations.
XVI. MISCELLANEOUS.
     16.1 Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania. Any judicial proceeding brought by
or against any Loan Party with respect to any of the Obligations, this Agreement
or any related agreement may be brought in any court of competent jurisdiction
in the Commonwealth of Pennsylvania, United States of America, and, by execution
and delivery of this Agreement, each Loan Party accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. Each Loan Party
hereby waives personal service of any and all process upon it and consents that
all such service of process may be made by registered mail (return receipt
requested) directed to Borrowing Agent at its address set forth in Section 16.6
and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America, or, at the
Agent’s and/or any Lender’s option, by service upon Borrowing Agent which each
Loan Party irrevocably appoints as such Loan Party’s Agent for the purpose of
accepting service within the Commonwealth of Pennsylvania. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Loan Party in
the courts of any other jurisdiction. Each Loan Party waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Any judicial proceeding by any Loan Party against Agent or any
Lender involving, directly or indirectly, any matter or claim in any way arising
out of, related to or connected with this Agreement or any related agreement,
shall

95



--------------------------------------------------------------------------------



 




be brought only in a federal or state court located in the County of Allegheny,
Commonwealth of Pennsylvania.
     16.2 Entire Understanding.
               (a) This Agreement and the documents executed concurrently
herewith contain the entire understanding between each Loan Party, Agent and
each Lender and supersedes all prior agreements and understandings, if any,
relating to the subject matter hereof. Any promises, representations, warranties
or guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each Loan Party’s, Agent’s and each Lender’s
respective officers. Neither this Agreement nor any portion or provisions hereof
may be changed, modified, amended, waived, supplemented, discharged, cancelled
or terminated orally or by any course of dealing, or in any manner other than by
an agreement in writing, signed by the party to be charged. Each Loan Party
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
               (b) The Required Lenders, Agent with the consent in writing of
the Required Lenders, and the Loan Parties may, subject to the provisions of
this Section 16.2(b), from time to time enter into written supplemental
agreements to this Agreement or the Other Documents executed by the Loan
Parties, for the purpose of adding or deleting any provisions or otherwise
changing, varying or waiving in any manner the rights of Lenders, Agent or Loan
Parties thereunder or the conditions, provisions or terms thereof or waiving any
Event of Default thereunder, but only to the extent specified in such written
agreements; provided, however, that no such supplemental agreement shall,
without the consent of all Lenders:
                    (i) increase the Commitment Percentage or maximum dollar
commitment of any Lender or increase the Maximum Revolving Advance Amount other
than pursuant to the provisions of Section 2.25 hereof.
                    (ii) extend the maturity of any Note or the due date for any
amount payable hereunder, or decrease the rate of interest or reduce any fee
payable by Borrowers to Lenders pursuant to this Agreement.
                    (iii) alter the definition of the term Required Lenders or
alter, amend or modify this Section 16.2(b).
                    (iv) release any Collateral during any calendar year (other
than in accordance with the provisions of this Agreement) having an aggregate
value in excess of Ten Million and 00/100 Dollars ($10,000,000.00).
                    (v) change the rights and duties of Agent.
                    (vi) permit any Revolving Advance to be made if after giving
effect thereto the sum of the Revolving Advances outstanding and the Dollar
Equivalent amount of Letters of Credit outstanding hereunder would exceed
(x) the Maximum Revolving Advance

96



--------------------------------------------------------------------------------



 



Amount or (y) the Formula Amount for more than thirty (30) consecutive Business
Days or exceed one hundred and five percent (105%) of the Formula Amount.
                    (vii) increase the Advance Rates above the Advance Rates in
effect on the Closing Date.
                    (viii) release any Loan Party from the Obligations under
this Agreement, the applicable Guaranty, if any, or any Other Document.
                    (ix) alter, amend or modify Section 11.5 hereof.
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon the Loan Parties, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, the Loan Parties, Agent and Lenders
shall be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.
     In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to the then outstanding principal amount thereof plus accrued and
unpaid interest and fees due such Lender, which interest and fees shall be paid
when collected from Borrowers. In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.
     Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or (c) any other provision of this
Loan Agreement, Agent may at its discretion and without the consent of the
Required Lenders, voluntarily permit the outstanding Revolving Advances and the
Dollar Equivalent amount of Letters of Credit outstanding at any time to exceed
one hundred and five percent (105%) of the Formula Amount for up to thirty
(30) consecutive Business Days provided that such outstanding Advances do not
exceed the Maximum Revolving Advance Amount. For purposes of the preceding
sentence, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than five percent (5%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under

97



--------------------------------------------------------------------------------



 



the circumstances and not inconsistent with the reason for such excess.
Revolving Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence.
     In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, the Agent is hereby authorized by
the Loan Parties and the Lenders, from time to time in the Agent’s sole
discretion, (a) after the occurrence and during the continuation of a Default or
an Event of Default, or (b) at any time that any of the other applicable
conditions precedent set forth in Section 8.2 hereof have not been satisfied, to
make Revolving Advances to the Borrowers on behalf of the Lenders which the
Agent, in its reasonable business judgment, deems necessary or desirable (i) to
preserve or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Advances and other
Obligations, or (iii) to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement; provided, that at any time after giving
effect to any such Revolving Advances, the outstanding Revolving Advances and
the Dollar Equivalent amount of Letters of Credit outstanding do not exceed one
hundred five percent (105%) of the Formula Amount or the Maximum Revolving
Advance Amount.
     16.3 Successors and Assigns; Participations; New Lenders.
               (a) This Agreement shall be binding upon and inure to the benefit
of the Loan Parties, Agent, each Lender, all future holders of the Obligations
and their respective successors and assigns, except that no Loan Party may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of Agent and each Lender.
               (b) Each Loan Party acknowledges that in the regular course of
commercial banking business one or more Lenders may at any time and from time to
time sell participating interests in the Advances to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Transferee”). Each Transferee may exercise all rights of payment (including
without limitation rights of set-off) with respect to the portion of such
Advances held by it or other Obligations payable hereunder as fully as if such
Transferee were the direct holder thereof provided that Borrowers shall not be
required to pay to any Transferee more than the amount which it would have been
required to pay to Lender which granted an interest in its Advances or other
Obligations payable hereunder to such Transferee had such Lender retained such
interest in the Advances hereunder or other Obligations payable hereunder and in
no event shall Borrowers be required to pay any such amount arising from the
same circumstances and with respect to the same Advances or other Obligations
payable hereunder to both such Lender and such Transferee. Each Loan Party
hereby grants to any Transferee a continuing security interest in any deposits,
moneys or other property actually or constructively held by such Transferee as
security for the Transferee’s interest in the Advances.
               (c) Any Lender may with the consent of (i) Agent which shall not
be unreasonably withheld or delayed, and (ii) so long as no Default or Event of
Default has occurred and is continuing, solely with respect to a sale,
assignment or transfer to a “foreign person” as defined in §1.1441-1(c)(2) of
the Regulations, the Borrowers, sell, assign or transfer all or any part of its
rights under this Agreement and the Other Documents to one or more additional
banks or financial institutions and one or more additional banks or financial

98



--------------------------------------------------------------------------------



 



institutions may commit to make Advances hereunder (each a “Purchasing Lender”),
in minimum amounts of not less than Five Million and 00/100 Dollars
($5,000,000.00), pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording; provided that (i) no such consent of the Agent shall be required in
the case of a sale, assignment or transfer by a Lender to an Affiliate of such
Lender, and (ii) no such minimum amount shall be applicable with respect to a
sale, transfer or assignment from one Lender to another Lender or with respect
to a sale, transfer or assignment of a Lender’s entire commitment. Upon such
execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement,
(i) Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder with a Commitment Percentage as set forth therein, and
(ii) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. The Loan Parties hereby consent to the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. The Loan Parties shall execute and
deliver such further documents and do such further acts and things in order to
effectuate the foregoing.
               (d) Notwithstanding any other provision in this Agreement, any
Lender may at any time pledge all or a portion of its rights under this
Agreement, its Note and the Other Documents to any of the twelve (12) Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
§341 without notice to or consent of the Borrowers or the Agent. No such pledge
or enforcement thereof shall release the transferor Lender of its obligations
hereunder or under any Other Document.
               (e) Agent shall maintain at its address a copy of each Commitment
Transfer Supplement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Advances owing to each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
demonstrable error, and Borrowers, Agent and Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advance recorded therein
for the purposes of this Agreement. The Register shall be available for
inspection by Borrowers or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Agent shall receive a fee in the amount of
Three Thousand Five Hundred and 00/100 Dollars ($3,500.00) payable by the
applicable Purchasing Lender upon the effective date of each transfer or
assignment to such Purchasing Lender; provided that no such fee shall be payable
if the Purchasing Lender is an Affiliate of the transferor Lender.
               (f) Each Loan Party authorizes each Lender to disclose to any
Transferee or Purchasing Lender and any prospective Transferee or Purchasing
Lender any and all financial information in such Lender’s possession concerning
such Loan Party which has been

99



--------------------------------------------------------------------------------



 



delivered to such Lender by or on behalf of such Loan Party pursuant to this
Agreement or in connection with such Lender’s credit evaluation of such Loan
Party provided that such Lender first obtain a confidentiality agreement from
such prospective Transferee or Purchasing Lender.
     16.4 Application of Payments.
          Agent shall have the continuing and exclusive right to apply or
reverse and re-apply any payment and any and all proceeds of Collateral to any
portion of the Obligations. To the extent that any Loan Party makes a payment or
Agent or any Lender receives any payment or proceeds of the Collateral for any
Loan Party’s benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
     16.5 Indemnity.
          Each Loan Party shall indemnify Agent, each Lender and each of their
respective officers, directors, Affiliates, employees and agents from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Agent or any
Lender in any litigation, proceeding or investigation instituted or conducted by
any governmental agency or instrumentality or any other Person with respect to
any aspect of, or any transaction contemplated by, or referred to in, or any
matter related to, this Agreement or the Other Documents, whether or not Agent
or any Lender is a party thereto, except to the extent that any of the foregoing
arises out of the gross negligence or willful misconduct of the party being
indemnified.
     16.6 Notice.
          Any notice or request hereunder may be given to Borrowing Agent or any
Loan Party or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:

100



--------------------------------------------------------------------------------



 



               (a) In the case of hand-delivery, when delivered;
               (b) If given by mail, four days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested;
               (c) In the case of a telephonic Notice, when a party is contacted
by telephone, if delivery of such telephonic Notice is confirmed no later than
the next Business Day by hand delivery, a facsimile or electronic transmission,
a Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
               (d) In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
               (e) In the case of electronic transmission, when actually
received;
               (f) In the case of a Website Posting, upon delivery of a Notice
of such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
               (g) If given by any other means (including by overnight courier),
when actually received.
               (h) Any Lender giving a Notice to Borrowing Agent or any Loan
Party shall concurrently send a copy thereof to the Agent, and the Agent shall
promptly notify the other Lenders of its receipt of such Notice.

                     
 
  (A)   If to Agent or PNC at:   PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue, 6th Floor
Pittsburgh, Pennsylvania 15222
Attention: Eric Moore
Telephone: (412) 768-1332
Telecopier: (412) 768-4369
       
 
                   
 
      with a copy to:   PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Rini Davis
Telephone: (412) 762-7638
Telecopier: (412) 762-8672
       

101



--------------------------------------------------------------------------------



 



                     
 
      and a copy to:   Thorp Reed & Armstrong LLP
One Oxford Centre
301 Grant Street, 14th Floor
Pittsburgh, Pennsylvania 15219-1425
Attention: Jeffrey J. Conn, Esquire
Telephone: (412) 394-2324
Telecopier: (412) 394-2555
       
 
                        (B)   If to a Lender other than Agent, as specified on
the signature pages hereof.
 
                   
 
  (C)   If to Borrowing Agent or            
 
      any Loan Party, at:   Allegheny Technologies Incorporated
1000 Six PPG Place
Pittsburgh, Pennsylvania 15222
Attention: Dale G. Reid
Telephone: (412) 395-3057
Telecopier: (412) 395-3051        
 
                   
 
      with a copy to:   Allegheny Technologies Incorporated
1000 Six PPG Place
Pittsburgh, Pennsylvania 15222
Attention: Jon D. Walton
Telephone: (412) 394-2836
Telecopier: (412) 394-2837        

     16.7 Survival.
          The obligations of the Loan Parties under Sections 2.2(f), 3.7, 3.8,
3.9, 4.18(g), 14.7 and 16.5 shall survive termination of this Agreement and the
Other Documents and payment in full of the Obligations.
     16.8 Severability.
          If any part of this Agreement is contrary to, prohibited by, or deemed
invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
     16.9 Expenses.
          All costs and expenses including, without limitation, reasonable
attorneys’ fees (including the allocated costs of in house counsel) and
disbursements incurred by Agent on its behalf or on behalf of Lenders (a) in all
efforts made to enforce payment of any Obligation or effect collection of any
Collateral, or (b) in connection with the entering into, modification,
amendment, administration and enforcement of this Agreement or any consents or
waivers hereunder and all related agreements, documents and instruments, or
(c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent’s security interest in or Lien on any

102



--------------------------------------------------------------------------------



 



of the Collateral, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Loan Party, or (e) in
connection with any advice given to Agent or any Lender with respect to its
rights and obligations under this Agreement and all related agreements, may be
charged to Borrowers’ Account and shall be part of the Obligations.
     16.10 Injunctive Relief.
          Each Loan Party recognizes that, in the event any Loan Party fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.
     16.11 Consequential Damages.
          Neither Agent nor any Lender, nor any agent or attorney for any of
them, shall be liable to any Loan Party for any special, incidental,
consequential or punitive damages arising from any breach of contract, tort or
other wrong relating to the establishment, administration or collection of the
Obligations.
     16.12 Captions.
          The captions at various places in this Agreement are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Agreement.
     16.13 Counterparts; Telecopied Signatures.
          This Agreement may be executed in any number of and by different
parties hereto on separate counterparts, all of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same agreement. Any signature delivered by a party by facsimile transmission
shall be deemed to be an original signature hereto.
     16.14 Construction.
          The parties acknowledge that each party and its counsel have reviewed
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.
     16.15 Confidentiality; Sharing Information.
               (a) Agent, each Lender and each Transferee shall hold all
non-public information obtained by Agent, such Lender or such Transferee
pursuant to the requirements of this Agreement in accordance with Agent’s, such
Lender’s and such Transferee’s customary procedures for handling confidential
information of this nature; provided, however, Agent, each Lender and each
Transferee may disclose such confidential information (a) to its examiners,
affiliates, outside auditors, counsel and other professional advisors, (b) to
Agent, any Lender or

103



--------------------------------------------------------------------------------



 



to any prospective Transferees and Purchasing Lenders, and (c) as required or
requested by any Governmental Body or representative thereof or pursuant to
legal process; provided, further that (i) unless specifically prohibited by
applicable law or court order, Agent, each Lender and each Transferee shall use
its best efforts prior to disclosure thereof, to notify the applicable Loan
Party of the applicable request for disclosure of such non-public information
(A) by a Governmental Body or representative thereof (other than any such
request in connection with an examination of the financial condition of a Lender
or a Transferee by such Governmental Body) or (B) pursuant to legal process and
(ii) in no event shall Agent, any Lender or any Transferee be obligated to
return any materials furnished by any Loan Party other than those documents and
instruments in possession of Agent or any Lender in order to perfect its Lien on
the Collateral once the Obligations have been paid in full and this Agreement
has been terminated.
               (b) Each Loan Party acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Loan Party or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Loan Party hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of Section
16.15 as if it were a Lender hereunder. Such authorization shall survive the
repayment of the other Obligations and the termination of the Loan Agreement.
     16.16 Tax Withholding Clause.
          Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and, upon the written request of the Agent, each other Lender or assignee or
participant of a Lender) agrees that it will deliver to each of the Borrowing
Agent and the Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Lender, assignee or participant required to deliver to the Borrowing Agent
and the Agent a Withholding Certificate pursuant to the preceding sentence shall
deliver such valid Withholding Certificate as follows: (A) each Lender which is
a party hereto on the Closing Date shall deliver such valid Withholding
Certificate at least five (5) Business Days prior to the first date on which any
interest or fees are payable by the Borrowers hereunder for the account of such
Lender; (B) each assignee or participant shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Agent in its sole discretion shall
permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Agent). Each Lender,

104



--------------------------------------------------------------------------------



 



assignee or participant which so delivers a valid Withholding Certificate
further undertakes to deliver to each of the Borrowing Agent and the Agent two
(2) additional copies of such Withholding Certificate (or a successor form) on
or before the date that such Withholding Certificate expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent
Withholding Certificate so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Borrowing
Agent or the Agent. Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax, the Agent
shall be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the Regulations. Further, the Agent is indemnified under § 1.1461-1(e) of the
Regulations against any claims and demands of any Lender or assignee or
participant of a Lender for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Code.
     16.17 Publicity.
          Each Loan Party and each Lender hereby authorizes Agent and each
Co-Lead Arranger to make appropriate announcements of the financial arrangement
entered into among Loan Parties, Agent and Lenders, including, without
limitation, announcements which are commonly known as tombstones, in such
publications and to such selected parties as Agent and each Co-Lead Arranger
shall in their sole and absolute discretion deem appropriate.
     16.18 USA Patriot Act.
          Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA Patriot Act.
     16.19 Amendment and Restatement.
          This Agreement amends and restates in its entirety the Existing Credit
Agreement and upon the effectiveness of this Agreement, the terms and provisions
of the Existing Credit Agreement shall, subject to this Section 16.19, be
superseded hereby. All references to the “Credit Agreement” contained in the
Other Documents delivered in connection with the Existing Credit Agreement or
this Agreement shall, and shall be deemed to, refer to this Agreement.
Notwithstanding the amendment and restatement of the Existing Credit Agreement
by this Agreement, the Obligations of the Borrowers and the other Loan Parties
outstanding under the Existing Credit Agreement and the Other Documents as of
the Closing Date shall remain outstanding and shall constitute continuing
Obligations and shall continue as such to be secured

105



--------------------------------------------------------------------------------



 



by the Collateral. Such Obligations shall in all respects be continuing and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of such Obligations. The Liens securing payment of the
Obligations under the Existing Credit Agreement, as amended and restated in the
form of this Agreement, shall in all respects be continuing, securing the
payment of all Obligations.
[INTENTIONALLY LEFT BLANK]

106



--------------------------------------------------------------------------------



 



     Each of the parties has signed this Agreement as of the day and year first
above written.

                                      Borrowers:        
 
                        ATTEST       Oregon Metallurgical Corporation    
 
                        By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid
                          Name:   Mary Beth Luksik           Dale G. Reid, Vice
President
Title:
  Assistant Secretary                    
 
                                    Address:   530 34th Avenue SE    
 
                  Albany, OR 97321    
 
                        ATTEST       Allegheny Ludlum Corporation    
 
                        By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid
                          Name:   Mary Beth Luksik           Dale G. Reid, Vice
President    
Title:
  Assistant Secretary                                 Address:   1000 Six PPG
Place    
 
                  Pittsburgh, PA 15222-5479    
 
                        ATTEST       ATI Properties, Inc.    
 
                        By:   /s/ Mary W. Snyder       By:   /s/ Patrick J.
Viccaro                           Name:   Mary W. Snyder           Patrick J.
Viccaro, Vice President    
Title:
  Assistant Secretary                    
 
                                    Address:   1600 N.E. Old Salem Road    
 
                  P.O. Box 460    
 
                  Albany, OR 97321    
 
                        ATTEST       TDY Industries, Inc.    
 
                        By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid
                          Name:   Mary Beth Luksik           Dale G. Reid, Vice
President    
Title:
  Assistant Secretary                                 Address:   1000 Six PPG
Place    
 
                  Pittsburgh, PA 15222-5479    

 



--------------------------------------------------------------------------------



 



                      ATTEST       ALC Funding Corporation
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, President
Title:
  Assistant Secretary                             Address:   801 West Street,
2nd Floor
 
                  Wilmington, DE 19801-1545
 
                    ATTEST       Jessop Steel Company
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                                Address:   1000 Six PPG Place
 
                  Pittsburgh, PA 15222-5479
 
                    ATTEST       Jewel Acquisition, LLC
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                                Address:   1200 Midland Avenues
 
                  Midland, PA 15090
 
                    ATTEST       ATI Funding Corporation
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, President
Title:
  Assistant Secretary                
 
                                Address:   801 West Street, 2nd Street
 
                  Wilmington, DE 19801-1545
 
                    ATTEST       Jessop Steel Acquisition, LLC
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                                Address:   1000 Six PPG Place
 
                  Pittsburgh, PA 15222-5479

 



--------------------------------------------------------------------------------



 



                                      Guarantors:    
 
                        ATTEST       Allegheny Technologies Incorporated    
 
                        By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid
                          Name:   Mary Beth Luksik           Dale G. Reid, Vice
President
Title:
  Assistant Secretary                    
 
                       
 
          Address:       1000 Six PPG Place    
 
                  Pittsburgh, PA 15222-5479    
 
                        ATTEST       TDY Holdings, LLC    
 
                        By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid
                          Name:   Mary Beth Luksik           Dale G. Reid,
President    
Title:
  Assistant Secretary                    
 
                       
 
          Address:       801 West Street    
 
                  Wilmington, DE 19801    
 
                        ATTEST       International Hearth Melting, LLC    
 
                                    By:   Oregon Metallurgical Corporation    
By:
  /s/ Mary Beth Luksik                    
 
                        Name:   Mary Beth Luksik       By:   /s/ Dale G. Reid  
                        Title:   Assistant Secretary           Dale G. Reid,
Vice President    
 
                       
 
          Address:       1600 Old Salem Road    
 
                  Albany, OR 97321    
 
                        ATTEST       Rome Metals, LLC    
 
                        By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid
                          Name:   Mary Beth Luksik           Dale G. Reid, Vice
President    
Title:
  Assistant Secretary                    
 
                       
 
          Address:       Rt. 288, West New Castle Street    
 
                  Zelienople, PA 16063    

 



--------------------------------------------------------------------------------



 



                      ATTEST       TI Oregon, Inc.
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                   
 
          Address:       530 34th Avenue SE
 
                  Albany, OR 97321
 
                    ATTEST       Titanium Wire Corporation
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                   
 
          Address:       235 Industrial Park Road
 
                  Frackville, PA 17931
 
                    ATTEST       ATI Canada Holdings, Inc.
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                   
 
          Address:       1000 Six PPG Place
 
                  Pittsburgh, PA 15222-5479
 
                    ATTEST       Allegheny Technologies International, Inc.
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                   
 
          Address:       1000 Six PPG Place
 
                  Pittsburgh, PA 15222-5479
 
                    ATTEST       AII Acquisition Corp.
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                   
 
          Address:       1000 Six PPG Place
 
                  Pittsburgh, PA 15222-5479

 



--------------------------------------------------------------------------------



 



                      ATTEST       AII Investment Corp.
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, President
Title:
  Assistant Secretary                
 
                   
 
          Address:       801 West Street, 2nd Floor
 
                  Wilmington, DE 19801-1545
 
                    ATTEST       Environmental, Inc.
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                   
 
          Address:       1000 Six PPG Place
 
                  Pittsburgh, PA 15222-5479
 
                    ATTEST       AII Acquisition Holdings, LLC
 
                    By:   /s/ Mary Beth Luksik       By:   /s/ Dale G. Reid    
              Name:   Mary Beth Luksik           Dale G. Reid, Vice President
Title:
  Assistant Secretary                
 
                   
 
          Address:       1000 Six PPG Place
 
                  Pittsburgh, PA 15222-5479

 



--------------------------------------------------------------------------------



 



                                  Agent and Lenders:
 
                                PNC Bank, National Association, as Lender
and as Agent
 
                                By:   /s/ Eric L. Moore                        
      Name:   Eric L. Moore             Title:   Vice President
 
                   
 
          Address:       249 Fifth Avenue, 6th Floor
 
                  Pittsburgh, PA 15222
 
                                Commitment Percentage: 10.76923077%

 



--------------------------------------------------------------------------------



 



                                  JPMorgan Chase Bank, N.A.
 
                                By:   /s/ James H. Ramage                      
        Name:   James H. Ramage             Title:   Managing Director
 
                   
 
          Address:       270 Park Avenue, Floor 4
 
                  New York, NY 10017
 
                                Commitment Percentage: 10.769230769%
 
                                Wachovia Bank, National Association
 
                                By:   /s/ Thomas A. Martin                      
        Name:   Thomas A. Martin             Title:   Vice President
 
                   
 
          Address:       1133 Sixth Avenue
 
                  New York, NY 10036
 
                                Commitment Percentage: 8.076923077%
 
                                Bank of America, N.A.
 
                                By:   /s/ Robert Anchundia                      
        Name:   Robert Anchundia             Title:   Vice President
 
                   
 
          Address:       Mid Atlantic Group
 
                  335 Madison Avenue, 6th Floor
 
                  New York, NY 10017
 
                                Commitment Percentage: 8.076923077%
 
                                GMAC Commercial Finance, LLC
 
                                By:   /s/ Harvey Winter                        
      Name:   Harvey Winter             Title:   Vice President
 
                   
 
          Address:       1290 Avenue of the Americas
 
                  New York, NY 10104
 
                                Commitment Percentage: 6.923076923%

 



--------------------------------------------------------------------------------



 



                                  Wells Fargo Foothill, LLC
 
                                By:   /s/ Dennis King                          
    Name:   Dennis King             Title:   Vice President
 
                   
 
          Address:       2450 Colorado Avenue
 
                  Suite 3000 West
 
                  Santa Monica, CA 90404
 
                                Commitment Percentage: 8.076923077%
 
                                Mellon Bank, N.A.
 
                                By:   /s/ G.L. Ashley, SVP for RJM Jr.          
                    Name:   Robert J. Mitchell, Jr.             Title:   First
Vice President
 
                   
 
          Address:       500 Grant Street
 
                  Pittsburgh, PA 15258-0001
 
                                Commitment Percentage: 5.846153846%
 
                                General Electric Capital Corporation
 
                                By:   /s/ Brian Deck                            
  Name:   Brian Deck             Title:   Duly Authorized Signatory
 
                   
 
          Address:       500 West Monroe Street, 12th Floor
 
                  Chicago, IL 60661
 
                                Commitment Percentage: 8.076923077%
 
                                Citicorp USA, Inc.
 
                                By:   /s/ Raymond G. Dunning                    
          Name:   Raymond G. Dunning             Title:   Managing Director
 
                   
 
          Address:       399 Park Avenue
 
                  New York, NY 10043
 
                                Commitment Percentage: 8.076923077%

 



--------------------------------------------------------------------------------



 



                                  Bank of Tokyo-Mitsubishi Trust Company
 
                                By:   /s/ K. Ossolinski                        
      Name:   K. Ossolinski             Title:   Vice President
 
                   
 
          Address:       1251 Avenue of the Americas
 
                  New York, NY 10020-1104
 
                                Commitment Percentage: 5.846153846%
 
                                National City Business Credit, Inc.
 
                                By:   /s/ Anthony Alexander                    
          Name:   Anthony Alexander             Title:   Vice President
 
                   
 
          Address:       1965 East Sixth Street
 
                  4th Floor
 
                  Cleveland, OH 44114
 
                                Commitment Percentage: 8.076923077%
 
                                Webster Business Credit Corporation
 
                                By:   /s/ Joseph A. Ciciola                    
          Name:   Joseph A. Ciciola             Title:   Assistant Vice
President
 
                   
 
          Address:       1 State Street, 7th Floor
 
                  New York, NY 10004
 
                                Commitment Percentage: 3.692307692%

 



--------------------------------------------------------------------------------



 



                                  LaSalle Bank National Association
 
                                By:   /s/ Philip R. Medsger                    
          Name:   Philip R. Medsger             Title:   First Vice President
 
                   
 
          Address:       210 Sixth Avenue, Suite 3620
 
                  Pittsburgh, PA 15222
 
                                Commitment Percentage: 3.076923077%
 
                                The Bank of New York
 
                                By:   /s/ Kevin Higgins                        
      Name:   Kevin Higgins             Title:   Vice President
 
                   
 
          Address:       1 Wall Street
 
                  New York, NY 10286
 
                                Commitment Percentage: 4.615384615%

 



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules

      Exhibits:    
Exhibit 2.1(a)
  Revolving Credit Note
 
   
Exhibit 8.1(k)
  Financial Condition Certificate
 
   
Exhibit 16.3
  Commitment Transfer Supplement
 
   
Exhibit A
  Borrowing Base Certificate
 
   
Exhibit B
  Blocked Account Agreements

      Schedules:    
Schedule 1.2(a)
  Pension Plans
 
   
Schedule 1.2(b)
  Liens
 
   
Schedule 2.9
  Existing Letters of Credit
 
   
Schedule 4.5
  Inventory Locations
 
   
Schedule 4.15(c)
  Location of Executive Offices
 
   
Schedule 5.2(a)
  States of Qualification and Good Standing
 
   
Schedule 5.2(b)
  Subsidiaries
 
   
Schedule 5.4
  Federal Tax Identification Number
 
   
Schedule 5.6
  Prior Names
 
   
Schedule 5.7
  Environmental
 
   
Schedule 5.8(b)
  Litigation
 
   
Schedule 5.8(d)
  Plans
 
   
Schedule 5.9
  Intellectual Property
 
   
Schedule 5.10
  Licenses and Permits
 
   
Schedule 5.13
  Burdensome Restrictions
 
   
Schedule 5.14
  Labor Disputes
 
   
Schedule 5.18
  Hedging Contracts
 
   
Schedule 5.21
  Business and Property of Loan Parties
 
   
Schedule 7.3
  Guarantees
 
   
Schedule 7.4
  Investments
 
   
Schedule 7.8
  Indebtedness
 
   
Schedule 7.10
  Transactions with Affiliates
 
   
Schedule 8.1(t)
  Inventory Locations (Waivers and Agreements)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  I.   DEFINITIONS     2  
 
               
 
  1.1   Accounting Terms   2
 
  1.2   General Terms   2
 
  1.3   Uniform Commercial Code Terms   26
 
  1.4   Certain Matters of Construction   26
 
                II.   ADVANCES, PAYMENTS     26  
 
               
 
  2.1   Revolving Advances   26
 
  2.2   Procedure for Borrowing Advances   27
 
  2.3   Disbursement of Advance Proceeds   29
 
  2.4   Maximum Advances   30
 
  2.5   Repayment of Advances   30
 
  2.6   Repayment of Excess Advances   30
 
  2.7   Statement of Account   31
 
  2.8   Letters of Credit   31
 
  2.9   Issuance of Letters of Credit   31
 
  2.10   Requirements For Issuance of Letters of Credit   32
 
  2.11   Disbursements, Reimbursement   33
 
  2.12   Repayment of Participation Advances   34
 
  2.13   Documentation   34
 
  2.14   Determinations to Honor Drawing Requests   35
 
  2.15   Nature of Participation and Reimbursement Obligations   35
 
  2.16   Indemnity   36
 
  2.17   Liability for Acts and Omissions   37
 
  2.18   Additional Payments   38
 
  2.19   Manner of Borrowing and Payment   38
 
  2.20   Periodic Computations of Dollar Equivalent Amounts of Outstanding
Letters of Credit; Requests for Additional Optional Currencies   40
 
  2.21   Use of Proceeds   40
 
  2.22   Defaulting Lender   40
 
  2.23   Currency Fluctuations   41
 
  2.24   Judgment Currency   41
 
  2.25   Increase of Maximum Revolving Advance Amount   42
 
                III.   INTEREST AND FEES     43  
 
               
 
  3.1   Interest   43
 
  3.2   Letter of Credit Fees   44
 
  3.3   Commitment Fee   45
 
  3.4   Reserved   46
 
  3.5   Computation of Interest and Fees   46
 
  3.6   Maximum Charges   46
 
  3.7   Increased Costs   46
 
  3.8   Basis For Determining Interest Rate Inadequate or Unfair   47
 
  3.9   Capital Adequacy   47

 



--------------------------------------------------------------------------------



 



                 
 
  3.10   Other Considerations   48
 
                IV.   COLLATERAL: GENERAL TERMS     48  
 
               
 
  4.1   Security Interest in the Collateral   48
 
  4.2   Perfection of Security Interest   49
 
  4.3   Disposition of Collateral   49
 
  4.4   Preservation of Collateral   49
 
  4.5   Ownership of Collateral   50
 
  4.6   Defense of Agent’s and Lenders’ Interests   50
 
  4.7   Books and Records   51
 
  4.8   Financial Disclosure   51
 
  4.9   Compliance with Laws   51
 
  4.10   Inspection of Premises   52
 
  4.11   Insurance   52
 
  4.12   Failure to Pay Insurance   54
 
  4.13   Payment of Taxes   54
 
  4.14   Payment of Leasehold Obligations   54
 
  4.15   Receivables   55
 
  4.16   Maintenance of Equipment   58
 
  4.17   Exculpation of Liability   58
 
  4.18   Environmental Matters   58
 
  4.19   Financing Statements   60
 
                V.   REPRESENTATIONS AND WARRANTIES     60  
 
               
 
  5.1   Authority   60
 
  5.2   Formation and Qualification   60
 
  5.3   Survival of Representations and Warranties   61
 
  5.4   Tax Returns   61
 
  5.5   Financial Statements   61
 
  5.6   Corporate Name   62
 
  5.7   O.S.H.A. and Environmental Compliance   62
 
  5.8   Solvency; No Litigation, Violation, Indebtedness or Default   62
 
  5.9   Patents, Trademarks and Copyrights   64
 
  5.10   Licenses and Permits   64
 
  5.11   Default of Indebtedness   64
 
  5.12   No Default   64
 
  5.13   No Burdensome Restrictions   65
 
  5.14   No Labor Disputes   65
 
  5.15   Margin Regulations   65
 
  5.16   Investment Company Act   65
 
  5.17   Disclosure   65
 
  5.18   Hedging Contracts   65
 
  5.19   Conflicting Agreements   66
 
  5.20   Application of Certain Laws and Regulations   66
 
  5.21   Business and Property of Loan Parties   66
 
  5.22   Section 20 Subsidiaries   66
 
  5.23   Anti Terrorism Laws   66

-ii-



--------------------------------------------------------------------------------



 



                 
 
                VI.   AFFIRMATIVE COVENANTS     67  
 
               
 
  6.1   Payment of Fees   67
 
  6.2   Conduct of Business and Maintenance of Existence and Assets   67
 
  6.3   Violations   68
 
  6.4   Government Receivables   68
 
  6.5   Fixed Charge Coverage Ratio; Undrawn Availability   68
 
  6.6   Execution of Supplemental Instruments   68
 
  6.7   Payment of Indebtedness   68
 
  6.8   Standards of Financial Statements   69
 
  6.9   Anti Terrorism Laws   69
 
                VII.   NEGATIVE COVENANTS     69  
 
               
 
  7.1   Merger, Consolidation, Acquisition and Sale of Assets   69
 
  7.2   Creation of Liens   71
 
  7.3   Guarantees   71
 
  7.4   Investments   71
 
  7.5   Loans   72
 
  7.6   Capital Expenditures   72
 
  7.7   Dividends   72
 
  7.8   Indebtedness   73
 
  7.9   Nature of Business   73
 
  7.10   Transactions with Affiliates   74
 
  7.11   Leases   74
 
  7.12   Subsidiaries   74
 
  7.13   Fiscal Year and Accounting Changes   75
 
  7.14   Amendment of Articles of Incorporation, By-Laws, Certificate of
Organization, Operating Agreement, J&L Asset Acquisition Documents, Etc   75
 
  7.15   Compliance with ERISA   75
 
  7.16   Prepayment of Indebtedness   75
 
                VIII.   CONDITIONS PRECEDENT     76  
 
               
 
  8.1   Conditions to Initial Advances   76
 
  8.2   Conditions to Each Advance   79
 
                IX.   INFORMATION AS TO LOAN PARTIES     80  
 
               
 
  9.1   Disclosure of Material Matters   80
 
  9.2   Schedules   80
 
  9.3   Litigation   81
 
  9.4   Material Occurrences   81
 
  9.5   Annual Financial Statements   81
 
  9.6   Quarterly Financial Statements   82
 
  9.7   Other Reports   82
 
  9.8   Additional Information   82
 
  9.9   Projected Operating Budget   83
 
  9.10   Notice of Suits, Adverse Events   83
 
  9.11   ERISA Notices and Requests   83

-iii-



--------------------------------------------------------------------------------



 



                 
 
  9.12   Additional Documents   84
 
                X.   EVENTS OF DEFAULT     84  
 
                XI.   LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT     87  
 
               
 
  11.1   Rights and Remedies   87
 
  11.2   Reserved   88
 
  11.3   Setoff   88
 
  11.4   Rights and Remedies not Exclusive   88
 
  11.5   Allocation of Payments After Event of Default   88
 
                XII.   WAIVERS AND JUDICIAL PROCEEDINGS     89  
 
               
 
  12.1   Waiver of Notice   89
 
  12.2   Delay   89
 
  12.3   Jury Waiver   89
 
                XIII.   EFFECTIVE DATE AND TERMINATION     90  
 
               
 
  13.1   Term   90
 
  13.2   Termination   90
 
                XIV.   REGARDING AGENT     91  
 
               
 
  14.1   Appointment   91
 
  14.2   Nature of Duties   91
 
  14.3   Lack of Reliance on Agent and Resignation   92
 
  14.4   Certain Rights of Agent   92
 
  14.5   Reliance   92
 
  14.6   Notice of Default   93
 
  14.7   Indemnification   93
 
  14.8   Agent in its Individual Capacity   93
 
  14.9   Delivery of Documents   93
 
  14.10   Borrowers’ Undertaking to Agent   94
 
  14.11   No Reliance on Agent’s Customer Identification Program   94
 
                XV.   BORROWING AGENCY     94  
 
               
 
  15.1   Borrowing Agency Provisions   94
 
  15.2   Waiver of Subrogation   95
 
                XVI.   MISCELLANEOUS     95  
 
               
 
  16.1   Governing Law   95
 
  16.2   Entire Understanding   96
 
  16.3   Successors and Assigns; Participations; New Lenders   98
 
  16.4   Application of Payments   100
 
  16.5   Indemnity   100
 
  16.6   Notice   100
 
  16.7   Survival   102
 
  16.8   Severability   102
 
  16.9   Expenses   102

-iv-



--------------------------------------------------------------------------------



 



                 
 
  16.10   Injunctive Relief   103
 
  16.11   Consequential Damages   103
 
  16.12   Captions   103
 
  16.13   Counterparts; Telecopied Signatures   103
 
  16.14   Construction   103
 
  16.15   Confidentiality; Sharing Information   103
 
  16.16   Tax Withholding Clause   104
 
  16.17   Publicity   105
 
  16.18   USA Patriot Act   105
 
  16.19   Amendment and Restatement   105

-v-